Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 1 of 89

Martin S. Gottesfeld

Reg. No.: 12982-104

Federal Correctional Institution

Office of the Pro Se Clerk P.O. Box 33

U.S. District Court Terre Haute, IN 47808
The Southern District of New York

500 Pearl St.

New York, NY 10007

Thursday, September 12th, 2019
In re: 18-cv-10836-PGG filing of letter declaration (non-motion)
To Whom It May Concern:

I hope that my correspondence finds you well.

May I please ask the Office of the Pro Se Clerk to file the enclosed as a
letter declaration (non-motion) on the docket of the case 18-cv-10836-PGG? May
I please also ask that the Office of the Pro Se Clerk use the enclosed self-
addressed stamped envelope (SASE) to mail me a copy of the PACER receipt from
this filing?

With appreciation,

 

“
Martin S. Gottesfeld, pro se

 

 

 

 

 

 

 

- Page 1 of 1 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 2 of 89

Martin S. Gottesfeld
Reg. Now: 12982-104
Federal Correctional Institution
The Honorable Paul G. Gardephe P.O. Box 33
U.S. District Court Judge Terre Haute, IN 47808
The Southern District of New York
500 Pearl St.
New York, NY 10007

Thursday, September 12th, 2019
In re: Loc. R. Civ. P. 1.5(b)(5) and N.Y. R. Prof. Conduct
Dear Honorable Judge Gardephe:

I hope that my letter finds Your Honor well.

Pursuant to Loc. R. Civ. P. 1.5(b)(5) and N.Y. R. Prof. Conduct
3.3(a)(3), 3.4(a)(4), and 4.0 (22 NYCRR 1200.0), please find the enclosed
a letter/declaration that may be relevant to United States v. Stefan Irving,
S3 03 Crim. 0633 (LAK) in The Southern District of New York. Please see also
In cre Gilly, 9/6 F.Sunp.2d 471 (S.D. N.Y. 2013).

Additional material provided in the enclosed is relevant to my pending
motion for a TRO protecting my right to publish.

 

 

 

 

With appreciation,

Martin S. oe. pro se

 

 

 

te
: PRT yd a
aries #4 Be
PED
mF
fo
Fond
aes

 

 

 

Tere ON rr Imae erat acre

 

 

~ Page 1 of 1 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 3 of 89

Martin S. Gottesfeld
Reg. No.: 12982-104
Federal Correctional Institution’
Senator Charles Schumer P.O. Box 33
Honorable Senate Minority Leader Terre Haute, IN 47808
C/O Office of Senate Legal Counsel
642 Hart Senate Office Building
Washington, D.C. 20510-7250
By first-class U.S. mail, tracking number: 9114 9023 0/22 4072 3908 72

CC: Senator Chuck Grassley The Honorable Paul G. Gardephe
Honorable Chairman U.S. District Court Judge
Senate Armed. Services Committee The Southern District of New York
C/O Office of Senate Legal Counsel 500 Pearl St.
642 Hart Senate Office Building New York, NY 10007
Washington, D.C. 20510-7250 By first-class U.S. mail, tracking

By first-class U.S. mail, tracking number: 9114 9023 0722 4072 3908 58

number: 9114 9023 0722 4072 3908 72 Ms. Katherine Hawk Sawyer

Me. William Barr Acting Director, FBOP

Honorable U.S. Attorney General 320 First St. NW

950 Pennsylvania Ave. NW Washington, D.C. 20534

Washington, D.C. 20530-0001 By first-class U.S. mail, tracking

By first-class U.S. mail, tracking number: 9114 9023 0722 4072 3900 70
number: 9114 9023 0722 4293 0885 03

Tuesday; September 10th, 2019
In re: FCI Terre Haute commmications-management unit (CMU)
Dear Senator Gharles Schumer, Honorable Senate Minority Leader:

I hope that this letter finds you well, sir, and pursuant to 28 U.S.C.
§1746, I declare that this letter is true and correct under penalty of
perjury. ;

IT am thankful both to you and to your office for your recent inquiry as
to my status and wellbeing here inside the Federal Bureau of Prisons (FBOP) |
"communications-management unit,'' or "CMU,"' at the Federal Correctional
Institution (FCI) Terre Haute, Indiana. By now, Warden B. Lammer probably told
your office that I declined its request to authorize the FBOP to release
information relevant to its inquiry. If so, then as I explain below, that
wasn't exactly true.

 

First, however, you and the Amerigan public should know that this CMU is
not what its operators purport it to be. Indeed, these operators, who include
former--Complex-Warden Jeffrey E. Krueger, former--FCI-Warden Jesse R. Bell,
current--Complex-Warden T.J. Watson, current--FCI-Warden B. Lammer, FBOP non-
attorney~-spokesperson Katherine Siereveld, and former--Acting-FBOP-Director
Hugh J. Hurwitz, have thus far very successfully covered up radical-Islamic
militant Rodney Curtis Hamrick's (federal registration number: 01192~-087)
coldblooded, premeditated, murder of Mr. Robert David Neal (federal
registration number: 15151-180) that took place here in November, 2018, as
well as Hamrick's contemporary attempted murder and multiple stabbing of
another man, Mr. Richard Eugene Warren. These operators maintained this
coverup all throughout the clamorous release from this CMU into the American
public of Hamrick's fellow radical John Walker Lindh. They have thus far also
maintained this facade through the fallout arising from the recent death of
Jeffrey Epstein under what--at the risk of understatement--I can only describe

- Page 1 of 9-
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 4 of 89

objectively as highly-suspicious circumstances reminiscent of those that
happened here in November and were covered-up.

I believe that you and the American public will find quite illuminating
the transcript of Mr. Warren's sworn testimony about:November's events in the
FCI Terre Haute CMU, which he provided as a witness in support of the man who
saved his life, Mr. Kurt:Johnson, at the September 5th, 2019, sentencing
hearing held in the case 4:18-cv-40043-JPG in The Honorable 0. S. District
Court for The Southern District of TTHinois.

Why didn't the American public at large learn of these Jihadi acts prior
to Walker Lindh's release from this same CMU? And_how has Mr. Neal's murder by
Hamrick, aka Abdul Lateef, remained largely unknown after the similarly-
preventable and high-profile death of Jeffrey Epstein, especially in
consideration of the strikingly-similar and unlikely apparent unavailability
of standard evidence even though both incidents occurred inside FBOP
facilities that are supposedly tightly monitored and well documented at great
taxpayer expense? It is my sincere hope, Senator Schumer, both as a proud
American and as a credentialed journalist, that the Senate will convene
hearings to obtain answers to these and related questions. I believe that your
Honorable Senate colleague Mr. Chuck Grassley is already somewhat familiar
with the deceptive practices the DOJ employs around its clandestine CMUs. It
is therefore my hope that bipartisan support exists for a formal inquiry.

I believe that the public needs such an inquiry in light of the DOJ's
withholding of crucial information during and after Walker Lindh's release,
and that such an inquiry would firmly establish the real reason for the
existence of the CMUs--which in light of the above, clearly do not exist to
protect the American public. So far as I am able to see:from my one hundred
and sixty-three (163) consecutive days thus far embedded here as both a
reporter for The Intercept and a frequent contributor to Info Wars, their ‘true
purpose is to allow the very worst and most corrupt holdovers inside the
Executive and Judicial branches to cover for each other and to evade public
accountability--including Congressional oversight.

The operators of these units and their parties in privity, elsewhere in

the Executive branch and in the Judicial branch misappropriated the banner of
"counter-terrorism" long ago during the George W. Bush administration and ever
since they've used it for camouflage by preying on taxpayers’ fears. Instead
of coutering terrorism though, like the kind that cost Mr. Neal his life,
these operators effectively cover for it, thereby protecting themselves from
the consequences of their own negligence. and arrogance, like November's events
here, at the risk of your constituents,and Americans elsewhere during times
like "Walker Lindh's release.

You see, Senator Schumer, they have created at the cost of tens of
millions of taxpayer dollars per year unnecessary powder kegs and fertile
recruitment grounds in the CMUs by mixing hard-core convicted Jihadi fighters
with previously--non-violent inmates, many of whom are in reality inconvenient
political prisoners. They use the Jihadis to justify draconian communications
restrictions that they then leverage illegitimately as a cudgel against the
political prisoners in violation of the Constitution, not to protect the
public, but to stop the public from learning the truth about many of the most
scandalous abuses of power carried out by federal agencies and judges. The
result is quintessentially unamerican, as I and my coauthor Mr. Francis
Schaeffer Cox detailed in The CMU Series, found in docket entry (D.E.) 69
Exhibit 1 of my pending case 18-cv-10836-PGG in The Honorable U.S. District

- Page 2 of 9 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 5 of 89

Court for The Southern District of New York.

The CMUs thus emerged as breeding grounds for violent extremists because
they facilitate the confinement in close quarters of those eager to spread .
their violent ideologies alongside those vulnerable to such pressure. Before
Hamrick converted to radical Islam here, for example, he was a U.S. Army
soldier. And before Hamrick came to the CMU, he'd already killed another
inmate prior to Mr. Neal, albeit for different reasons. As can be seen in
United States v. Hamrick, 43 F.3d 877 (4th Cir. 1993), Hamrick had also mailed
a letter-bomb he somehow made in prison to a U.S. attorney and threatened the
life of President Reagan. It's hard to imagine a curriculum vitae more
impressive and desirable to radical-Islamic groups for recruitment than
Hamrick's, and rather than find themselves separated in prison from such a
promising prospective member, the U.S. Department of Justice delivered Hamrick

directly to.them.in confined clese quarters. It-seems that-only-in the -federal-......-.

agency known as "F[ remainder of expletive deleted]ing Backwards On Purpose"
could such an arrangement be considered anything other than sheer lunacy.

Speaking of lunacy, the CMUs also ensure that rather than face the FBOP's
administrative maximum-security facility in Florence, Colorado, where Joaquin
"El Chapo": Guzman Loera and several other non-Jihadis currently reside, or the
necessity of assimilation into a larger, more diverse, and less~vulnerable
general inmate population elsewhere, convicted Jihadis are instead
concentrated here in the CMUs, where their numbers and their role justifying
the salaries and bonuses of the CMUs' operators give them leverage that is
counterproductive to the stated goals of the CMUs as the units are sold to the
public at its great expense.

Right now, for example, Mr. Leon Davis has spent more than one (1) month
in "the hole" here because he renounced violent radical Islam, and yet, rather
than segregate the unrepetant violent extremists who would do him harm as an
apostate, the CMU's administration lets*these violent extremists "drop notes"
on Mr. Davis like petty jailhouse snitches--even though they greatly outnumber
him. By "dropping" these notes, these violent extremists get.the CMU
administrators to do their bidding like puppets on strings against Mr. Davis.
They placed Mr. Davis in "the hole" under these illegitimate circumstances,
thereby punishing him and disincentivizing his brave, difficult, and
commendable choice to cut ties with his violent former associates--the exact
choice that instead the FBOP should encourage and positively reinforce. Please
see part four (4) of The CMU Series, Senator Schumer, for details of the
shocking conditions and human-rights violations that Mr. Davis endures for an
increasing and prolonged period as a result of his effort inside the FBOP to
give up violence. 8

Indeed, the arbitrary and capricious operation of the CMUs was already
noted by a panel of federal appellate judges more than three (3) years ago in
Aref v. Lynch, 833 F.3d 242, 257 (D.C. Cir. 2016). The U.S. Court of Appeals
said in that case that placement in a CMU is "atypical" and "indefinite," and
that, "even though several thousand inmates could be designated to CMUs based
on their commitment offenses, only a handful are placed under these [CMU]
restrictions." This, of course, leads to the obvious question of how and why--
and based upon what criteria--this "handful" of inmates are actually targeted
for placement here. The lower court, perhaps tellingly, has now let the above
case languish on its docket for more than three (3) years ever. since the
higher court reversed its clearly-erroneous summary judgment in favor of the
CMUs' operators.

~ Page 3 of 9 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 6 of 89

In partial answer to the lingering questions above, however, I believe
that The CMU Series speaks for itself. The full, true, stories of myself and
my coauthor Mr. Cox in parts five (5) and six (6)--and our efforts to protect
American children like Justina Pelletier and Paula Roberds from dangerously--
well-connected moneyed influencers like Ioana Simona Bujoreanu, Jeffrey
Epstein, and Bill Allen--provide necessary background on the corrupt and
immoral prosecutions that resulted in our placement here alongside many
similary-situated individuals while those guilty of child torture and sexual
predation upon children enjoy above-the-law status for far too long in the ~
face of stunningly-conclusive evidence of their misconduct, like Epstein, Bill
Allen, and Justina Pelletier's tormentors.

I want to state for the record as well, Senator Schumer, that even the
heavily-conflicted U.S. district court judge assigned to my case ruled in
limine to preclude the similarly-conflicted prosecutors from using the word
"terrorist" and similar language against me. That's the extent of the
obviousness of the true nature and circumstances. of my efforts to save
Justina Pelletier and notorious former--U.S.-Attorney Carmen Ortiz's office
was unable to convince my jury that my efforts so much as potentially affected
the care of a single one (1) of the vulnerable children that assistant U.S.
attorneys David J. D'Addio and Seth B. Kosto shamelessly and sycophantically
used as pawns and props in their immoral sideshow prosecution of me while the
one (1) true victim, Justina Pelletier, thanked me in Rolling Stone for
helping her. Please see the following articles: The Huffington Post, This
Federal Prosecutor Is Building A Career Indicting The Good Guys, July 2016, by
Ryan Grim and Daniel Marans; The Huffington Post, The Wrong Ortiz Retires In
Boston, October 2016, by Martin Gottesfeld; Rolling Stone, The Hacker Who
Cared Too Much: How a Crusade to Save Children Landed a Hacker In Prison, June
2017, by: David Kushner; and The Daily Wire, ‘Guardian Hacktivist’ Martin
Gottesfeld Convicted; Faces Up To.15 Years In Prison, August 4th, 2018, by
Frank Camp.

I also want you to know, Senator Schumer, that Mr. Donald Reynolds, whose
tragic story is told fairly for the first time in part two (2) of The CW
Series, continues to suffer outrageous Constitutional violations here in the
CMU evincing of only one (1) true purpose--the continued coverup of the
Bush/Obama~era Operation Fast and Furious “gun walking" program at the
illegitimate cost to Mr. Reynolds of his inalienable rights to life, liberty,
and the pursuit of happiness. Just as the DOJ framed your late Senate
colleague Ted Stevens, those responsible for Operation Fast and Furious wove
an elaborate hoax to make Mr. Reynolds appear culpable. This ruse, however, is
a proverbial house of cards. It will take but a small breeze of truth for it
to collapse.

So, faced with the inevitable dissemination of that truth, the FCI Terre
Haute CMU administration simply falsifies records against Mr. Reynolds in
order to block his communications and frustrate his Constitutionally-protected
efforts to exonerate himself. Enclosed with this letter, for example, is a
copy of an FBOP incident report as it currently exists in the official agency
record, as well as, in contrast, a copy of the documentation as it was
originally provided by Mr. Reynolds for placement in that record pursuant to
his right to present evidence in his own defense. It's plain to see, Senator
Schumer, that Mr. Reynolds's version rigorously refutes the retaliatory
incident report. Only by illegitimately excising key material--and thereby
falsifying the federal record--could FBOP Disciplinary Hearing Officer (DHO)
Jason Bradley cover for his unconstitutional finding against Mr. Reynolds.

 

- Page 4 of 9 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 7 of 89

Bradley, it turns out, has a history of conspiring to defeat justice in
blatant violation of 42 U.S.C. §§ 1985(3) and 1986. Also enclosed is another
FBOP incident report in which Bradley interrupted his colleague and refused to
follow his own Bureau's policies, federal regulation, and U.S. Supreme Court
case law in order to punish me for helping Mr. Cox assert his innocence in a
federal court pursuant to a valid federal-court order. Bradley's exact words .
to me and his FBOP colleague, i.e. my staff representative, when he thought
that he was acting with total impunity, were, "TI don't care about your case
aw.

 

Two (2) U.S. district courts subsequently backed up Bradley by refusing
on erroneous jurisdictional grounds to curb his unlawful conduct. And now the
FBOP won't provide me with Bradley's statement of his findings in support of
the unlawful acts he and others took under color of federal authority. This
leaves me unable to appeal Bradley's decision within the Bureau and therefore
unable to address the merits of the issue in the local federal courts, where
jurisdiction is inarguable. You see, Senator Schumer, Bradley and his
coconspirators are hard-pressed to falsify documents in this second FBOP
incident report because true copies were filed in multiple federal courts.

I also wrote several times to the Office of the Inspector General (OIG)
for the U.S. Department of Justice (DOJ) about these and a variety of other
matters. Enclosed for your review, Senator Schumer, are some of my past
letters to the OIG. I never heard back though, so I must assume either that
the OIG didn't receive my correspondence intact, which I find very likely
based upon my own experiences and those of many others in the CMUs, or, far
less likely, that the OIG too is in on the funny business that goes on around
here. If you or your staff could inquire with the OIG and confirm that it
received my mail, I would appreciate it.

In the meantime, Senator Schumer, I hope that you can see why the
expression here in the CMUs is that: our prize for winning is that we get to
see them cheat. Further, under the circumstances detailed here, in The CMU
Series, and in the enclosed: documents, I hope that you and the public will
understand that I cannot engage in any social correspondence whatsoever from
inside a CMU so long as Bradley, Katherine Siereveld, Todd Royer, Warden
Lammer, and their coconspirators control this unit in total disregard for the
Constitution and the American way, and in the total absence of effective
oversight. My efforts to vindicate our Constitutional rights in federal court
from this CMU have already lengthened my bogus sentence for the non-crime of
saving a tortured girl in a wheelchair when I didn't harm a soul. This
sentence was imposed by U.S. District Court Judge Nathaniel M. Gorton, of the
"Trust the Gorton's Fisherman" family,*whose business, Slade Gorton & Co.
Inc., where Judge Gorton lists himself as a shareholder and director, benefits
directly from industry research carried out by the perpetraitors who crippled
that very same girl in question. Please see the 2015 annual report of The
Seafood Nutrition Partnership and my previous writing in addition to part six
(6) of The CMU Series for confirmation of these conflicts of interest.

 

Moreover, please see 28 U.S.C. §455(a), where Congress legally mandated,
"Any justice, judge, or magistrate of the United States shall disqualify
himself in any proceeding in which his impartiality might reasonably by
questioned."

In light of what I've seen and documented in my work, I know that<this
straightforward legal requirement is not heeded as Congress intended--even
though it was enacted after its predecessor statute also proved ineffective at

- Page 5 of 9 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 8 of 89

the same simple goal of preserving the integrity of the judicial system due to
"judicial gloss." Therefore, stronger legislative safeguards are in order to

protect and better impliment The Due Process Clause.

Judge Gorton, it's worth noting, also presided over the calamity that was
United States v. Aaron Swartz--a case that culminated in oversight hearings in
both Houses of Congress and a case that I hope the legislature hasn't
forgotten while America awaits the passage of both Aaron's Law and Justina's
Law. Please understand the great risk that I take, Senator Schumer, by
attempting to send this response to your inquiry given what we've already seen
happen to Mr. Neal, Mr. Warren, and many others in the FBOP, as well as to
Aaron Swartz. The corrupt forces that I expose already killed repeatedly,
either directly, through deliberate omission, or both.

They are indeed so brazen, Senator Schumer, that they've apparently made
Robert Kenneth Decker (federal registration number: 51719-074) their main
operative inside this CMU. Based upon Robert Kenneth Decker's own statements
directly underneath a FBOP microphone in the FCI Terre Haute CMU law library
this past Friday about his time in the late 1990s and early 2000s in Acapulco,
Mexico, Robert Kenneth Decker seems to be the same Robert Decker who used the
fake name Roberto Compos Lopez and ran Castillo Vista Del Mar, a hotel south
of the border for predatory American pedophiles, similar perhaps. to Epstein's
private "pedophile island.'' There, after Robert Decker was already a convicted
child molester, he and his coconspirator Timothy Joe Julian forcibly raped at
least one (1) juvenile male. When the jig was up, it seems that Robert Decker
then testified against Julian and a pedophile former-pediatrician who visited
Castillo Vista Del Mar named Stefan Irving so that Robert Decker could save
himself, even though Robert Decker was clearly the ringleader and operational
manager of Castillo Vista Del Mar, and as such he likely belonged as the head
of the indictment. Please see United States v. Julian, 427 F.3d 471 (7th Cir.
2005) and United States v. Irving, 432 F.3d 401 (2d Cir. 2005) and 452 F.3d
110 (2d Cir. 2006).

Based upon Robert Kenneth Decker's open bragging here in the FCI Terre
Haute CMU about buying pounds of cannabis in Michigan for the very specific
price of $1,300 each, it also appears that he is the same Robert Decker who
cut a deal to save himself and testified in Weissert v. Palmer, 2015 U.S.
Dist. LEXIS 130397 (W.D. Mich. 1:10-cv-851 July 31, 2015).

The DOJ is well aware of Robert Kenneth Decker's violent nature, as can
be seen in the federal court record documenting his past assault on FBOP staff
in Robert K. Decker v. J.E. Krueger, 2019 U.S. Dist. LEXIS 55411 (S.D. Ind.
2:18-cv-00257-WIC-MSD, April 1, 2019)..Perhaps tellingly, despite the
Seriousness of that offense, the U.S. attorney:'s office took just one (1) day
to decline to criminally prosecute Robert Kenneth Decker. Since it seems quite
unlikely that any serious investigation could have been concluded so quickly,
Senator Schumer, it's as if there are no circumstances under which the DOJ
would press charges against Robert Kenneth: Decker for an assault on its own
staff.

And this is despite the DOJ's knowledge that Robert Kenneth Decker is a
risk for bloodborne and sexually-transmitted diseases like Hepatitis C, as
documented in Robert K. Decker v. David Lukens, 2019 U.S. Dist. LEXIS 49783
(S.D. Ind. 2:18-cv-00185-WIL-MJD, March 26, 2019).

But perhaps worst of all, Senator Schumer, these DOJ employees know or
should know that Robert Kenneth Decker attempted to defraud the very same
federal courts where their own department apparently brought him and insisted

- Page 6 of 9 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 9 of 89

on multiple occasions that he is a reliable witness. You see, Robert Kenneth
Decker tried to entrap a young male inmate here who has a significant mental-
health history into intentionally filing a falsified document in a federal
court in The Fourth Circuit. Robert Kenneth Decker appears to have been
grooming this young male inmate in a manner reminescent of the character Tea
Bag from the popular television show Prison Break, after this young male
inmate arrived here in a vulnerable position following an assault he endured .
at the other CMU and a resultant transfer. Had this young male inmate fallen
into Robert Kenneth Decker's apparent trap, set within earshot of the
microphone in the FCI Terre Haute CMU law library last week, then Robert
Kenneth Decker could have leveraged his ability to testify against him in |
order to coerce sexual favors out of him.

Yet, the CMU operators allow Robert Kenneth Decker to do all of this in
the relative open, Senator Schumer, while they appear to afford him special
treatment. For example, Robert Kenneth Decker got caught less than one (1)
month ago abusing the already-onerous attorney-client telephone procedures
here to place unmonitored calls for God knows what purpose(s). Based on his
past behavior though, it's very possible he was trying to introduce controlled
substances into the facility, as he did in Robert Decker-v. J.E. Krueger, 2018
U.S. Dist. LEXIS 175076 (S.D. Ind. 2:18-cv-00031-JMS-MJD, October 11, 2018)
and the separate cases of Robert K. Decker v. J.E. Krueger, 2019 U.S. Dist.
LEXIS 90477 (S.D. Ind. 2:18-cv-00245-JMS-MID, May 30; 2019) and Robert K.
Decker v. J.R. Bell, 2019 U.S. App. LEXIS 18013 (/th Cir. 18-3330 and 18-3331,
June 21, 2019).

When he was caught, however, Robert Kenneth Decker spent less than five
(5) days in the special-housing unit (SHU) here, when it seems likely that any
of the rest of us would be locked up back there for months or longer for far--
less-offensive conduct, as detailed in The CMU Series part four (4).

So why the apparent*special treatment: for. the predator pedophile, a la
Bill Allen in part five (5) of The CMU Series? I may have just answered my own
question, Senator Schumer. You see, Robert Kenneth Decker seems to be their
rat-in-chief. And it seems that as long as he tells the DOJ what its staff
want to hear, he can go around here threatening to put holes in people, as he
did in the FCI Terre Haute CMU law library this past Friday evening, right
under one (1) of the many microphones that canvas this CMU. This means that
either the DOJ knows about Robert Kenneth Decker's beligerence, his grooming
behavior, and his attempted fraud upon the court, and they encourage his
actions, or, the tens of millions of federal tax dollars that the House and
the Senate appropriate to run these two (2) small CMUs are not spent to
monitor the expensive audio-surveillance system for which the taxpayers also
were billed top dollar.

Is Robert Kenneth Decker the next Rodney Curtis Hamrick? Or worse? After
all, Hamrick isn't:..a sexual predator, and he didn't target the young, the
impressionable, and the mentally ill.

Based on Robert Kenneth Decker's conspiracy to defraud the court recorded
by a DOJ microphone in a DOJ facility, will the Justice Department notify the
courts or the defendants in any of the above cases where Robert Decker was
presented by federal prosecutors as a truthtelling witness? Somehow, Senator
Schumer, I doubt it.

For the record, Robert Kenneth Decker denies that he testified against
anyone. He insists that Robert Decker is a common name. When asked about
Castillo Vista Del Mar, Robert Kenneth Decker said, "I don't know what you're

- Page 7 of 9 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 10 of 89

lexpletive deleted] talking about!"

That's a likely story, given the above and the distinguishing treatment
Robert Kenneth Decker seems to receive in the CMUs.

And this is not to say that I am without sympathy for Robert Kenneth
Decker. He openly reports that he's a survivor of childhood clergy sexual
abuse. Based upon his age and history of substance addiction, it's also
possible that Robert Kenneth Decker is the same Robert Decker from Williamson
v. Fla. Dep't of Corr., 805 F.3d 1009 (11th Cir. 2015).

That Robert Decker returned home from dinner with his dad on Friday,
November 4th, 1988, to a robbery for drugs and money gone horribly wrong. That
Robert Decker, his father Clyde, and his 2-year-old son Carl were each shot in
the head. They all miracuously survived.

Robert Decker's wife Donna wasn't so lucky. She was stabbed to death.

Authorities arrived to find her already deceased, clutching the phone she
used to summon the help.:that saved her husband, child, and father-in-law.

For years, the only witness able to identify Dana Williamson as the
murderer wouldn't come forward for fear of Williamson's threats that night ».
that if identified, he'd torture and kill<the-witness“and his family.
Eventually though, the witness did come forward and testify.

Williamson was sentenced to death. The Eleventh Circuit upheld
Williamson's conviction and death sentence.

Whomever Robert Kenneth Decker is--or isn't--the U.S. Department of
Justice and its Federal Bureau of Prisons should be working*to:get him the
aon help. that he needs , and not using him as a pawn in their sick games in the
: wali CMUs. There 1 treatment here, Senator Schumer, not: for substance abuse,
af not for past psychiatric trauma like childhood sexual abuse and PTSD, and not
for predators. As messed up as this situation surely is, Senator Schumer, I'd
rather sit down to eat in the same room with Robert Kenneth Decker than with

the DOJ's CMU administrators who take advantage of him in order to take
advantage of others.

And I don't want to leave the CMU until whatever necessary action(s) have
been taken in the three (3) branches of our government to ensure that units.
like these are not used to silence political prisoners. So, please don't try
to have them move me unless and until that happens. I wouldn't feel right
leaving; however long-it takes.

Besides, when award-winning journalist Barrett Brown wrote that the FBOP
is "an unspoiled journalistic paradise of poorly concealed government
corruption and ham-firsted cover-ups," he'd never seen the CMUs.

My thanks to you and your office, Senator Schumer; to all of the real-
news journalists who've helped get the truth out; and my love to my family,
especially my darling wife Dana,

Mart Yn "MartyG" Gottesfeld
* Journalist + Rolling-Stone--featured human-rights advocate

P.S. They won't let me keep a copy of your office's request to release my
information, and with them already falsifying documents, I won't sign anything
when they won't let me keep copies of all the relevant documentation in case I

- Page 8 of 9 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 11 of 89

have to challenge:some bogus concoction of theirs later. I'm also enclosing
other relevant information that you and your office should see. If copies of
this letter aren’t received everywhere I indicated on the first page, then ~:
that likely indicates--at best--that the enclosed requests to send them «i.s«~
without being punished did not lead to affirmative responses.

I declare under penalty of perjury that the foregoing is true and
correct. Fxecuted on Tuesday, September 10th, 2019.

Martin S. Gottesfeld

- Page 9 of 9 -
me

Case 1:18-cv-10836-PGG
U.S. Department of Justice
Federal Bureau of Prisons

Federal Correctional Complex
Terre Haute, indiana

   

 

L Centrat

CMU Unit

{] Institution @2<3 Region
ey

 

 

 

 

 

 

 

 

Receipt of
Administrative Remedy
Inmate Name: Reynoids Jr: Reg. No.: | 32349.074
Administrative 986334-R1
Remedy No.:
Received on this b day of _ vleo , 2019.

TE os

Signature/Title of Staff

lf Administrative Remedy is allowed to be resubmitted, it is due to a Unit Team staff
member by , 2019.
, 2019.

Edits received by Unit Team on this day of

 

 

Signature/Title of Staff

nmate COPY

 
   

  

at of Justice
Zeau of Prisons
fr Regional Office

Regional Administrative Remedy Appeal
Part B - Response

  

_. frinistrative Remedy Number: 986334-R1
a :

a

 

is is in response to-your Regional Administrative Remedy Appeal received on July 30, 2019, :
seyacding the decision of the Discipline Hearing Officer (DHO). You were found to fave Pomenitted
the prohibited act of Code #197, Use of the Phone for Illegal Purpose. You appeal this saison
stating the incident report was falsified in order to impede your access to the courts. You ste
and your staff representative presented documentary evidence at the DHO hearing, but the D a
refused to accept and consider it. You further state the DHO noted in the DHO report you have a

     
  
     
   

PGINMATE: REYNOLDS, Donald
y OF 53

Date”.0!
mary of Charges: Phone Abuse-Illegal Proposes
a

Document 78 Filed 09/27/19 Page 12 of 89

 

DONALD RAY REYNOLDS JR, 32349-0674

TERRE HAUTE FCI UNT: CMU QTR: 004-051L
4200 BUREAU ROAD NORTH

TERRE HAUTE, IN 47808

 

. DISCIPLINE HEARING OFFICER REPORT

NT OF JUSTICE FEDERAL BUREAU PRISONS
AMENDED PURSUANT TO ADMINISTRATIVE REMEDY #986334-R1

 

~ [zncident Report number: 3237478
[REG. NO.: 32349-9074 [ustr: cxs
Jottense Code: 197

‘on; Fee Tazre Haute
ion:

fincident Report: 03-24-2019

 

7 incident: 03-24-2019 ~

 

NOTICE OF CHARGE(S) -

A, Advanced written notice of charge (copy of Incident Report) was given to inmate on (date)
03-27-2029 at (time) 0941 {by staff member) _totz,

8B. The DHO Hearing was held on (date} 05-03-2019 at {time} t100.

 

 

‘Cc. The inmate was advised of the rights before the DHO by (staff member} :

Thomas on (date) 04-02-2019 and copy of the advisement of rights form is attached.
a ——

 

 

 

 

 

history of engaging in this type of misconduct, which is not true. You request the incident report be zr. STAPF REPRESENTATIVE

expunged. A. Inmate waived right to staff representative. Yes No x.
. an B. Inmate xr: ad staff ive and Harvey appeared.

In accordance with Program Statement, 5270.09, Inmate Discipline Program, the discipline process G. SUaEE Representative GUsbonDanT

starts when staff witness or reasonably believe that you committed a prohibited act. A staff mem &

will issue you an incident report describing the incident and the prohibited act you are charged with
committing. The incident report was written based upon a phone conversation you had with your
mother, where staff documented you provided instructions to file a frivolous tax return. There is no
evidence the report was falsified in an attempt to impede your access to the courts.

According to your DHO report, the DHO considered documents that you had mailed to your mother. TIr.

It was confirmed by the DHO these were the documents you presented as documentary evidence at

They let him send tha Paperwork out. On the phone call I can’t tell 4f anything fraudulent

dia said. :

D. Requested staff representative declined or could not appear but inmate was advised of

option to postpone hearing to obtain another staff representative with the result that: (New

Staff Representative Name) was selected.

———

&. Staff representative was appointed.
—_—

PRESENTATION OF EVIDENCE

A. Inmate (admits) X__{denies} (neither) the charge(s).

 

 

i! i iscipli ket already
‘our DHO hearing. Your documentary evidence was refused as the disciptine pac
contained these documents. As this information was addressed in your DHO report, the DHO report
has been amended. A copy of the amended DHO report is attached for your records. {f you
disagree with the amendment, you may include this in your appeal at the next level.

On appeal your history of misconduct was reviewed. It was noted you do have a history of attempting

B. Summary of inmate statement:

“they have to file tax returns for me.”
Cc. Witnesses:

1. Inmate waived right te witness. Yeg No_ x

2, The following persons were called as witness at this hearing and appeared (Each witness
name and statement listed below):

 

to file fraudulent tax returns. The DHO appropriately weighed and considered your history.

3. The following persons requested were not called -for the reason(s) given (fach witness
name and statement listed below): Inmate yequested the Internal Revenue Service as a
witness. No individual witnesses were requeated,

 

The DHO considered the reporting officers documented report, the recorded phone call, copy of
documents mailed to your mother, your history of like misconduct, and your defense. Although, you

4. Unavailable witnesses were requested to submit written statements and those statements
received were considered (fach witness Rame and statement listed below).

 

continue to deny the charge, the DHO sufficiently explained why the greater weight of the evidence
supports the charge. The discipline process was conducted in accordance with Program Statement

5270.09,
Based on the above information, your Regional Administrative Remedy Appeal is denied.
If you are dissatisfied with this response, you may appeai to the Office of General Counsel, Federal IV.

Bureau of Prisons, 320 First Street, NW, Washington, DC 20534, Your appeal must be received in
the Office of General Counsel within 30 days from the date of this response.

   

D. Documentary Evidence: In addition to the Incident Report and Investigation, the DHO
considered the following documents:

 

&. Confidential information was used by DHO in support of his findings, but was not revealed
to the inmate. The confidential information was documented in a separate report, The
confidential information has been (confidential informants have been} determined to be
reliable because: :

PINDINGS OF THE DHO
C. No prohibited act was committed:

—X_ 4%. The act was committed as charged. Expunge according to Inmate Discipline PS.

B. The following act was committed:

_—
/ DISCIPLINE HEARING OFFICER REPORT a : DISCIPLINE HEARING OFFICER REPORT

  
  

      
 

    

 

 

 

 
 

 

 

 

 

 

    

“
z
MENT OF JUSTICE CaAcA 9 -cy- 10! Cr me aol FEDERAL BUREAU PRISONS
AMENDED PURSUANT TO ADMINISTRATIVE REMEDY #986334-R1 NISTRATIVE REMEDY #986334-R1
fanate: Reg, No.: Hearing Date: - drat: Reg, No. ‘ Hearing Date:
OLDS. Donald 32349.074 0$-03-2019 s01D8, Donaid 32349-074 05-08-2019
iL SPECIFIC EVIDENCE RELIED ON TO SUPPORT FINDINGS (Physical evidence, observations, é :
written documents, etc.): The DHO considered your statement and denial to the charge against you, but was not
convinced. You provide the defense that through your outside contacts you have the right
You were advised of your rights hefore the Discipline Hearing Officer and stated that you co file taxes, The DHO agrees that inmates can file taxes. However, inmates are to follow
understood those rights. you requested a staff xepresentative and you were provided with the Blue Bag Program (BBP) procedures for filing legitimate tax returns. You were not
one. attempting to file legitimate tax returns. You were trying to circumvent these program
. procedures to file false and fraudulent tax returns. You have been incarcerated since
Administrative notice is given to your attempt to give the DHO copies of your 2010. You have not worked to file a legitimate tax return. Therefore, you were using the
correspondence as documentary evidence. However, the DHO did not accept the copies of the telephone for fraudulent activity. Thus, meeting the elements of the prohibited act. In
correspondence due to having copies in the incident report packet. addition, you have an extensive misconduct history of engaging in fraudulent activity
while incarcerated. The DHO based the decision on the greater weight of the evidence,

Administrative mnetice is given to there being a delay in the investigation and UDC of Greater weight is given to the incident report, recorded phone call, outgoing mail, and
this incident Report. Specifically the incident report process was suspended pending to your disciplinary history.
referral of an inmate criminal matter for investigation on March 24, 2018, and released

for administrative processing on March 27, 2019. The inmate did not provide any evidence Therefore, based on the greater weight of the evidence the DHO finds you committed the
that this delay hindered his ability to provide a defense. prohibited act of Code 197: Phone Abuse-Illegal Proposes.

The DHO finds that beginning on March 24, 2018, you committed the prohibited act of Code VI. SANCTION OR ACTION TAKEN (List each prohibited act with respective sanctions for that act):

197; Phone Abuse-Iliegal Proposes,
Code 197:

180 Days Loss of Phone
$50.00 Fine
($200.96 balance as of 05-03-2019)

The DHO considered the Incident Report which the reporting officer states, “On March 24,
2019 at approximately 2:30 p.m., inmate Reynolds, Donald, Reg. No. 32349-074, placed a
telephone call to his family at 865-773-8227, and the call was live monitored. During the
monitoring of the call, it was found inmate Reynolds was using the telephone fer an
illegal purpose, specifically by instructing his family members to file a false and
fraudulent tax return in an attempt to steal money from the Internal Revenue Service and

the United States Treasury. Inmate Reynolds instructed his mother and “Cisco* to file an The action on the part of any inmate to use the telephone in an unauthorized manner poses
IRS 1040 form as well as an IRS Form 56, Notice of Fiduciary form using his name and a serious threat to the ability of staff to control the use of the telephone and monitor
social security number,” one . - whether inmates are making calls for prohibited or illegal purposes. It is indicative of
the intent to participate in unauthorized activities that could lead to disruptive

The DHO considered your staff representatives statement, “They let him send the Paperwork behavior. The use of telephones is a privilege for inmates to maintain contact with
theix family and to maintain ties with them and not for criminal use. The sanctions

out. On the phone call I can’t tell if anything fraudulent is said.”
imposed by the DHO were taken to express the gravity of the infraction and let the inmate
know that he, and he alone, will be held responsible for his actions at all times.

VII. REASON FOR EACH SANCTION OR ACTION TAKEN:

The DHO concedes that the IRS would state inmates can file tax returns.

The inmate has been advised of the findings, specific evidence relied on

VIII. APPEAL RIGHTS:  X
The inmate has been advised of the right to appeal this action

The DHO conducted a review of your disciplinary history, which reveals you have history
action and reasons for the action.

 

 

 

of engaging in this type of misconduct.
within 20 calendar days under the Administrative Remedy Procedure. A copy of this report has been
The DHO reviewed the recorded phone call, which reaffirms the reporting officer's given to the inmate.
statement that you were instructing others to file a false and fxaudulent tax return. Ix. Discipline Hearing Officer
: Printed Name Signature Date
The DHO reviewed your outgoing mail to reaffirm that you were following through with your i Original
plan to have others file a false and fraudulent tax return. J. Bradley DHO P ‘mE amended
t Amendec
08-06-2019

 

 

 

The DHO considered your silence to the investigating Lieutenant, your silence was used as

an adverse inference against you.
$ you DHO The Original DHO Report was delivered on 07-12-2019. This DHO Repoxt was amended pursuant to

Administrative Remedy #986334-R1. This amendment does not restart the inmate’s appeal timeframe. If
the inmate disagrees with the amendment, he may include this in his appeal at the next level.

The DHO considered your statement to the UDC stating, “Inmate states listen to the phone
conversation.”

The DHO considered your statement to the DHO stating, ‘“They ‘have to file tax returns for
me.*

Prescribed by P5270 Replaces BP-AG304 of AUG 11

YI1@ YUI4 9645 1828 1184 42

 
 
  
   

Regional Administrative Remedy Appeal

 

 

point pen. If auachments are necded, submit four copies. One copy of the completed BP-DIR-9 including any atlachments must be submitted

REYMOTD, DONALD. 3. 2349-074 D. THA-PCT (CMY)
LAST NAME, FIRST, MIDOLE INTIAL REG, NO. . UNIT INSTITUTION

V4, REASON FOR APPEAL The DHO hearing and report is based on Fraud, un~supporting facts,

Montlict of interest, retaliation for attempting to, bring, legal action inviolation of the .
Amendment to the Const of the U.S, and invinlation of Program Statement 7740.02. and

The Sanction of Code 197 (Phone Abuse-Illegal Purpose) was the loss of Phone for

and a $50.00 fine, which should be suspended and the fine credited back to the trust

account. This incident should he expunged completely for the following reasons:

on March 24, 2019, Jason Simmons, {PMB- Field staff), located at 796 N. Foxcroft Ave, Suite 201,

Martinsburg, W.V. 25401, knowingly and maliciously falsified a (BP-A0288) incident report ,

outside his given authority in accordance with Program Statement 7740.02. He knowingly claimed

that REYNOLDS instructed his family members to file a faise and fraudulent tax return, specificall

in an attempt to steal some unknown amount of money from the Internal Revenue Service and the

United State Treasury. Without J. Simmons having any knowledge about REYNOLDS case nor the fact

that he was the CEO and owner of 4 corporations prior to being confined within the BOP, nor the

fact that his family and former board members had his Power of Attorney and they continued to

py REYNOLDS property fees each year, Simmons assumed that REYNOLDS aust be like most prisoner's

and did not own anything based on his ethnicity of African descent. J.Simmons,racist mentality &

and behavior has caused injury and lost of REYNOLDS right to freedom in connection to his

Writ of Habeas Corpus being denied for continue inte. Ce. C- e

iy 23 2019 (see continue page 2) “By: f/ 2ys-£ B. tee, _Bgent

DATE SIGNATURE OF REQUESTER

Part B—RESPONSE.

 

3420.11.
180 days

he,
Be

  

 

DATE REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the General Counsel, Your appeal must be received in the Generat Counsel's Office within 30 calendar
days of the date of this response. GR 2 2 2)

 

|

'

i

Part C~RECEIPT |
'

1

 

ORIGINAL: RETURN TO INMATE CASE NUMBER:
CASE NUMBER:
Return to:
LAST NAME, FIRST. MIDDLE [NITIAL REG. NO. UNIT INSTITUTION
SUBJECT: i

 

Barone |

 
 

Justice

‘ . Regional Administrative Remedy Appeal
— Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 4 of 89

Daltapoint pes. (F attachments are needed, submit four copies. One copy of the completed BP~DIRA9 including any attachments must be submitted
ise ball : .
Bi appeate

 

OLDS. DONALD , RB 32349-074 2 THA-PCT (CMU)
? im: LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

fen R=RENGON FOR APPEAL The DHO ‘hearing and report is based on Fraud, un-supporting facts,
Part Avie of interest, retaliation for attempting to bring legal action inviolation of the
aon est amendment tothe Const of the U.S, and inviolation of Program Statement 7740.02. and
4420.11- ‘fhe Sanction of Code.197 (Phone Abuse-Illegal Purpose) was the loss of Phone for
“480 days and a $50.00 fine, which should be suspended and the fine credited back to the trust
“account. ‘This incident should be expunged completely for the following reasons: ite 201
x on March 24, 2019, Jason Simmons, (PMB~ Field staff), located at 796 Say neee te Ave, Sat @ +
Martinsburg, W.V. 25401, knowingly and maliciously falsified a (BP-A0288 ) messene ° ® aimed
outside his given authority in accordance with Se ee a eee eraudalent Re ay aeetiteal
- Ss instructed his family members to ea ua a
pee atone to steal some unknown amount of money from the Internal Revenue Service and fre .
“-ynited State Treasury. Without J. Simmons having any knowledge about eerie ease ner the ee
. *. ‘that he wag the CEO and owner of 4 corporations prier to being confined within @ : °
D WO 7? | 2 } 19 “ fact that his family and former board members had his Power of Attorney and: they continue: © a
ply REYNOLDS property fees each year, Simmons assumed that REYNOLDS must ba like most prisa

 

 

   
 

Gal 23, cas

 

 

 

\ i i ict i dascent. J.Simmons,racist mentality
- " and did not own anything based on his ethnicity of African
ye ¢ Sy . oo Larch Xs and behavior has caused injury and lost of REYNOLDS right to freedom in. connection to his
, BY- \ \ Writ of Habeas Corpus heing denied for continue Ye), 2 agent
—tuiy_ 23 2019 (see continue page 2) “By: / Li- K Lt Rex
t } xX DATE — SIGNATURE OF REQUESTER
s TPA¢
As Crelleage \nciderct Y Part B—RESPONSE

S231IN IVS

Melled Nea Waly 22%, 2015 te Reston

MSPS ARACKER GUY GLY AQuS ZB 1 ay Hz OS OS

DATE REGIONAL DIRECTOR

Tf dissatisfied with this response, you may appeal to the Geneeal Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar
days of the date of this response.

 

 

 

 

ORIGINAL: RETURN TO INMATE CASE NUMBER:
Part C—RECEDPT
CASE NUMBER:
Returzt to: :
LAST NAME, FIRST, MIDOLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT: 2 -

 

 

 

ra ST — SET

   

 

7/9 of BHO report IRN 3237478
ge

“gig has been continuously interfered with by BOP staff and now these PMB-Fleld staff

é _working For a contractor outside the Department of Justice. Due to the continuous
eeace with blocking Access to the Courts inviolation of the First Amendment; the Fourth
front seizure and search of evidence, which is not being allowed to be sent to REYNOLDS nor
é @ court from REYNOLDS has caused on February 2018, for REYNOLDS's 2255 to be denied.
fyyopos wasn't able to report his taxes, which is apart of his case. see EXHIBIT B-1 ; B-2

  

   
   
  

‘eyNOLDS is being denied his right to continua his legal activities inviolation of Program
‘Statement 1315.07.

,wason Bradley (DHO) and Jason Simmons (PMB-Field Staff) and others has conspired with one
“another, in retaliation, inorder to impede of REYNOLDS filed civil action against Jasen Simmons
and others Within the Eastern District of Tenn (Knoxville), for a declartory and injunction
order for their interference with REYNOLDS right to Access the Courts without interference.

The staff continue review and judgment of REYNOLDS documents, such ag Form 56 and his

request to family, via telephone and mail communications, is invalid based on the Supreme Court
ruling in Ex parte Hull (1941) 312 us 346, recognition of the right to access :to -:thescourt

in this case documents to initial approval by prison authorites before they could be directed
to the court was invalid, in that it constituted an improper abridgment or impairment of an
inmates right to apply te a federal court for a writ of habeas corpus. The court found that
whether a petition for a writ of habaas corpus addressed to a federal court is Properly drawn
and allegations must be contained in it are questioned for the court alone to deternina. s

 

Jason Simmons, knowingly created a falsified record, outside his authority, inorder to impede
on REYNOLDS Access to the Courts to bring action against him and others, who have conspired
vith each other to subject REYNOLDS to an illegal conviction and sentence inviolation of Due
Process oy the Constitution for the United States. The communication between REYNOLDs and

1is mother does not state anything concerning a false and fraudulent tax return nor any Httempt
+0 steal money from the IRS. and the U.S. Treasury. Jason Simmons, conduct was inviolation of
‘rogram Statement 3420.11, Conflict of interest, where his responsibilities as a public servant

\ffect, ox ara affected by his private interests. see February 2019 civil Hetion Eastern Dist.
tenn case 3:08-cr-143 Doc 46}

ATTACHMENT

 

‘EXNOLDS, Ghdse S. <Harvey., as his staffvrepresentative for the incident report dated 3-24-2019. ~
Harvey, reviewed the March 24, 2019, 2:30 p.m phone call and agreed with REYNOLDS that he

id not state anything about filing a 1040 tax form nor trying to recieve money from a tax ,
‘eturn inorder to attempt to steal money from the IRS or the United States Treasury as alledged

y J.Simmons- REYNOLDS, had E. Keller to retrieve a copy of his mail sent out to his family

o use for the DHO hearing as evidenca, which this letter instructed REYNOLDS family what they

ust submit to his CPA inorder to comply with his back taxes need for court-in his case and

iso to report for payment on his property. However, Jason Bradley(DHO), refused to allow

EYNOLDS nor his staff Representative to talk and he used REYNOLDS evidence as apart of his

laim to support the falsified incident report not based on facts! gee EXHIBIT Na-t (S. Harvey

emorandum May 23, 2019)

 

 

he DHo report hag numerous of error within. Jason Bradley (DHO} stated that REYNOLDS did not
resent na documentary evidence on his behalf, which the evidence of his mail used by Bradley

as retrieve by REYNOLDS from E. Keller and given to Bradley to support REYNOLDS position.
EYNOLDS disciplinary history, as claimed by Jason Bradley (DHO) states that REYNOLDS have
history of angaging in this type of misconduct, which is not true. TUnProfessional and
ynorant staff members woe do not know about corporations nor tax forms created false incident
gainst REYNOLDS who is a CEO and ‘corporate owner. REYNOLDS has a college background in business .
anagment which includes taxes and forms, Bus he has a CPA, "corporateattorney and associates * DHO Report #3237478

.@ are Internal revenue service agents. The DHO claims that he reviewed REYNOLDS outgoing i Phone Abuse-Illegal Propses
til, which was retrieve by REYNOLDS as his evidence, to reaffirm that thelr was some kind of : DHo Hearing Date 5-03-2019 @ 11:00
lan to have others to file a false and fraudulent tax return. Jason Bradley (DHO) claimed | Jason Bradley DHO acting officer
lat REYNOLDS was silent when the investigating Lieutenaut gave him the incident report, which : * Incident Report copy oot
ZYNOLDS's silence was used against hin.. This too is not. true as the Lt. Lotz did not :

westigate nor asked any questions. fe simply delivered the iacident report and left.
lerefore, epresentative and other document evidence, this false
pporting facts and inyiolati.

with the Support of staff r
cident alleged without su

punge immediataty sna sie On of policy and 1.8 fanet e hanta he
vs!

 

 

Incident Report number: 3237478

fgeion: FCC Terra Haute
(of INMATE: REYNOLDS, Donald REG. NO.: 32349-074

Offense Code: 137

fort: com

 

ce of Incident Report: 03-24-2019
forza of Incident: 03-24-2019
Summary of Charges: Phone Abuse-Illagal Proposes
NOTICE OF CHARGE (S)

A. Advanced written notice of charge (copy of Incident Report} was given to inmate on (date)
03-27-2019 at {Cime) 0941 (by staff member) Lotz.

B, The DHO Hearing was held on (date} 05-03-2019 at {time} 1ico.

C. The inmate was advised of the rights before the DHO by (staff member) :

Zhomas_on {date} _04~02-2019 and copy of the advisement of rights form is attached.

I.

 

 

 

 

It. STAFF REPRESENTATIVES,
A. Inmate waived right to staff representative. Yes No_X__.
B. Inmate requested staff representative and Harvey appeared.

 

C. Staff Representative statement: . :
They let him send the paperwork out. On the phone call I can’t tell if anything fraudulent
is said.

D. Requested staff representative declined or could not appear but inmate was advised of
option to postpone hearing to obtain another staff representative with the result that: (New
Staff Representative Name} was selected.

 

  
  
   
 
 

&, Staff representative was appointed.
—__

III, PRESENTATION OF EVIDENCE

(neither) the charge{s).

A. Inmate (admits) X_ {denies}
B. Summary of inmate statement:

“They have to file tax returns for ma.”

Cc. Witnesses:

1. Inmate waived right to witness.
2. The following persons were called as witness at this hearing and appeared (Each witness

name and statement Listed below):

Yes

No_ xX

3. The following persons requested were not called for the reason(s) given (Each witness
name and statement listed below}: Inmate raquestad the Internal Ravenue Service as a
witness. No individual witneases were requested,
4. Unavailable witnesses were requested to submit written statements and those statements
received were considered (Each witness name and statement listed below).
D. Documentary Evidence: In addition to the Incident Report and Investigation, the DHO
considered the following documents: Recorded Phone Call, Inmate Mail.
&. Confidential information was used by DHO in support of his findings, but was not revealed
to the inmate, The confidential information was documented in a separate report. The
confidential information has been (confidential informants have been} determined to be
reliable because: : .

Iv. FINDINGS OF THE DHO

| C. No prohibited act was committed:
X__A. The act was committed as charged.

Bxpunge according to Inmate Discipline PS,
B. The following act was committed:

ee

INMATE COPY

 

 

 

‘PARTMENT OF JUSTICE FEDERAL BUREAU PRISONS
Reg. No.: Hearing Date:
32349-074 05-03-2019

 

 

ine DHO considered your statement and denial to the charge against you, but was not
gonvinced. You provide the defense that through your outside contacts you have the right
f-co file taxes. The DHO agrees that inmates can file taxes. However, inmates are to follow
the Blue Bag Program (BBP) procedures for filing legitimate tax returns. You were not
attempting to file legitimate tax returns. You were trying to circumvent these program
procedures to file false and fraudulent tax returns. You have been incarcerated since
2010. You have not worked to file a legitimate tax return, Therefore, you were using the
telephone for fraudulent activity. Thus, meeting the elements of the prohibited act. In
addition, you have an extensive misconduct history of engaging in fraudulent activity
while incarcerated. The DHO based the decision on the greater weight of the evidence.
Greater weight is given to the incident report, recorded phone cali, outgoing mail, and
to your disciplinary history, ‘

Therefore, based on the greater wei. i i i
efo ght of the evidence the DHO finds you committed the
prohibited act of Code 197; Phone Abuse~Illegal Proposes. .

 

vi. SANCTION OR ACTION TAKEN (List each prohibited act with respective sanctions for that act):

Code 197;

180 Days Loss of Phone

$50.00 Fine

($200.96 balance as of 05-03-2019)

 

VII. REASON FOR EACH SANCTION OR ACTION TAKEN?

The action on the part of any inmate to use the telephone in an unauthorized manner poses
a serious threat to the ability of staff to control the use of the telephone and monitor
whether inmates are making calls for prohibited or illegal purposes.- It is indicative of
the intent to participate in unauthorized activities that could lead to disruptive
behavior. The use of telephones is a privilege for inmates to maintain contact with
ties with them and not for criminal use. The sanctions

to express the gravity of the infraction and let the inmate
will be held responsible for his actions at all times,

imposed by the DHO were taken
know that he, and he alone,

 

notion ene RIGHTS: x The inmate has been advised of the findings, specific evidence relied on

wtne 3e calenae’ for he action. The inmate has been advised of the xight to appeal this action
jar days under ini i i

given to the inners, iY: the Administrative Remedy Procedure. A copy of this report has been

IX. _Oiscipline Hearing Ofticer

Printed Name Signature

OHO report delivered to Inmate by:

Mu Name (Staff) CU StApatare:

Date

J. Bradley DHO 06-14-2019

W244 220

Date and Time:

Prescribed by arth Ce EME o2-a0204 of AUG 11
ayy Ted i
3

 

urboegumMent 78

   
 

DISCIPLINE HEARING OFFICER REPORT

 

 

  
   
  
  

 

 

f
14 ERTOPICZTICO ace.15 of 29 FEDERAL BUREAU PRISONS
4f tnmate: Reg. No.: Hearing Date:
OLDS, Donald. 32349-074 05-03-2019

 

SvECIFIC EVIDENCE RELIED ON TO SUPPORT FINDINGS (Physical evidence, observations,

s freacéen documents, etc.):

you were advised of your rights before the Discipline Hearing Officer and stated that you

understood those rights. You requested a staff representative and you were provided with

one. You’ presented no documentary evidence on your behalf. a

Administrative notice is given to there being a delay in the investigation and UDC of
this incident Report. Specifically the incident report process was suspended pending
referral of an inmate criminal matter for investigation on March 24, 2018, and released
for administrative processing on March 27, 2019. The inmate did not provide any evidence
that this delay hindered his ability to provide a defense.

The DHO finds that beginning on March 24, 2018, you committed the prohibited act of Code
197: Phone Abuse-Illegal Proposes.

The DHO considered the Incident Report which the reporting officer states, “On March 24,
2019 at approximately 2:30 p.m., inmate Reynolds, Donald, Reg, No. 32349-074, placed a
telephone call to his family at 865-773-8127, and the call was live monitored. During the
monitoring of the call, it was found inmate Reynolds was using the telephone for an
illegal purpose, specifically by instructing his family members ta file a false and
fraudulent tax return in an attempt to steal money from the Internal Revenue Service and
the United States Treasury. Inmate Reynolds instructed his mother and “Cisco" to File an
IRS 1040 form as well as an IRS Form 56, Notice of Fiduciary form using his name and

social security number.”

The DHO considered your staff representatives statement, “They let him send the paperwork
out. On the phone cali I can’t tell if anything fraudulent is said.”

The OHO concedes that the IRS would state inmates can file tax returns.

The DHO conducted a review of your disciplinary history, which reveals you have history
of engaging in this type of misconduct.

The OHO reviewed the recorded phone call, which reaffirms the reporting officer's
statement that you were instructing others to file a false and fraudulent tax return.

The DHO reviewed your outgoing mail to reaffirm that you were following through with your
plan to have others file a false and fraudulent tax return.

The DHO considered your silence to the investigating Lieutenant, your silence was used as
an adverse inference against you.

The DHO considered your statement to the UDC stating, “Inmate states listen to the phone

conversation.

The DHO considered your statement to the DHO stating, ““They have to file tax returns for

me,”

INMATE COPY 2

DISCIPLINE HEARING OFFICER REPORT

 

 

 

ARTMENT OF FUSTICE FEDERAL BUREAU PRISONS
i; | Reg. No.: Hearing Date:
LDS. Donald 32349.074 05-03-2019

  

 

MATE COPY

  
 

  

Casedit€8ecv-10836-PGG Documern

FEDERAL BUREAU OF PRISONS :

 

 

_pepPARTMENT OF JUSTICE
f_ Part! ~ Incident Report
: Dgattilon: FCT arte Haute a ~ incdent Report Numoer,
jas Name: 3, Register Numbar *, dale ofinedeat 5. Timer
Aiea Donald 32349-074, 03-14-2049 | 2:30 PM

 

   
  

 

 

' a Place of lnadent 7. Assignment. 3. Ua
Foi Terre Haute CMU Barber O unit
“Sincident Phone Abuse, Criminal i. PFSHIOR eG: °

11. Description of incident (Cale: 03-24-2019 Tima: 2:30 p.m, Staff bacamie aware of inciden):
On March 24, 2049 at approximately 2:30 p.m., inmate Reynolds, Donald, Reg. No. 32349-074, placed a telephone call to his family

at 865-773-8127, and the call was live monitored. During the monitoring of the call, twas found Inmate Reynolds was using the

telephone for an‘illegal purpose, specifically by instructing his familly members lo file a false and fraudulent tax retum in an attempt

to steal money from'the IntergptRevenue Sarvice and the United States Treasury, Inmate Reynolds instructed his mother and
4 fag well as an IRS Form 36, Notice of Fiduciary form using his name and social security number.

porn ployee: »- Date And Tine:
9 » 03-24-2019 3:00 p.m,

4:
Part ll ~ Cammittee Action

lommitea Regarding Above incident: 3/771 ¢

 
  

   

    
 
 
  

 

    
 

   

17. Comments of imate

 

 

 

 

 

8. [7] TheCommittee Is referring tha Charge(s) to the DHO for further
5 4

48. A. isthe finding of the committee that you: 8.
Committed the Prohibited Act as charged: ainal ThaCommittes advised the inmate of 4s finding and of the right
Did net Commit a Prohibited Act. lo fle an ahpaalwithin 20 calandardays. —-

 

Committed Prohibited Act Code (s).

 

19, Committee Decision Is Basad on Specific Evidence as Follows:

 

 

20. Commitee action and/or recommendation if referred to DHO (Contingent upon OHO finding Inmate committed prohibitad act):

 

 

(The UDC Chaimman=s signature carifies whe sat on the UDC and that the complated rapert

21. Date and Time of Action: :
accurataly reflects the UDC proceedings), — ~
Chaintian (Typed Name/SI ignature): Memuer (Typed Nama):

All tenis Guiside of heavy rule ara tor stall use only. Begin TF

Member (ryped Nama):

Tand Wok up. Enines nol complsted willbe

voided by staff,
Distribute: Original-Centrat Fla Record; COPY-1-OHO: COPY-2-Inmate after UDC Action; COPY 3-inmate within 24 hours of Part Preparation

Prescribed by P5270 Replacas 8P-A0288 of AUG 11

UNITED STATES GOVERNMENT

MEMORANDUM
FCC TERRE HAUTE

   

Date: May 23,2019
Attn Of: §, Harvey
Subject: * Inmate Reynolds, Dénald #32349-074

To: Regional DHO.

1 Officer 8, i 1
dated 3.24-2019, other ae snose PY spmate aeypelds to be his staff Representative for the incident report
a > pone call that inmate Reynolds wa i i
Cinco to “Set money ine me y’ was accused of telling his mother and
ternal Revenue Service” L-was , chusi i
ven ; r unable to reach the same cone}
previo ete ‘neldent Report. I conducted an investigation and found inmate Reynolds wat allowed
ly a form 56 out through the unit monitored mail, I was also able to acquire a photo copy

R . i
Plese ata ‘re of the immediate phone loss he would not have tried to use the phones to make a I
oat ie Phones are electronically controlled through Truelinks and any sanction s. dh sen

© the system and would have prevented inmate Reynolds from accessing the ph ese

EXHIBIT A~1

 

 

  

   

78 Plled 09/27/19

 

   
    

 

Page 16 of 89

EXHIBITS

A-1 Memorandum by S. Harvey acting as Staff Representative
A-2 Program StatamentCPD/CPB 5265.14 (Correspondence) Under General Correspondence

a(4) 96 .
Letter to CTU about taxes for 2007-2008 and other supporting information
Court Document Evidence about REYNOLDS LACK OF Record for taxes and corporation

Timeless Entertainment Inc. Case No. 3:08-cr-143 Doe 2009

Bet
B-2

 

a): Direction of an inmate’s business (See § 541.13, Prohibited Act No. 408). An
amate, unless a pre-trial detainee, may not direct a business while confined.

his does not, however, prohibit correspondence necessary to enable an inmate
io protect property and funds that were legitimately the inmate’s at the time of
commitment, Thus, for example, an inmate may correspond about refinancing an
existing mortgage or sign insurance papers, but may not operate a mortgage or
insurance business while in the institution.

 

 

EXHIBIT A-2

rol

92019 Matthew Bender & Camnpeny, Inc., 2 member ofthe LexisNexis Group. All rights revurved. Use of this provluct is subject to the restielions

and terms and. canditions of the Matthew Bender Master Agreement,

 
EXHIBIT B~1

Mu Res Ahves Se 2097-2606
, ene 7, 209

Case 1:18°CV.40826.RGG Docume

Yn 2008 F bos ty Anresoce, Ct Bedi on extincian de the 2en7
tex Yece en Pay Pameng! and Y Carpomtion.

Frater % ele cut the, ty Joe yore, & es schechled do fy 46 my ceparate

Oe in Lay Vagaz, Newda , On Sune 19,2008 4 meek with NEM CEN.

Abie Sune 19, 2008 det, Was the det of the Wgal Seamhand Seine,
Wettad executed on mq Meceree,, During this Seareh Ord Beh cayre, Warrent”
 Withast prabetle, couse, my Firercial, Ceteais” wos emcee, ,
some hi, ele i impossible, Br me Ae Comply Ae my Mguested emtemion
Geotting due. Tie lank, oP rence, % fle atu cea
x 4 Ker L Wina ckhe % Mle alt 4 cerpscations od Pere.
fon es pat Becewe, of this nantilins AL wos changed
io MU Sle courts Od TOud quily, Venere, the Con did nat Kray
he Ferman wihy cond not Ne taxes tune becuse Wo Seer Se
My Reo and ceearda tin Yheir pasersion , clans With ett Carpe! ~ oe
“Lae my Pespomilbility os Are Former Cem AD Camplete my oh * ees
Ania ve the mete thet Seam Addeastny a8 Ye Geach whl es
Ye ny Cae od canviction, prior 28 Toeing “Poued tin the et
Dur. ie Fine in the FRGP, TD breve TecWved 1095 Bod Moms,
Rom tots erg Credit Card Agencies {alas Try Ocean held by
them. These Were. Sutstendieg Got, Witch Was Cauted bby iny
“Pscement ia yell hating prectriat, Witteat Visviny the Ghence ond
tanh Me Botte Ord Clase, alt Try Cccaunts .
hotecme Unkemitter With the proper we a¥ Free Lex Preeny “
Cees a,c, Oo, Int, Mise,b jot) Udad by “adiddacts ond Corpmton.

Fy vests CaeXinved Yo be Misktested And Oceused oP ‘egal Crieiinal
Gckivthy boxed on What other Ngo eauit end helders, bank encase
Other Poser Whe have Remar Seperiecce nor reneged expecting
8 Stee Doectal Gatets hase: dore'Chd Med with thus Dem fexiphe.
S Weve, tee Peretving IS 199 Tncdet reports by Your ota on
Were Han Gre cccaien Obat this issue.
fon Stekleg 48 Overdien Ahe ConvicHan » Which Tre Continue,
WWkerbeance lay SHRP has bleckad Aeneas Chur” bec of tele
Misundesteving. .
D mak canoe : .
Sorplate, My cbitgction Cancemies my Hanes Re LOST Zest eer.
fom Retking assintence, Seem youl be able do Poco Withidt Cay
Mere. \okekience.
D hope ther ahis letter ear up any mm
ee Ua cre Your Stal.
“Biue we, this na hedack Be me tol
Postever sie W wey oak Be the conaunt ot Atm, wend be
Wn he comp eck SSheses Tt be ude ey he environmen or
© Mastic Weteahs Peed ‘yy Snewpettence iiniducls .
“Please ascist me with his trater ond provide wetruatere on hos
$ en Chicempiish My Sotigerticon .
Abeale Yar.

sunderattending TR MY Communtation

bE DR ape

  

“y ree a Re reat aerated
: 376 X X Photograph of currency
W IRS GLORIA JACKSON

: in 4 ; 4X act oi 003; 2007
Filed 09/27/ xtra Fecal ae AF Ae
f , 486 X X Reynolds 2005 IRS Form 1040
fie wine 489 X X Timeless Entertainment IRS Form 1120 for 2008
S . 487 X X Reynolds 2006 IRS Form 1040
490 X X Timeless Entertainment IRS Form 1120 for 2006
—> ~=488 X X Timeless Entertainments Lack of Record 2001-2004; 2007
: W OFFICER MARK FROST, Kingsville, TX ?
: 562 X X Map of Kingsville, Tx
377 X X Photograph of white Range Rover
378 X X Photograph of wheet compartment
379 X X Photograph of density reader
380 X X Photograph of wheel well
; 384 X X Photograph of closed compartment

   

 

 

   

EXHIBIT B-2

 
Case 1:18-cv-10836-PGG. Dogument.78 Filed 09/27/19 Page 18 of 89

         

BP-A0288 INC
JAN 17
STICE FEDERAL BUREAU OF PRISONS

U.S. DEPARTMENT OF JU

GEST

   

- Part] -Incident Report

 

 

 

 

 

 

 

 

1. Institution: THA CMU incident Report Number:

2. Inmate’s Name: , 3. Register Number: 12982-104 4, Date of Incident: 5. Time:
GOTTESFELD, Martin April 19, 2018 _ | 8:40 am est

6. Place of Incident: _| 7. Assignment: , 8, Unit:

D-Unit Unassigned/Institution A&O ‘ D Unit

9, Incident: Use of mail for abuses other than criminal activity 10. Prohibited Act Code(s)

circumventing mail monitoring procedures... ; 296

 

 

41. Description of Incident (Date: 04/19/2019 Time: 200 p.m, Staff became aware of incident):
On April 19, 2019 at 2:00 pm est, a review was conducted of inmate Martin Gottesfeld’s Reg. No.
-The review revealed that inmate Gottesfeld authored an e-mail to Dana Gottesfeid, his wife at DanaBarach
Process?" In the e-mail to Dana Gottesfeld, inmate Gottesfeld attempted to employ her to conduct a surface check to see if she could track
down the addresses of some individuals to be processed served (court summons from inmate Schaeffer Cox Reg. No. 16179-006) on the
behalf of Angela Clemons. Specifically, the e-mail to Dana Gottesfeld stated, “I believe that Angela Clemens is having trouble tracking down a
few people to be able to serve process on them. | know that you are obviously very busy and that this weekend is most certainly ‘go time’ for
us, However, if you were to have an extra 15 or 20 minutes over the weekend just to have a surface check performed to see if you can track
down the current addresses for some folks, | believe that Angela would really appreciate it. It might’actually be a fun challenge for you and

some of the researchers we know.”

{2982-104 outgoing TRULINGS e-mails.

Inmate Gottesfeld’s request to Dana Gottesfeld is an attempt to utilize her as a conduit to provide a service through Angela Clemons for

inmate Cox. Inmate Gottesfeld’s request to Dana Gottesfeld to conduct research to locate individuals on behalf of Angela Clemons and inmate .
Schaeffer Cox, does not represent a concrete object of value, but fo provide a beneficial and favorable outcome for Clemons and Cox.

Further, even though the requested services are not tangible, it still meets the standards outlined in BOP prohibited acts policies.

Worth noting, inmate Cox has implored Clemons to find a way to identify the addresses of three individuals in the community before the court
imposed deadline of April 25, 2019. The court ordered that it was inmate Cox's responsibility to locate and serve the individuals he’s
attempting to sue in the state of CO, before the abovementioned date.

 

13.Date And Time:
April 22, 2019 2:00 pm est

14. Incident Report Delivered fo Above Inmate By 15 .Date Incident Report Delivered: 16. Time Incident Report Delivered:
OF Yeh ICF “ 12,28 pm

e/Signature of Reporting Employee: |

  

 

 

(Type Name/Signature¥

 

 

 

Part ll - Committee Action r
17. Comments of Inmate to Committee Regarding Above Incident:

 

 

 

&

 

 

18. A. Itis the finding of the committee that you: B. she Committee is referring the
Charge(s) to the DHO for further
Committed the Prohibited Act as charged. Hearing.” -
- + Did not Commit a Prohibited Act. : C. _____ The Committee advised the inmate of |
Committed Prohibited Act Code(s). , its finding and of the right to file
an appeal within 20 calendar days.

 

19. Committee Decision is Based on Specific Evidence as Follows:

 

 

 

20. Committee action and/or recommendation if referred to DHO (Contingent upon DHO finding inmate committed prohibited act):

 

 

 

mail.com titled;“Service of=o
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 19 of 89
TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A . |

FROM: 12982104

TO: Gottesfeld, Dana
SUBJECT: Service of Process

_ DATE: 04/19/2019 08:40:25 AM

My Darling Dana,

| believe that Angela Clemens is having trouble tracking down a few people to be able to serve process on them.

| know that you are obviously very busy and that this weekend is most certainly "go time" for us. However, if you were to have
an extra 15 or 20 minutes over the weekend just to have a surface check performed to see if you can track down the current
. addresses for some folks, |-believe that Angela-would really appreciate it. It might-actually be a fun challenge for you and.some .
of the researchers we know.

My Love Always,
Marty
This message was sent at approximately 8:41 A.M. on Friday, April 19th, 2019.
t rar, é
21 pray 2 {foo

; Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 20 of 89

for®

BP-A0288 INCIDENT REPORT  :
JAN 17 ; ,
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

 

 

 

 

Part | - Incident Report

 

 

 

 

 

 

 

 

 

1. Institution: THA CMU incident Report Number: 92 49579

2, Inmate's Name: 3, Register Number: 12982-104 4. Date of Incident: cae 5. Time:
GOTTESFELD, Martin Aprilt9,2048 Apw / 16,20 /G| 8:40 am est

6. Place of Incident: 7, Assignment: | 8. Unit:

Dunit — Unassignediinstitution A&O D Unit

9. Incident: Use of mail for abuses other than criminal activity 10. Prohibited Act Code(s)

circumventing mail monitoring procedures... 296

 

 

11, Description of incident (Date: 04/4 9/2019 Time: 200 p.m, Staff became aware of incident

On April 19, 2079 at 2:00 pm est, a review was conducted of inmate Martin Gottesfeld’s Reg. Na. 12982-104 cutgoing TRULINCS e-mails.
The review revealed that inmate Gottesfeld authored an e-mail to Dana Gottesfeld, his wife at DanaBarach@amail.com filed, “Service of
Process?" in the e-mail to Dana Gottesfeld, inmate Gottesfeld attempted to employ her to conduct a surface check to see if she could track
down the addresses of some individuals to be processed served (court summons from inmate Schaeffer Cox Reg. No. 16178-006) on the
behaif of Angela Clemons. Specifically, the e-mail to Dana Gottesteld stated, “I believe that Angela Clemens is having trouble tracking down a
few people to be able to serve process on them. | know that you are obviously very busy and that this weekend is most certainly ‘go time’ for
us, However, if you were to have an extra 15 or 20 minutes over the weekend just to have a surface check performed to see if you can track
down the current addresses for some folks, { believe that Angela would really appreciate it. It might actually be a fun challenge for you and
some of the researchers we know.”

     

Inmate Gottesfeld’s request to Dana Gottesfeld is an attempt to utilize her as a conduil to provide a service through Angela Clemons for
inmate Cox. Inmate Gottesfeld’s request to Dana Gottesfeld to conduct research to locate individuals on behalf of Angela Clemons and inmate
Schaeffer Cox, does not represent a concrete object of value, but to provide a beneficial and favorable outcome for Clemons and Cox.
Further, even though the requested services are not tangible, it stil meets the standards outlined in BOP prohibited acts policies.

Worth noting, inmate Cox has implored Clemons to find a way to identify the addresses of three individuals in the community before the court
imposed deadline of April 25, 2019. The court ordered that it was inmate Cox's responsibility to locate and serve the individuals he's
attempting to sue in the state of CO, before the abovementioned date.

12, yp. /Signature of Reporting Employee: , 13.Date And Time:
April 22, 2019 2:00 pm est

14. Incident Report Delivered bove inmate By 15 .Date Incident Report Delivered: 16. Time incident Report Delivered:
(Type Name/Signature): yy OT Yor §F (2227 pss

 

 

 

 

 

 

Part il - Committee Action

17, Comments of Inmate to Committee Re arding Ahove Incident: . '
at . ; . afom pf. \ , r ~~ “ 5
iho Fe Dave IS SEI Ups Wy Wa 50 f writen sh be de

And uhtenshibibdynp ~Sdeskta de mint

 

 

 

 

 

wi A
&
Z
18. A. ltis the finding of the committee that you: B. The Committee is referring the

; Charge(s) to the DHO for further
____. Committed the Prohibited Act as charged. Hearing. .
___. Did not Commit a Prohibited Act. C. ___ The Committee advised the inmate of
____. Committed Prohibited Act Code(s). , its finding and of the right to file

an appeal within 20 calendar days.

 

49. Committee Decision is Based on Specific Evidence as Follows:
_y io 4 — } ibe
i FO
36. Committee action and/or recommendation if referred to DHO (Contingent upan DHO finding inmate committed prohibited act):
“,
ae

: ~ |
het +O Dal

oF \ sae giG
%; -

 

 

 
SENSITIVE BP-10/STAFF MISCONDUCT
U.S. Department of Jusi&@qse 1:18-cv-10836-PGG Documéke¥GhaFAdhGavaathe Reagdy2A pfead

Federal Bureau of Prisons

ees cane een hams

Type or use bail-point pen. If attachments are needed, submit four copies. One copy of the completed BP-DIR-9 including any attachments must be submitted
with this appeal.

 

From: _# Gottesfeld, Martin, S 12982-104 FCI-THA-CMU _FCI-TH
7 LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part A—REASON FOR APPEAL SENSITIVE BP-10/STAFF MISCONDUCT: I had a DHO hearing in the
CI-THA-CMU with DHO Bradley on Friday, May 3rd, 2019 at approx. 10:830AM. BHO
radley became agitated and belligerent briefly into my statement regarding Inciden
eport # 3249328 (attached hereetto). He would not let me finish my statement and h
lso interrupted my staff representative, not allowing him to finish either. Mr.
radly irritably said, "I don't case about your case law.'' He chose to reach his
2cision and mete out sanctions before he had examined all of the applicable info a
ad to preempt pending motions before The Honorable US District Court for The
istrict of Colorado and The Southern District of New York. He also refused to -
scept a copy of the original, unmodified incident report from me for the record,
aough he did purport to accept my written statement and attachments. If Mr. Bradle
annot or will not maintain his composure, examine all of the facts and documents,
ad consider U.S. Supreme Court case law, then he is not qualified to be a DHO. He
as unprofessional and did not conduct himself in such a manner as to preserve
jalified immunity for the FBOP. I would like a new hearing before a qualified and
oympetent DHO. Please see D. Col.,Case 18-cv-02328 for emergency ex-parte motion fo
TRO and both D. Col. 18-cv-02328 and S. D. NY 18-cv-10836-PGG for motions for
2claratory judgements. They are pre-existing open-cases for similar violations.
AIP Mex Se hs CVS FH

Ad 2
ALE “SIGNATURE OF REQUESTER
Part B—RESPONSE

D

4

 

 

DATE , REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel’s Office within 30 calendar ,
days of the date of this response.

 

ORIGINAL: RETURN TO INMATE CASE NUMBER:
Part C—RECEIPT
CASE NUMBER:
Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

 

SUBJECT:

Docs BP-230(13)

USP LVN DATE Pravinus editinns nat tieable SIGNATURE. RECIPIENT OF REGIONAT. APPRAT. APRIL 1982

 

 
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 22 of 89

Affidavit of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, do hereby affirm that the following
is true:and accurate to the best of my knowledge, information, —
and belief on this 4th day of May, 2019:

1. My name is Martin S. Gottesféld and my federal
registration number is 12982-104.

2. I am a federal inmate in the communications management
unit (CMU) of the Federal Gorrectional Institution (FCI) Terre
Haute, Indiana.

3. On April 19th, 2019, I lawfully tried to assist another
inmate in the FCI Terre Haute CMU properly fill out a USM-285
form by asking my wife to have our team perform a surface check

-~ to see £ wer could: f ind ~accurate service a a ddresses” for” SO Oe anon

defendants who had effectively dodged service for some time.

4. I neither requested nor received anything of value in
exchange for my help.

5. I was subsequently charged with an inmate disciplinary
infraction by Mr. Richard Blythe, who explicitly noted in the
then-unnumbered BP-A0288 Incident Réport that my conduct was
pursuant to a court order.

6. The original incident report was clearly dated, "April
19, 2018" (emphasis added).

7. On Friday, April 26th, 2019, I submitted an Inmate
Request to Staff (cop-out) to Ms. Seireveld of the FCI Terre
Haute legal department which included copies of both the original
BP-A0288 Incident Report and the email which I had tried to send
to help another inmate fill out his USM-285s.

8. My cop-out to Ms. Seireveld explicitly mentioned the
topic of qualified immunity as well as the U.S. Supreme Court
precedents of Johnson v. Avery, Wolff v. McDonnell, Bounds v.
Smith, and the 7th Circuit decision of Williams v. Lane, 851 F.2d
867 (1988).

9. My cop-out to Ms. Seireveld also mentioned the date
discrepency, and that even if the report's author had meant to
date it "April 19, 2019," then the report was still not signed in
a timely fashion (on April 22nd, 2019) nor delivered to me in a

timely fashion (on April 25th, 2019).
10. Ms Eisele accepted my cop-out to Ms. Seireveld after

another staff member refused to do so, and Ms. Eisele agreed to
deliver it to Ms. Seireveld.

11. There is every reason to believe that Ms. Eisele did in
fact deliver my cop-out to Ms. Seireveld and no reason at all to
believe that she didn't.

12. On Monday, April 29th, 2019, a unit discipline committee
(UDC) convened to reach a finding on the aforementioned incident

report.

13. The UDC is supposed to be a neutral fact-finding body «4
and inmates are supposed to have due process before the UDC.

- Page 1 of 8 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 23 of 89

14. Nonetheless, UDC member K. Hart modified the Incident
Report on behalf of Mr. Blythe to correct field 4, "Date of
Incident," to say "April 19, 2019," instead of "April 19, 2018."

15. Ms. K. Hart also numbered the report 3249328, as it had
been’ unnumbered prior to the UDC meeting.

16. Ms. K. Hart hetd:the:UDC meeting in a coercive and
intimidating manner and this seemed to be intentional.

17. It is against FBOP policy for staff like Ms. K. Hart to
hold UDC meetings in coercive and intimidating manners.

18. Ms. K. Hart held the UDC meeting in the unit barber
shop.

19. The unit barber shop is usually locked and only open at = |.

certain times when inmates are getting hair cuts.

20. The unit barber shop is also one of the only places’ in
the FCI Terre Haute CMU where microphones do not record nearly
all conversations in high fidelity and it is more likely than not
that Ms. K. Hart knew this and chose that setting for that Sot
reason.

21. Ms. K. Hart broke FBOP policy by not displaying her name
tag during this UDC meeting.

22. When I politely asked Ms. Hart for her first initial,
she refused to provide it and instead referred me to the
partially-illegible handwriting she scrawled on the amended
incident report.

23. At the UDC meeting, I specifically and explicitly noted
that the Incident Report violated well-known and clearly-well-
established Constitutional rights and that it was still untimely
despite Ms. K. Hart's modifications.

24. I specifically mentioned that FBOP staff should not
expect to receive qualified immunity for liability arising from :
their adjudication of the Incident Report.

25. I also mentioned that I had previously requested on many
occasions for a list of the communications rules in’ the CMU but
that I had never received them.

26. Ms. K. Hart told me that the rules are located in the
inmate handbook which I had rece®ved.
27. I politely informed Ms. K. Hart that the rules were not

in fact located in the inmate handbook and she reacted in an
irrational fashion which reflected very poorly on the FBOP.

28. On a previous occasion, on Thursday, April 18th, 2019, I
had a conversation with Ms. Seireveld of the FCI Terre Haute
legal department in which I also asked for a written set of "the
rules of the road" for CMU communications.

29. Ms. Seireveld admitted in that conversation that there
was no such list of rules.

30. This conversation was recorded by the microphones in the
FCI Terre Haute CMU and I have requested that this audio be

- Page 2 of 8.-
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 24 of 89

preserved for future litigation.

31. The aforementioned conversation between myself and Ms.
Seireveld took-place around 10:00 A.M. on Thursday, April 18th,
2019, in the main hallway just outside of the FCI Terre Haute CMU
law library.

32. During the UDC meeting, Ms. K. Hart ‘told me that I could
not elect Ms. Seireveld as my staff representative in the
discipline process and I chose Correctional Officer (CO) Harvey
instead.

33. There are about 30 inmates in the FCI Terre Haute CMU at
any given time and about half are Caucasian gentiles (non-Jews).

34. Only two other inmates from the FCI Terre Haute CMU also

had open BP-A0288 Incident Reports while I. did; one was African-~-----

American and the other was Latino.

35. I come:from a mixed Jewish and Bangladeshi heritage and
my surname is Gottesfeld.

36. The Latino inmate only had a single Caucasian staff
member present during his unit discipline committee (UDC) ~xra*%n
meeting despite the FBOP regulation which requires that at least
two (2) staff members be present.

37. Both of the two staff members who were present for the
UDC meeting regarding my incident report were Caucasians.

38. The African-American inmate had one African-American and
one Caucasian staff member present for his UDC meeting.

39. Thus, four fifths (80%) of the staff members present for
these UDC meetings were Caucasian and all--100%-of the people
charged weren't Caucasian gentiles.

40. A senior FBOP employee named Ms. Stewart, who worked in
the trust fund department here, transferred to another FBOP
facility due, at least in part, to racial tension.

41. Ms. Stewart is African-American.

42. On a previous occasion, the African-American inmate
mentioned above had been warned by a concerned African-American
staff member not to have his family come visit him here, as an
adjacent neighborhood can be a dangerous place for African-
Americans after dark. &

43. The African-American inmate took this warning very
seriously, and as a result, he has never, in fact, had his family
come visit him here at FCI Terre Haute in the nearly 2 years that
he has been here.

44, According to the 1991 Edition of The World Book
Encyclopedia Volume 11 (J-K) (Libray of Congress Catalog Card
Number 90-70596) on page 390: "The [Ku Klux Klan] grew rapidly
and by the mid-1920's had more than 2 million members throughout
the country. Some Klan members burned crosses and whipped,
tortured, and murdered people whose activities angered them, but
most relied on peaceful means. By electing public officials, the
‘Klan became a powerful political force throughout the South and

- Page 3 of 8 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 25 of 89

also in many Northern and Western states, including Colorado,
Indiana, Kansas, Maine, Ohio, and Oregon." (Emphasis added.)

45. Despite my statement about qualified immunity (or the
likely lack thereof), the incident report written by Mr. Blythe
was nonetheless modifiéd- post-hoc by Ms. Hart and referred to
Discipline Hearing Officer (DHO) Bradley for future adjudication.

46. On Tuesday, April 30th, 2019, I handed my staff
representative, CO Harvey, a 2-page typewritten letter asking him
to present various Due Process, policy, regulatory, and other
Constitutional issues to the legal department here at FCI Terre
Haute, as well as to have the audio of my conversation with Ms.
Seireveld on Thursday, April 18th, 2019, preserved for the DHO
and for future litigation.

47. CO Harvey did in fact later deliver this letter to Ms.
Siereveld and secure the audio in question for DHO Bradley's
review.

48. Despite our previous conversation, her failure to
provide a set of written rules (and thus to provide due process),
and being presented with the aforementioned evidence and case
law, Ms. Seireveld maintained that I had “messed up," and the
legal department here did not intervene on my behalf.

49. Ms. Seireveld is Caucasian.

20. On Wednesday, May 1st, 2019, I submitted a sensitive
BP-9 for staff misconduct, specifically citing 28 CFR §543.11(f)
(1), FBOP policy statement 1315.07(10), Johnson v. Avery, Bounds
v. Smith, Wolff v. McDonnell, and Williams v. Lane.

51. I attached a draft version of my future discipline
hearing statement to my sensitive BP-9, which explicitly
mentioned qualified immunity, the retaliatory nature of the
incident report, the pending emergency ex-parte motion for a
temporary restraining order filed in The District of Colorado,
the pending motions for declaratory judgements in The District of
Colorado and The Southern District of New York, the illegitimate
nature of Mr. Blythe's use of a BP-A0288 when he is not--in
fact--authorized to file such a form’ due to his role as 'PMB-
Field Staff" under FBOP Program Statement 7740.02, the untimely
nature of Mr. Blythe's Incident Report, the Due-Process issues
arising from Ms. K. Hart's post-hoc modification of the incident
report when she was supposed to be a neutral member of the unit
team and not act on behalf of the complaining staff member but,
in fact, did so anyways, Ms. K. Hart's violations of FBOP
policies regarding her failure to display her name tag, provide
her first initial, or conduct the hearing in a neutral and
detached manner as opposed to an intimidating and coercive one,
and the untimeliness of the modified report notwithstanding the

changes made by Ms. K. Hart.

52. I first attempted to deliver my aforementioned BP-9 to
Ms. Wheeler of the FCI Terre Haute CMU unit team, but she refused
to accept it, citing that she was new to the team and did not yet
feel comfortable getting involved with administrative remedies.

53. It seems doubtful that any inmate in the FCI Terre Haute

- Page 4 of 8 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 26 of 89

CMU would ever be afforded the ability to deviate so much as an
iota from their obligations under FBOP regulations in a similar

manner to. the way that Ms. Wheeler refused to do her duty as.a
unit team member and accept my administrative remedy.

a, 54. I was later able to deliver my BP-9 to Ms. Eisele on the
afternoon of Wednesday, May 1st, 2019, and she accepted it.

55. On Thursday, May 2nd, 2019, I completed the final draft
of my statement for the disciplinary hearing and provided a copy
to CO Harvey.

56. The final draft of my statement elaborated on all of the
aforementioned issues and included pages from 28 CFR §543.11(£)
(1), FBOP Program Statement 1315.07 ("Legal Activities, inmate’) 5
..FBOP. Program Statement 5214.02 ("Communications..Management.... cone
Units"), and FBOP Program Statement 7740.02 ("Oversight of
Private Secure Correctional Facilities"), all supporting the
legitimacy of my conduct or the lack thereof of the report.

57. On the morning of Friday, May 3rd, 2019, myself and the
other two inmates with pending incident reports” ‘all had hearings
before Discipline Hearing Officer (DHO) Bradley.

58. In an affidavit sworn on April 26th, 2019, ° and already
filed, I swore, "Many inmates inform me that the current
Discipline Hearing Officer for the FCI Terre Haute CMU, a Mr.
Bradley, routinely ignores the Constitution, federal statutes,
and FBOP regulations to rule against inmates no matter what. This
means that once charged, inmates suffer brutal and barbaric
sanctions as a mere result of being charged, and that even if
later exonerated, it is too late to avoid unconscienable
suffering. Basically, even when people like the aforementioned
report's author, a Mr. R. Blythe, eventually "lose," it doesn't
really matter because they have already succeeded in having the
inmate punished and could clearly do so in the exact same manner
again."

59. During my discipline hearing, DHO Bradley would not hear
me out.

60. Despite my polite instistance, DHO Bradley became irri-
tatéd=| and irrational when I tried to read my statement, ny

starting when I mentioned Supreme Court cases and the pending
motions in the district courts. a

61. DHO Bradley explicitly stated in no uncertain terms, "TI
don't care about your case law."

62. DHO Bradley did not examine the CFR or FBOP Program
Statements.

63. When CO Harvey then tried to explain my requests on many
previous occasions to be provided with a written set of
communications rules for the CMU (which had been witnessed by CO

Harvey), DHO Bradley interrupted him too.

64. DHO Bradley repeated the same untrue assertion as Ms. K.
Hart, that the rules were located in the inmate handbook which is

provided to new arrivals.

- Page 5 of 8 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 27 of 89

65. When I tried to explain that the communications rules |
for the CMU are not, in fact, contained in the inmate handbook,
DHO Bradley: began marking me guilty on the paperwork in front of

him without any further hesitation or, consideration.
, . QO, Wo ADA-55-—Dip .
66. I was sanctioned with $@ days loss ‘of electronic
messaging and the loss of 27 days of good time credit--far’ =
harsher sanctions than inmates in other institutions often

receive for violent incidents in which people got hurt.

67. CO Harvey agrees that DHO Bradley did not, in fact, hear
me out.

68. DHO Bradley refused to accept a copy of the unmodified
BP-A0288 Incident Report from me for the record, but he did at
least purport to accept a copy of my prepared statement and its
attachments to annotate the record.

69. A thorough review of the "FCC-Terre Haute, Indiana
Communications Management Unit HANDBOOK[sic]" quickly reveals
that many of the policies which are commonly alleged to have been
violated in communications-related incident reports issued
against FCI Terre Haute CMU inmates are not found written therein
and a similar review of FBOP Program Statement 5214.02,
"Communications Management Units,' reveals that they are not to.
be found there either.

70. For instance, and for purposes of illustration and by no
means limitation, there is an unwritten rule/policy which
prohibits FCI Terre Haute GMU inmates from mentioning the names »
of other FCI Terre Haute CMU inmates in their social
communications and this unwritten rule/policy is nowhere to be
found in either the inmate handbook or FBOP program statement.

71. For another example, there is an unwritten. rule/policy
which prohibits FCI Terre Haute CMU inmates from receiving
financial and tax documents. This rule has interfered with
critical filings and inmates have been found guilty based on
inbound mail which was sent to them from the outside and which
they never, in fact, saw. This rule is not in the inmate handbook
or FBOP program statement.

72. In another instance, there is an unwritten rule/policy
which prohibits FCI Terre Haute CMU inmates from sending or
receiving third-party messages, i.e. a CMU inmate may not tell
their mother, "say ‘hi' to Dad for me," without risking being
found guilty of a serious disciplinary infraction. This rule is
not in the inmate handbook or FBOP program statement.

73. Again, my request to Ms. Seireveld of the FCI Terre
Haute legal department for a list of all of these rules and
policies has been fruitless.

74. The recorded audio from my Thursday, April 18th, 2019,
discussion with Ms. Seireveld will reveal that I explicitly asked
her for the "rutes:6f:the road," only to be told that the
institution can't have a written set of rules because FCI Terre
Haute CMU inmates would find new mischievous things to do with
their communications which weren't prohibited yet by policy.

- Page 6 of 8 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 28 of 89

75. Thus, a member of the FCI Terre Haute legal department
told me, in effect, that the institution reserves the ability to
punish inmates for previously-non-existent rules ex post facto.

76. The description for offense code 296, for which DHO
Bradley summarily found me guilty without hearing out either
myself or my staff representative, is listed in the inmate |
handbook with the following description, "Use of the mail for
abuses other than criminal activity which circumvent amil[sic]
monitoring procedures (e.g., use of the mail to commit or further
a High category prohibited act, special mail abuse; writing
letters in code; directing others to send, sending, or receiving
a letter or mail through unauthorized means; sending mail for
other inmates without authorization; sending correspondence to a
specific address with directions or intent to have the
correspondence sent to an unauthorized person; and using a
fictitious return address in an attempt to send or receive
unauthorized correspondence)."

77. DHO Bradley would not let me explain that it's quite
clear from the narrative text of the incident report that mail
monitoring procedures had not been circumvented since it is
manifestly obvious that Mr. R. Blythe knew exactly what was going
on, nor that I had neither requested nor intended for my
correspondence itself to be forwarded to anybody else, nor that I
had not used any unauthorized means, nor that Ms. Clemons wasj:in
fact an authorized person who had already been approved in my
inmate contact list.

78. While none of the unwritten rules noted above can be

found in the inmate handbook or FBOP program statements, page 12
of the CMU inmate handbook explicitly states that an inmate has

"the right to expect that as a human being you will be treated
respectfully, impartially, and fairly by all personnel."

79. Page 12 of the CMU inmate handbook also says that
inmates "have the right to be informed of the rules, ‘procedures,
and schedules concerning the operation of the institution."

80. Page 12 of the CMU inmate handbook also says that
inmates “have the right to visit and correspond with family
members, and friends, and correspond with members of the news
media in keeping with Bureau rules and institution guidelines."

81. DHO Bradley did not hea? out the other two minority
inmates who had discipline hearings on Friday, May 3rd, 2019, in
the FCI Terre Haute CMU either.

82. One of those inmates was sanctioned with a $50 fine, 180
days loss.of phone privileges, and forfeiture of 47 days of good
time for~szinervedlity--asking his parents to fill out and file a
1099A form on his behalf.

83. The other inmate was sanctioned with 90 days loss of
electronic messaging and 27 days of lost good time because his
child's mother sent him a message from his child's account and he
asked her not to do that, irdénically, for fear of being punished
by DHO Bradley.

84. None of the three incidents for which myself and the

~ Page 7 of 8 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 29 of 89

other 2 minority inmates are being punished are violations of the
actual and written FBOP rules and policies as I understand them.

85. DHO Bradley violated the rights of all three of the
inmates whose incident reports he adjudicated on Friday, May 3rd,
2019, as I understand those rights from the published inmate

handbook.

86. These and other experiences in the FCI Terre Haute CMU
leave me unsure about future communications due to the ex post
Facto application of unwritten and unpublished rules by a
discipline hearing officer (DHO) who does not maintain his
composure, does not act in a respectful and professional manner,
and gives every impression of being partial and unfair as opposed
to neutral and detached, and who, when told that their are
pending motions in federal court, openly declares with apparent
impunity, "I don't care about your case law."

87. It is believed that the Ku Klux-Klan maintains an active
presence in Indiana, and especially close to FCI Terre Haute.

88. Not caring about case law may not be the only thing
which DHO Bradley and the local KKK members have in common.

89. It has come to my attention that there are multiple COs
with the surname Harvey here at FCI Terre Haute and that the
first initial of my staff representative is "S."

Signed under penalty of perjury,

PA

Martin S. Gottesfeld, Reg. No.: 12982-104

~ Page 8 of 8 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 30 of 89

To: CMU Unit Team

From: Martin S. Gottesfeld (Reg. No.: 12982-104)
Date: Tuesday, September 3rd, 2019

Subject: Following up on pending items--part 2

Salutations CMU Unit Team,
As always, I hope that you are well.

This is a continuation of the "part 1" follow-up cop-out I handed to Ms.
Eisele earlier today (Tuesday). Please find attached more open items upon :
which I would like to inquire fora status. In the case of the BP-10s, should
I move on to BP-11s?

My thanks for your insights,
/ =

Martin S. Gottesfeld

- Page 1 of 1 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 31 of 89

Attachment 1
FCC Terre Haute

Administrative Remedy — Informal Resolution

Gels REE an ELE

f Tie Ri a | Date: Submitted: June: 25th, -2019.=:
Section 1: NOTICE TO INMATE - Be advised, normally prior to filing a Request for Administrative
Remedy, BP-229 (13), you must attempt to informaily resolve your complaint through your Correctional
Counselor.

‘Section 1a: Briefly state your specific single complaint. T have not received DED Jascn Bradley's _
-| weitten report.of Incident number 3249328, which was head by him on May 3cd, 2019. This is
making the administrative remedy process unavailable to me as I cannot apteal his finding
without his written report. According. to BOP Program Statemient 5270.09 ch. 5 Sth) (page 4),
“The TED gives the inmate a written copy of the decisis and disposition, ordinarily
within 15 work days of. the decision." (HD. Bradley's decision. was made.on Mey 3cd and the
sanctions were enforced inmediately. ‘That was % "work days" ago. Please give me a copy of
DED Bredley's report so that I can file an appeal with rezicral.

     

 

     

 

 

 

 

 

| Section 1b: Briefly state the resolution you request: ‘Please give me a copy of TD Jason Bradley's
May 3cd, 2019, decision regarding incident report nmber 3249328 so that I can file m
administrative renady with reviconal and.so that edninistrative ranady is available to m. .

eo) Le
Inmate Signature” ZA ~fa

 

 

 

 
    

 

     

 

   

Un it Mgmt O Education
Medical - O Chaplain O Recreation
O Trust Fund Custody O Facilities O Safety,
QO _ISM/Mailroom Admin. = | G SIS
Section 3 -Départijent Head Response.
| Issue Resolved Comments:

 

O Psychology

 

ooo!

 

 

 

 

 

 

 

 

Issue Un-resolved Comments:

 

Unable to Address Issue Comments:

 

 

Inmate Signature if Resolved: Date:

 

 

 

 

Staff Signature:

Date:

 

 

BP-8 BP-8 ~ BP-9 issued “BPO — Fo Admin Returned
issued to returned to | to inmate returned to Remedy _as Rejected
inmate Counselor Unit Team Clerk

 

Date {6-24-19

 

Time p2Sd Pm

 

 

 

 

 

Staff F- Bele

 

 

 

 

 

THX-1330.180

vee : a . See Page 7 ccc ct ee
To: Ms. Eisele
From: Martin $. Gottesfald, Reg. No.: 12982-104

Date: Tuesday, April 23rd, 2019

Subject: Transfer of Funds From Previous Institutions

Salutations Ms. Eisele,
I hope that you are well.

To have been told that you cau help me arrange to have the ~

funds in my inmate accounts from pricr institutions transferred _

vos Eo the Federal: Bureau of Prisous’(FBOP)T°IE so, your help“would™~
be greatly appreciated. In one instance, it has literally taken
my team multiple afforts over the past 2% years to try to secure
the transfer of funds from one such institution and f don't feel
that we are any close to success today than we were at the
outset.

Iwas at The Donald W. Wyatt Detention Facility from March
2016 through November 14th, 2016. As I recall, there should be
funds left in both my commissary account there as well as in my
pre~paid phone account, which may be managed by Global Tel-Link
rather than by the facility itself. I tried to look up the
address of the facility in the law library for you, but I was
unable to find it. I believe the following partial information is
at-least close: 7 .

D.W.W.D.F.
950 High St.
Central Falls, RI

I also should have a balance in my inmate account at The
Plymouth County Correctional Facility (PCCF), where I was held
from the morning of Saturday, February 4th, 2017, through the
morning of Friday, February 15th, 2019. The address for PCCF is:

PCCE . .

Attention: Inmate Accounts

26 Long Pond Rd.

Plymouth, MA 02360

If you need me to sign or otherwise authorize anything in
order to secure “these transfers, then please just Let me know and
I will be happy to do so promptly. :

If I am mistaken and my request is outside of your purview,
then I apologize for the misunderstanding and I kindly request
that you just let me know. :

As always, my thanks in advance for your attention ta this

matter,

 

Martin“S* Gottesfeld, Regy No.: 22982-1004

- Page i of 1 -

ENSITIVE BP-10/STAFF MISCONDUCT

U.S. Department of Justice Regional Administrative Remedy Appeal

Federal Bureau of Prisons

 

° Type o¢ use ballpoint Pen, if attachments are needed, submit four copies. One copy of the compicted BP-DIR-9 including say auachments must be submiced
with this appeal, .
g Gattesfeld, Martin 12982-1004 FOI-THA-CMU _FCI-TH

CAST NAME, FIRST, MIDOLE INFTAL REG, NO. oN INSTRUTION 7
wp Patt ATREASON FOR APPEAL SENSITIVE BP-10/STAFF MISCONDUCT: I had a DHO gearing in the
iI~THA-CMU with-DHO Bradley on Friday, May 3rd, 2019 at approx. 10:B30AM. BHO
‘adley became agitated and belligerent briefly into my statement regarding Inciden

_ From:

port # 3249328 (attached hereetto). He would not let me finish my statement and h.

so interrupted my staff representative, not allowing him to finish either. Mr.
adly irritably said, "I don't case about your case law." He chose to reach his
cision and mete aut sanctions before he had examined all of the applicable info &
d ta preempt pending motions before The Honorable US District Court for The
strict of Colorado and The Southern District of New York. He also refused to

cept a copy of the original, unmodiffed incident report From me for the record,
ough he did purport to accept my written statement and attachments. If Mr. Bradle
aot or will not maintain his composure, examine all of the facts and documents,
d consider U.S. Supreme Court case law, then he is not qualified to be a DHO. Ha
3 unprofessional and did not conduct himself in such a manner as to preserve
alified immunity for the FBOP. I would like a new hearing before a qualified and
apetent DHO. Please see D. Col.,Case 18-cv-02328 for emergency ex-parte motion fo
fRO and both D. Col. 18-cv-02328 and S. D. NY 18-cv-10836-PGG for motions for

tlapatory judgements. They are pre-existing open cases for similar violations.
ZEEM Pei Cove
5 >

‘SIGNATURE OF REQUESTER
Part B—RESPONSE.

 

DATE a REGIONAL DIRECTOR

AF dissatisfied with this response, you may appeat to the General Counsel. Your appeal must be reccived in the Geoeral Counsel's Office within 10 calendar
fays of the date of this response,

JRIGINAL: RETURN TO INMATE

 

CASE NUMBER:

 

 

 

art C-RECEIPT
CASE NUMBER:
etm to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNTT INSTITUTION
SUBJECT: a
Bien apnoea

 

Case 1:18-cv-10836-PGG Document 7@= Filed 09/27/19 Page

+f Typeror use batl-point pea, P

 

  

2 of 89

ments are needed, submit four copies, One copy oF the completed BP=DIR-9 including say aunchnients mun be sobmited

U.S. Deparinient of Justice S55} dministrative Remedy Appeal

 

with this appeal,

From: _Gottesfeld, Yertin, S.
LAST NAME, FIRST, MIDOLE INITIAL,
Part A~REASON FOR APPEAL J an appealing the rejection of the EP-9 which follows. I was not provided with a date
by which to resimit at the institutional level end I do not believe that it is beirg rejected in good-faith. A specific
Teqpest has bem made at the BPS leel, ard clearly it yes urderstocd. ‘hat request sas reiterated at the BP-9 level,

12682-104 au RCL,

REG, NO. UNIT INSTITUTION

_, wd it strains crekility beyond its breaking point to assert that it is-"Without a specific request or specific fore
* Tesolution."" ALL ron-contination peges are abies attachments ad contine to be provided in quchplicate, as

required.

INYAIE'S SPECIFIC REQUEST: ivish for my administrative renedy to be axcepted for filing ani to te moved toa fecility
Comrersuxate with my status as a rerviolent first-time offercer sho is 35 years old with a high-school disp diploma,
located within 500 miles of my wife in Somerville, MA 02143, ad with entact visits.

 

“Qone ADSH 2048
DAT!

Part B—RESPONSE

“SIGNATURE OF REQUESTER

 

 

DATE REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar”
days of the date of this response,

 

 

ORIGINAL: RETURN TO INMATE CASE NUMBER:
Part C-—-RECEIFT ae uo
A CASE NUMBER:
REG. NO, UNTT INSTITUTION

 

 

LAST NAME, FIRST; MIDOLE (NITIAL ~~ +7

 

 

8

 

 

US. Department of Justice Regional Administrative Remedy Appeal

Federal Bureau of Prisons
"Type or use ball-point pen, If aitachmencs are needed, submit four copies, One copy of ihe completed BP-229(13) including any attachments must be submitted

with this appeal. .
Gottesfald, Martin, S. FOLIA
(NSTITUTION

: 1282-104 Qu
LAST NAME, FIRST, MIDOCE INTTIAL REG. NO. UNTT

Pact A - REASON FOR APPEAL T an requesting to ceceive wy subscription to ‘the Well Street Joxral, hich I ceased
meeiving moce then 2 moths ag, as well as ay of subscriptions in a tnely cemer as they are Une-sensitive
Palications and T regilarly co rot recaive the HLL until it is weeks old. I regest an extension of the filing dedMine
both because I did not receive ay RE-9 beck from the FCIMIFA revecly clerk until after Jue 27th, 2019 (as indicated in th
cover tage Of the AP-9 inclicded herewith) and also due to the Jily Sth holiday, which left me, as.a OM) inmate, wreble to
mail this BP-10 fron the evening of dk July 3xd, 2610 2019, until today. :

From:

 

LS a

Fadl Dal, Sofa
DA’ SIGNATURE OF REQUESTER

Part B - RESPONSE

 

DATE REGIONAL DIRECTOR
K dissavsfed with this response, you may appeal to the General Counsel, Your appeal must be received in the General Counsel's Office within 30 calendar
days of the date of this response.

 

 

 

 

 

ORIGINAL: RETURN TO INMATE CASE NUMBER:
Part C- RECEIPT I ee
CASE NUMBER:
Relura to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT: .

 

Date
PGG Document 78 Filed 09/27/19 Page 33 of 89

-10836-

18-cv

Case 1

 

 

Y ~ Z Jo Z a8eg -

 

JSTATJOV SqUZTY UeUN] peiznqeaJ--9Uu0]S9~uT{ TOY
, PTPFS9I4V0N +S UTIAEW

4) Ay

‘AT@IVOUTS

 

}

} *As2aA037U00 UT SEAS 9Y] JO oANqeU 9yQ UeATS uOTINeDeAd
quepnad & 9q OF STY3 eABTTEq “I Z]0BIUT peATIze YE qeUG eans eq ued JT 1eUW
os asessan sty] espaymouyoe ATpuTYy BoTJJo ANOK eyy yse [ Aew ‘AT TeuTy

. : ‘weytqosd sTyz BuTATOset UT aouRISTSsse jo aq 03 Addey

“Op 02 eTqe UPY] SLOW ST JT Jeu sans we J se ‘ATsnoTytpedxe 3z0q7 eu
STU JO'WIOjI0g SY 07 Jes [eArsUED Jo|sewjsog saqyeqg paqtuy sy Jo Ss°0TIJOQ ouy
'., B88 07 puke ssUTTTeU Vseyy UTA SuTUeddey st qeyR MOU OF PoyseraquT Area 9q
Aew sueopieuy Auew ead e yeyy ‘YyBnouq ‘Aes ueo j 3eyy eASTTaq J ‘AoT [od god
touloy Peputoset pue TeUOTINITIsuosUN swWes By OF eNp UOTJeOTTGnd 07 zoTAd
JvauMod Toy B2TFJO.ANOA UAT oatnbuy jou Aew J Jey pToI we T ‘AyAeTIWITS

*SUTIBUTUNTTT S4[Nset oy] puTF pTNom nok ‘os
Op 03 exam NOA JT JeyR pue ‘eweu Au eT8o09 07 Nok yse oF peqqtuaed we JT yeuy
BASTTOEY Op I ‘aessmoy ssoTysn¢ Jo queujaedag *g*p oyA Jo TereUey z0}DedsuT
oA pub Tere) JeIsMInsog *S*p eYyz Jo Jey] se Yyons ssoTzJo Aq ATsnoqazas
Uaye] SAoge peuloTjusu Bsouy syxT] senssT eaey o7 AITTIqe Aw euTWAepUN O39
Xepio UT peotojue Buteq_T[T3s sq Aotyod szewaz0y papuTosea pue TeuvoT{NITIsuCoUN
STUI Feuy PAPTTEG I *((9TOZ “ATO DZ) BTT PE “a *S87b1S peyTUn ‘A uEMogoH|
aes _aseeyd) dogd eya Aq pepuzosea’ ze] pue ((Z002 *©T°9D °d) 60IT pz “ddns
“d OG “Yond "A Uepso¢ ees esveTd) [euoTINITIsuooUN sv OpeaOTOD JO JOTAISTG
SUL TOF FAN] JOTAIST “S°g STqeazouoy syZ Aq UMOp YyONzYS sem YOTUM AoTTod
dOUL AeWatoz B OF ENP BITIM J YOTYM Joy suoTyvoT[qnd Teotitqed Teuotieu snoTaea
@4I SOFFJO ANA OF BUTsoTOsTp woaz pequeaead we J J99zIET sTYI UT ‘AoY

 

 

“(OTK “PTE 898 osvetd) [Te ye you ao ‘Aqdwa ‘peqtessun sfou10718 pue sqanoo

's 09 BATaIe ATAeTNBex. ssuTT~eu ano ‘A{BuTstadins 003 Jou sdeyszed ‘puy “(6

*PIGT ves esveTd) sn 1z0jJ AeyI Op oj Jyeqs dogg uo ATer qsnw an ‘peajsut "(gi

€ eed qe cy “A°d “Te Je °2]THIng -A plojseq}05 ves asveTd) woyshs Joga a3

UT S1SYMOSTS SOBWUT SAT] SJanod [erepey °S*p 09 [TeW UMO ATeYI [ves JoUUR

OW SINeH SIG], TOI FYI UT st0ey soyeuy qeyQ SuT}OU YAO sz yy ‘oszy ‘sazeyazeU
quauButed yORTG YONs eae JOU op NWO oINeY VIB], TOq eu ye szey soqeUNT

‘ *SdSA 849 .woz. dueys

AUPE Tensn oy} WNoyITM seyreu quoueused youyq ut edoTeaua ay} uo veqqTampuey

(Teutstzo ut stseqdue) oT TF eng asejsog,, YaTA pue uotysey ewes oyy ATestoead

UT patTeoues sdweqys yyta ApAuEceA YD SINeY. cate], Tog ByQ 0} erey peurNyer

a 6835-76208 0D freaueg ‘coT-y wooy "4S UIGT 106 JB 34ND JOTAISTG *S*p By
0] pesseappe Aytedoad sem yotym ‘TTeu yons pesseuzTA sary J ‘ATL BUOTATPpy

 

    

- % Jo T o8eg -

“uyeseyy OT eed qe 5-6 70.

BES BSPOTd *(MAN-VHO-8ZEZO-40-8T:] “O10 “d) “Te Je “ppog "A XOD jJo-eseo oq
JO FexYOop 9] UE WAOVd UO eTqeTTeae ST ‘aayxreU JuUaueWAed yORTG eB Wai. sdimzqs

« e8eqsod *S'n Jo UCTJeTTeoURD TenueW |yy SUTMOYS OSTe ‘quaUMoOp AeTTUTS y

*(aaTjoodszed s, gogg ey} wory SUuTTTy ATI TSuEs-sseT~YOn B OsTe)

Z ated qe cy ‘ard pue ‘((qOgq) suosTag Jo neeang [erepag euq jo aA vadsaed

BY} WOAT BUT TJ SAT] Tsues-ssay-yoMw e) Tz esed ye Cy card *(AITTTOBZ AtierayzyzTp
B WOTJ peTTew) gy essed ye Zz “ard ‘:pTqr ‘03 paazedwod aq ueo Bessy, |

 

  

ATTenuew Apoqewos Jey snotaqo st 4] souRysUT YORE UT pue ‘voy equeyl T Janop
FOTAIST *S° 84} Je peATeoe azeM ADYQ se sedoTesue (eT TUeW) FBT Is Youo
6% e8ed je OG ‘ag pue ‘¢ odud qe gy card ‘67 aed ae OW (*a'd) AaqjUe yexoop

‘AyTeotytoeds *(O9d-9€g0T-A0-8T T AN GS) "Te ge “zqTMany “a plsjseq305
JO eseo Oly UT YHOVd UO STqeTTeAR Ie YOTYM SqUeUMDOp 947 Jq jellos Bes

07} peysezaquT 9q~nb eq Aew [Ter9ueD Jejseujsog saqeqg peltug eu Jo soTFjo ayy

Jeyy eaeTTeq T.ueyy ‘Yyons op Jou seop sgsn ey] Fey JOeAACO We JT JT eoTIORAd

B yons jo danjeu snouocjoUuoW puke ‘eATSUBJUT-JOgeT ‘BUTUNSUCO-sUT OUT pUe Sash
ayy Aq petpuey ATWUSTOTIJe ST YOTYM Trew Jo oumToa Aavay ayy 0} snp esed au
Bq 93 YONS BATT Eq JOU op TJ Zareysew JusueMed yOeTq Bw BUTSN Wey ssozoe yreU
Ayyenuew uosied ev BuTsvygiq sedojeaus (eTTuRW) TJ uo sdweqs e8viscd Jeougs

OF SdSA 843 Jo soTJOeAd B ST AT Jou Ao JeyZeYA 03 se saTNbuE J Aew ‘snuyy,

 

 

‘ONSs} SNOTAes ATBA B ATSNOTAQGO ST STUY ‘og *sqUaUNDOpP TeZeT que yazodur

JO BUETTJ ey peqyo@zye savy sseyy ‘seoueysuy eTdrqypnu uy *sasnoyqanoo

Terepey “Sf pue NWO eaqNey Serra], [Dd ey] UseMJeq Trem (SqsM) ecTAISS TeIsog
S9724S peiTuA YIM ssutueddey ppo peotjou aaey J esneseq BUTqQpAm me T

“VOT-2867T SF szequnu
uoT{eAsTse1 Tezepey AW *eueTpUT ‘eqney atte], (IOg) uoTINITIsuT TeuoTJoeAI09
Tetepag 24] JO (NWO) JUN JuSusseueW suoTJvOTUNUMIOD BY] UT sJeWUT UR We JT pu
PT9JSOIIOD *S UTIABW ST oweU AW *TTEM NOK spuTy 1997eT sTUI qeYyQ edoy JT

tureou0g ABW 4] woup, OF,

 

S}ANOD [esepey OF [Tey SuTJOBZJy sooueaND0Q asuETIS ray UL
6TOe “uaz Aen“ Aepsupery
767208 |0) ‘xeaued

GOT-¥ wooy **Ag!UI6T TOG

espne JOTAISTQ seqeqg peitug jeTuD
TSBaTAY epoAW] sTqesouoy ayy

ah
LOOOT AN “204 MeN] ossoz Oa fuOz8uTYSEM
"3S [awed 00S ZZEy WooY ‘MN ‘aay BTUBATéSuURY CCG
agpne JOTAISTq seqeqs peytug sorysne jo queuyjaedeq seqejs peqpuy
aydeprzey °5 [Neg eTqeroUOH eur, yereusy rzojoadsuy eyy jo setyjo Fut
te “5
09z0z Da ‘893 2uTUsED
MS ezeTq wWejUT, 1 Sly
yetausg te|sewjsog seqeqig pe}tug 3uq 3. 47TII0 euL
: : OL

 

  

       

   

80827 NI ‘eqney carey,

ee xog "ord :

UOTINIFISUT [BuCTxOsAI0D TeLepay
yOT-Z86ZT 2°ON "Boy

PT®JS9AIOD S$ UTIAeW

 
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 34 of 89

~ | ~\ A
Brdiory \

Martin S. Gottesfeld
Reg. Now: 12982-104

oon Federal Correctional Institution
Office of the Inspector General P.O. Box 33
United States Justice Department Terre Haute, IN 47808
950 Pennsylvania Ave NW, Room 4322
Washington, DC 20530

Monday, July ist, 2019.

In Re: PREA Violations At-FCI Terre Haute Commumications Management Unit (28
CFR §115.6)

To Whom It May Concern,

_ it is my duty to inform the Office of the Inspector General for the ..
United States Justice Department of violations of the Prison Rape Elimination —
Act (PREA) inside the communications management unit (CMU) of the Federal
Correctional Institution (FCI) Terre Haute, Indiana, which occurred during the
week of June 23rd to June 29th, 2019. Please see the declaration enclosed
herewith-and 28 CFR §115.6. .

I would include more documentation, but my correspondence with the OIG is
not treated as confidential by the FCI Terre Haute legal department, which
deliberately violates 28 CFR §115.51(b) (see enclosed declaration 11 26-27...
and 31-38). Any attempt(s) by me to include the other documentation which I
believe is relevant would, at best, belunsuccessful and delay the receipt of
this letter, and would at worst result in me being placed in a SHU in
conditions which violate the 8th Amendment (see enclosed declaration 17 39- .»

41).for longer than I am already likely to face as a result of my report.

If the Office of the Inspector Genetal is reading this letter, than it is
~ -doing-so-only after the staff who run the FCI Terre Haute CMU have already .
done so.

I will attempt to make a fuller filing on the docket of S.D. NY 18-cv-
10836-PGG in a second MOTION FOR EXTENSION OF TIME TO FILE which 1 also plan
to mail today, as I. believe that such a showing will be necessary in the
interests of justice. ,

Should the Office of the Inspector General be left with any questions
which it feels I can answer, then I would be happy to do so. _

Sincerely,

Martin S. Gottesfeld
Rolling-Stone--Featured Human-Rights Activist

P.S. To be clear, I am requesting an external investigation of this matter by
the Office of the Inspector General‘and not an “internal investigation" by the
S.1.S. department here at FCI Terre Haute as such investigations have been
questionable in the past.

- Page 1 of 1 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 35 of 89

Affidavit of Martin S. Gottesfeld:

lt, Martin S. Gottesfeld, do hereby affirm that the following is true and
accurate to the best of my.knowledge, information, and belief on this 27th day
of June, 2019, and I do so declare the following pursuant to 28 U.S.C. §1746

(see LeBoeuf, Lamb, Greene & MacRae, L.L.P. v. Worsham, 185 F.3d 61, 65-66 (2d
Gir. L999)):

1. My name is Martin S. Gottesfeld and I am an inmate in the «x...
communications management unit (CMU) of the Federal Correctional Institution
(FCL) Terre Haute, Indiana.

2. My federal registration number is 12982-104.

3. Today I became at least the third FCI Terre Haute CMU inmate in about
_.a8 many days to..be sexually abused, as defined by 28 CFR §115.6, (8)

. wpe by an unidentified employee of the Federal Bureau of .Prisons
FBOP).

4. The aforementioned incident of sexual abuse happened while I was alone
in my cell (cell 41) of the FCI Terre Haute CMU at approximately 10:00 A.M.
Eastern Time -and the FBOP employee should have been video’ and audio recorded
outside my cell, though such records have a common tendency to become
unavailable or degraded when the FBOP might desire such.

 

5. L was sitting. on my toilet:.defecating at the time of the incident.

6. The FCI CMU imit team (which is separate from the correctional
officers (COs) on the unit's custody team) is entirely female, so male inmates
in the FCI Terre Haute CMU traditionally cover the windows in their cell doors
| temporarily while defecating, and this has become an accepted practice, to the
point where a correctional officer (CO) was once reprimanded by a lieutenant
for telling inmates to.uncover the windows in their cell doors while using the
facilities.

7. In order to meet the institutional need for inmate safety, staff on
rounds who encounter a covered window ina cell door typically verbally —... ..
confirm from the outside that the inmate inside of the cell is alright and. .
then continue their rounds.

8. This unidentified staff member had harassed at least two (2) other FCI
Terre Haute CMU inmates in the 48 hours prior while they too were defecating

-by ordering them in a disrespectful, coercive, and unprofessional_mamner:to.

take down their window covers over their understandable objections.

9. When this unidentified male staff member came upon my cell (and I do
not know why this previously-unknown staff member has been in the unit this ~.
week in the first place), he barked, "Why is this window covered again?”

10. I had never seen this man before and he had never, so far as I know,
in fact encountered a cover on my window previously.

1i. I attempted to answer his question in a respectful, albeit obvious,
manner . oe

12. He did not like my answer and became more rude.

13. He ordered me to uncover my window and I got up partially in order to
do so, as awkward as that was.

14. Before I could uncover,;my window myself, this unaccompanied male
staff member opened my cell door, reached his arm into my cell, and thus broke

- Page 1 of 4 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 36 of 89

the plane of entry, then took down the shirt that was covering my window.

15. This unaccompanied male staff member proceeded to stare at my exposed
genitals, obviously and awkwardly.

16. After. standing. there for longer than was necessary, this staff member
barked, "Don't cover this window again."

17. Most FBOP staff members whom I have encountered go out of their way,
understandably, to avoid seeing inmates defecate.

18. This unaccompanied male staff member appears to go out of his way to
see inmates defecate and to react negatively to obstacles which obstruct his
view, based on the frequency and intensity of the incidents like the above
which have occurred over the past 72 hours or so in the FCI Terre Haute CMU.

19, Contrary to FBOP policy, this unaccompanied male staff member was not
displaying a visible name tag (see FBOP Program Statement 3300.03,
"Employment ,"' §19(8), "NAME TAGS AND OTHER ADORNMENTS"').

20. Contrary to FBOP policy, this umaccompanied male staff member spoke
in a deliberately coercive, disrespectful, and unprofessional manner during
this incident (see FBOP Program Statement 3420.11, "Standards of Employee
Conduct ,"" §5, "PERSONAL CONDUCT"). ,

21. I do not have access to the official Correctional Services Manual
(FBOP Program:Statement 5500.11), which dictates mandatory procedure(s) for
entering inmate cells, but I do believe that no FBOP staff member is allowed
to enter a cell occupied by an inmate without backup present, and that this
procedure is required in order to protect both staff and inmates.

22. Except for dire emergencies, it is hard to. imagine a valid reason for
an FBOP employee to enter an occupied cell without backup, and it is worth
- Noting that-in November of-last year, inmate ‘Rodney Hamrick: killed inmate
Robert David Neal in a cell in this very same unit and stabbed inmate Richard
Warren a dozen or so times inside another cell.here.

23.-I believe it is also considered explicitly inappropriate for an FBOP
employee to enter an area knowingly while alone when he or she has reason to
believe that an inmate who they..are not legitimately strip searching might be
* Naked -and.defecating, and-this unaccompanied male staff member had very good” —
reason to believe that I and the other inmates he has similarly harassed were
naked and defecating. ,

24. If this FBOP staff member violated policy by opening and entering my
cell alone while he knew that I was likely naked and defecating, then such
conduct would not be related to his official duties.

25. In part, 28 CFR §115.6 reads, "Sexual abuse of a detainee by a staff
member, contractor, or volumteer includes any of the following acts, if
engaged in by one or more staff members, volunteers, or contract personnel
who, with or without the consent of the detainee, engages in or attempts to
engage in:... (8) Voyeurism, which is defined as the inappropriate visual
surveillance of a detainee for reasons unrelated to official duties. Where not
conducted for reasons relating to official duties, the following are examples
of voyeurism: staring at a detainee who is using a toilet in his or her cell .
to perform bodily functions..."

26. All FBOP inmates are supposed to be able to send confidential reports
to the Office of the Inspector General (OIG) for the United States Justice
Department and to have access to PREA hotlines (see 28 CFR §115.51(b)).

~ Page 2 of 4 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 37 of 89

27. Because FCI Terre Haute CMU inmates like me do not have access to
PREA hotlines nor any methods to contact.the OIG confidentially, I am unable
to report the aforementioned incident directly and confidentially to the
appropriate independent authorities as I should be able to do according to 28
CFR §115.51(b). .

28. Unlike inmates elsewhere in the FBOP, those in the FCI Terre Haute
CMU cannot send sealed mail confidentially to the courts (see 28 CFR
§540.203(b)(1)).

29. I am unable to report the aforementioned incident directly and
confidentially to any court from inside the FCI Terre Haute CMU.

30. It has come to my attention that the previous Unit Manager here at .
the FCI Terre Haute CMU, Mr. Clint Swift, was transferred following one or

more PREA complaints lodged against him for entering occupied cells without “7

backup for non-official reasons.

31. I believe that the lack of access to PREA hotlines and to the OIG ....
.from-inside.the FCI Terre Haute CMU is. the deliberate work of Katherine
Slereveld. , ,

32. Katherine Siereveld is a member of the FCI Terre Haute legal
department. :

33. Katherine Siereveld routinely presents herself as an attorney,
including to courts.

34. However, it has come to my attention that Katherine Siereveld may not
be licensed to practice nor admitted to the bar in Indiana nor Illinois, the
locations of the FBOP’s two (2) CMUs.

35. I have previously reported the lack of access to PREA hotlines and to

- confidential filing-with=the OIG to Diane Lee, -the “Certified: PREA: Auditor" ~~ ----<2----~

for the FCI Terre Haute CMU, in a written letter to her at her: business
address, 11820 Parklawn Dr., Suite 240, Rockville, MD 20852,. which I gave to
FBOP staff to mail on May 1/th, 2019, in an envelope bearing United States
Postal Service (USPS) tracking number 9114 9014 9645 1762 0787 72.

36. I was not allowed to seal my own letter to Diane Lee and it was read,

_ scanned, and preserved by the FBOP before it was sent, if it was in fact sent’

at all as opposed to an empty envelope.

-__. 37. According to the USPS tracking system, my letter to Diane Lee's -
office was delivered thereto on May 28th, 2019, but again I do not know if it
was received empty or altered due to the actions and inactions of the FBOP.

38. Today marks thirty (30) days since my letter was reportedly delivered
to Diane Lee and I have not received any response from her office. —

39: Due: to reports from other inmates which I find credible based upon my
experience as a Rolling-Stone--featured human-rights activist and as. an
investigative journalist, I find it likely that the agents, employees,
contractors,: and other entities acting under the control of Acting FBOP
Director Hugh J. Hurwitz,..ineluding. Katherine Siereveld, will retaliate
against me for reporting the above incident of séxual abuse by an FBOP
employee working inside of the FCI Terre Haute CMU, and that this retaliation
will seriously impede my litigation against Mr. Hurwitz and others in the case
of Gottesfeld.v..Hurwitz, et al. (S.D. NY 18-cy-10836-PGG). .

40. I believe that.such unlawful retaliation will consist of further such »

- Page 3 of 4 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 38 of 89

acts of voyeurism and that I will be placed in the "special housing unit,’
-SHU, here at the-FCI Terre Haute CMU in a deliberate effort to get me to-
withdraw my complaint in order to secure my exit from the SHU. —

41. The FCI Terre Haute CMU SHU is regarded as a torture chamber by the
inmates here, who consistantly report enduring extreme temperatures, drinking
water which causes convulsive vomiting and dangerously-dehydrating diarrhea,
sleep deprivation, a floor that becomes too hot for them to stand in their
tiny punishment cells, withholding of writing impliments, postage, envelopes,
and other items necessary to contact the outside world and to pursue ....:;.)
litigation in the courts, and more (see S.D. NY 18-cv-10836-PGG D.E. 42 at 2
ffl 6-7, and at 3 17 14- 15),

42.2The unaccompanied male staff member from.the incident above was a\ GPL
_ grey-haired caucasian male wearing a grey shirt today, June 27th, 2019. ~

 

43. It has subsequently come to my attention that the surname of the | & Ae
unaccompanied male staff member in question may be "Royer" or something MSGS Ie
similarly speiled.

44. It has subsequently come to my attention that the unaccompanied male
staff member in question has taken down mandatory placards bearing Diane: Lee! s psh*
name and address, and I believe that this is also a policy violation. XG

45. A fourth victim has subsequently come to my attention. MSir Blas (Ay

46. The unaccompanied male staff member has subsequently threatened other
victims with retaliatory disciplinary action for reporting his non- official mso-G/¢ /44
activities.

47, It has recently come to my attention that the first initial of the migg. 6A /As
unaccompanied male staff member in question may be "T." > v 7

“48. On Friday, Juné-28th, 2019, I was approached by two (2)°members ‘of ~ -
the S.1I.S. (or internal investigations) department of FCI Terre Haute who WS bh¢/ag
wanted to speak to me about a "'PREA" matter about.which they. had heard tort a “L

"third party." I declined to speak with them and advised them that I would be.
filing a report with the Office of the Inspector General; as is my prerogative
under federal regulations. This conversation took place in the > Lobby of the
CMU around 2:45 P.M. Eastern Time Sees

I declare (or certify, verify, or state) under penalty of perjury that.
the foregoing is true and correct. Executed on Thursday, Jume 27th, 2019.

Lb
Martin S. Gottesfeld

49. About 4 hours after I spoke with S.I.S., a victim whom "T. Royer" had
threatened received a disciplinary charge, written, but not delivered by, "T.
Royer."' Thus, FCI Terre Haute is allowing Royer to retaliate against victims
for reporting him, in violation of 28 CFR §115.67. In the report, Royer claims
to have been on "PREA rounds."' However, he didnt notice the violations of 28
CFR _§115.51(b) cited above and rather he took down placards with Diane Lee's —
address. Royer may also be the backup disciplinary hearing officer (DHO) for
FCI Terre Haute, and he appears to use this status to offend with impunity and
to intimidate and coerce his victims further.

~ Page 4 of 4 -
     

# ONIMOVAL SdSN

 

L8 9290 C6ZP ZZL0 £206 |

i

 

   

 

 

Label 400 Jan. 2013
7690-16-000-7948

    
 

© y0)-Z867L.

ZZEP WOOY

Sales payuy
MN SAV eBuealAsuuag ogg

OESOZ OG ‘uojBuyyseny,

 

le1auasy soyoadsuy

 

  

 

SupuvysH aqaund
2* = ‘

 

 

eq

® FIAYAS WLSOd
908Z7 NI feqgney e272

 

 

SaLVLS GALINA

   
   

 

 

 

  
  

ee xog *O°

eiape
MTT

TIOeAIOD T
“Cc

: HOT-ZR6ZT 2 °ON *88
NTATRAIION

gnqrysuy Teuo

uot

  

 
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 40 of 89

>: Martin S.:.Gottesfeld
Reg. No.: 12982-104

Federal Correctional Institution” ~~~ ~~

Office of the Inspector General P.O. Box 33
United States Department of Justice Terre Haute, IN 47808
950 Pennsylvania Ave. NW, Room 4322

Washington, D.C. 20530

Sunday, August 25th, 2019
In re: Possible waste at DOJ's FCI Terre Haute CMU
To Whom It May Concern:

I hope that this letter finds you well.

My name is Martin Gottesfeld and I am including some examples of my
writing from The Intercept and RedState. A quick Google of my name will also
pull up my writing at a variety of other publications including HuffPost,
Newsweek, InfoWars, The Western Journal, The Daily Mail, and others.

I am writing to inform the Office of the Inspector General (OIG) for: the
U.S. Department of Justice (DOJ) of potential waste at the department's
communications-management unit (CMU) at the Federal Correctional Institution
(FCI) Terre Haute that may cost taxpayers hundreds of thousands of dollars. I
believe that the OIG has the authority, the duty, and the appropriate tools to
investigate matters of waste within the department pursuant to 5 U.S.C. app.
3, §§ 2, 4, and 6.

It has come to my attention and has since been published on an open
docket that a DOJ employee eligible under the Federal Employee Compensation
Act, (FECA) and the Public Safety Officer Benefit (PSOB) Program was the
original target of an assassination attempt here at the FCI Terre Haute CMU.
This employee, a correctional officer (CO) named Travis Weber, inadvertantly
avoided the assassin by taking the day off. A contingency target wasn't so
lucky that day. -

In November 2018, former U.S. Army soldier Rodney Hamrick killed Mr.
Robert David Neal here instead of Travis Weber. Hamrick also stabbed another
victim, Mr. Richard Warren, several times. Please see docket entry 69 in the
case of Gottesfeld v. Hurwitz, et al. (S.D. NY 18-cv-10836-PGG) at 14-15 for
details.

 

Now, to be clear: there is no specific concrete threat against DOJ
employee Travis Weber of which I am aware at the current time. Yet, CO Travis
Weber is still assigned many shifts in ‘the FCT Terre Haute CMU, including many
overtime shifts during which he may. be fatigued:and therefore off his own
guard. It additionally seems unlikely that Travis Weber currently meets the
physical requirements for. his position that are meant to ensure his safety and
that of others, as detailed in FBOP Program Statement 3000.03 §339.1(3)(b),
specifically §339.1(3)(b)(3) Seeing a human figure at a distance of one-fourth
of a mile; §$339.1(3)(b)(4) Seeing a target at a distance of 250 yards;
§339.1(3)(b)(9) Running an extended distance; §339.1(3)(b)(10) Dragging a body
an extended distance; and possibly other subsections thereof as well.

If something were to happen to CO Travis Weber, or. be allowed to occur
due to his physical inability to stop it, the taxpayers, meanwhile, would have
fidicuary responsiblities ‘to compensate him, his family, or both under FECA,
the PSOB Program, or both. In the current moment, moreover, the FBOP's
negligence in preventing an easily-foreseeable loss of life is a matter of

- Page lof 1 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 41 of 89

international scrutiny following the recent preventable death of Jeffrey
Epstein in FBOP custody after clear warning signs.

As a possible result of the above~docketed information entering the
publication process, CO Travis Weber on Friday potentially undermined one of
his FBOP colleagues in a situation with Yours Truly. Now, I am a non-violent
human-rights advocate, as can be seen in Rolling Stone's feature of my work.
Other inmates, however, might not always react to CO Travis Weber's behavior
as I do. Indeed, he's. already been targetted once prior to my arrival here.

Of course, life:is paramount to dollars. The OIG's jurisdiction and
duties in this particular situation, however, may lie in its role as a
fidicuary watchdog for taxpayers.

In conclusion, may I inquire as to what, if anything, the DOJ"s OIG
intends to do in order to prevent an unnecessary and avoidable loss to
taxpayers through FECA, the PSOB Program, or both, when there are indeed
plenty of other duty assignments CO Travis Weber could fill just as easily
without any negative effects for his career that would keep him away from a
unit where he was the intended target of an assassination once before?

Please let me know,

a

ec

Martin S. Gottesfeld
Rolling-Stone-~featured human-rights advocate

~ Page 2 of 2 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 42 of 89

 

   
   
  

Martin S. eottesfeld

         

 

   
  

 

      
    

ae é
Sa fs
-Reg. Now: 12982=104 cet, ae oS
‘Federal Correctional Institution an 7,
“P.O. Box 33-5: : af a
‘Terre Haute, IN 47808 3 3s
f UNITED STATES :
i BEd postal SERVICE>
USPS TRACKING # ies — =
| gf ©12982-1042
~| oe lo inspector General
i 33 i 850 Pennsylvania AVE NW
i! se] Room 4322
38 . i Washington, DC 20530

 

9114 9023 0722 4293 0880 39 United States

 

    

 

   

    

   
 

 

 

 

Aue BATA0eT noA you «10 may qayM FO uot zRUTUZE yep

yey} saxeu oum Aan aya T1984 asvetd nok ued oO
thar ‘ue T ‘sex ‘Ww
gaoueques

puydoy nok ezv 0

  

Fanok- uz vuoFRoNpet & aAtTener OF

‘op I W

 

zquewserbe eatd anok jo swie} eu

ka eptqe 04 pueqyuyt TT#IS nok op ‘281709 ‘IN ‘eseo anodk

hy syquour Z6zZ OF peouse USS uaeq Supaey e3tdsed O

"ON “Wn
eat Aes oF pesoddns aie noA MOY 20 Aes

03 pesoddns ere nok yeym oF SB eaorig uetid quebyw tepoeds

A 10 aTPPoOM Kauroqqw $e7e3s pe ytun queqsyssy 7sTeshu
xeyate Aq uwoTRIeTTP Aue usath useq nok 3AeH 3B
“ON W

eAepoy

 

axay Auowtzs94 xgnok az0oz3 eHhueyoxs UT sasyword reYyjZO

{
Kur nok pexrezso seqyeag peatun eud sey ‘ebpnl HuToue uses
i

1

anok of} UOFVeITUNWUOD yeug uryz Tayo PUY ‘0
i
|

 

18-cv-10836-PGG Document 78_ Filed 09/27/49--Page43-uf 89

waATH aaey T Feud uotyeasdooo Aue ofpn€ bupouse ues Aw

y youd a7eTert oF way} rox st uoTIeHTTGO eUd W

Equewserbe eotd ano& rzapun eq oy s9qeqys peaatua

 

 

 

 

Case 1

 

343 yo uotzebTTqo sut pueyszepun nok op 3euUM 'o
+ KuoutTz7say payuqynay aaTtH ‘T1893 OL W

Lqueueerbe egatd ay3 aAepun

qoertg/eert0D ueyqeuoe/otoz *T Yo7eW

 

 

 

 

Ge
ve
€@
ce
T?
07
6T
8T
Lt
9T
GT
bt
et
et
TT

oT

 

 

TST

 

  

 

 

aq oj uoyageBtTTqo anok pueqyszepun no&é op 7eUuM ‘Oo Sz
‘sy}uow ANOF *szeo0k HZ Ww a.

é£7ey4R St saesh Auew MOH "Ss pe

. ‘syquow Z6Z pesTsce4 Iocw 23

zeateoez nok pyp sous jues 7eUM 'o

*BARYy I 789K Y ;
aqeA aseo spuy UT psouayues used nok aaey ‘ATS “oO ot
pi
‘peyueA aq p[Nom at,

queussibe eatd Aw pue sebsreyo Aanfazed ‘saxK “YW it
epeaztoauy ATnazAZ FOU ST oyum auoawos paqeottdut 9t

Ayestezy TO patT aaey oj} punoy 37e no& JI °O GT
“sak YW vT

pkuowpFysey aatbH oste noA ptd xe) €T

"SOR Ww et

_gAatynb peetd qoez tl

uy prtnom nok queuserbe eatTd stuy FO jaed sem “Oo ‘Hot
‘zeqyrTueg opyToetd “YW 6

ESGT-UW PeATed9T OUM ‘6 8

ootTxeW oF segeas peaTuNn Pua wozy suodeem L

geyjo pue seTstr GT-UV peyrodsuvzy oste 1 W . 9

top o3 3dweq\e nok ptp asta S

qyeum ‘sqoezy Jo Fuss ze ys au} 03 burpprosoe puy et t
‘saqeqs paqtun aya Fo yo PASTA uzeysegd ou. €

qnoybnorzyy euTeoed aynqtazystp of partdsuoo fT ‘W Zz
Zuot}ezpuebsz0 BbuyyoTsFeaAW fnap t

 

 

qoarta/eerrog ueYyzeUoL/OTO? ‘7 yoreW

 

 
18-cv-10836-PGG Document 78 Filed 09/27/19 Page 44 of 89

Case 1

 

 

: 961
Pei .

*suodeom pue Aauow oste jnd pyTnom om
ueyy pue OTSA UT SOTTH suTeDs00 4nd pTNoM of ‘YC
édeaq yzeuq ut and sem 4eum ‘S

nro

‘os ZO Joos FTeY eB pue ser YW
LuoTsuewTp aqewtTxoadde ue sn eath nod ueg "dS

 

qe ST ZOOp yeyQ ez9yM OF 2AZeHTTeW ‘U3 ‘go abpe
au of ABM 9UQ JO TTe 4e SFT MOX puUuOodSs 9A araUM qybta
MOZ puooss ayy Jo yoeq AzreA ay WOAZ SsavoH AI “YW
606 dezay yeyR ss0p aez MOY “MON "O
*pessso0e pue pausdo oq
03 pesoddus sem butuedo jZeyR MOY ST Jey SOK “YW ,
£dezy yeu. TOF HYAOM Of
pasoddns sem Suyuedo jeuqg moy yeuq st ‘soTebuy soy wor
qFyorjeET TeuTHTIO ayy 3yeUR ST SN TT9q ‘MON °O
'NGMaT “UW AG
("eo9uespTAS UT
peaytsoer sem 166-9 ‘ON 3FaTUXG)
‘peqdatupe og !4un0d FHL
eds “LOE Jywpe oO} BACH ‘NaMAT 'UW
‘dea
ayq 03 Zoop vedo syq s,3% ‘dexzq uedo syq s,4I Wh
é3t st 3euM oO
‘sax 'Y
(suoFzeOTsTAUEPT

7" z037 payzeu sem Le6e-D ‘ON ATqTUXA)

oerfG/eeazoD ueYyyeUCL/OTOZ /T UoreW

 

Go

Ee?

ce

0¢
6T
81
Lt
9T
GT
oT
ret
er
TT

OT

 

 

S6T

27eyQ eztubooes

noA og ‘LEE ATATYXA Quaewuteacyg Se UOTReOTITIuUSepT
ZOJ pexzew useq sey yeym noA HuTMoyus Oo
; ° ‘sox WZ
Esatabuy soy ut euop sem 4eUM STUQ ST ‘O

‘ezey umop ‘sTyQ UT
uMOp ST TOOT TeutHyz0 aun ‘ZOOTZ TRUTHTASO |Buy you st

WeUL “'3T seqeotT{Tdez ay ‘*‘xo0Ty AzxoyoORZ |yR OF AKTTUTS

Azan §$,4T *Z00TX Azoyzoegz euq you ‘st yeu ‘ON ‘W
gAaoyug worsy aueo 7ey

TOOTS Kx07085 eu FeYR ST ‘ZOOTF STYQR ‘MON ‘Oo

‘yoeq peTtoa gedzeo sya st 4ReuL Ww

* ozey dn stuQ st 32euUM 'O

‘sem JT azeayum mouxy noA ssatun ‘sem dery ayqQ oF

Buryuedo ayy ezeymM [Te 4,ueo noA azeym Gutuedo sseTueos

eB BARY OF TEepIO UT wey AUTed puke opuog YRTM seouerquS |

au, Tees pTNoo em ‘UQTM Wey] Tees pTNomM om “YW

gsdexj:

ay} 03 paeber yRIM pasn opuog st MOY puYy Oo
‘sanjeu 3eyy go shuTyR pue squsp epty oj pesn
ST 3eYUR e4ysed aTedex one Jo adAQ e st oOpuog YW
gopuog st 2euMm a)
‘Keme
ueyorq useeq sey opuog ey eteuM arTey vere sty worzy deazy

auy go eoesy syR sft eray Je HuyyooT are em jZeuMm ard

qoertq/eerzz0g ueyuyeuop/OToZ ‘T yorRN

 

 

€¢

ce

Te

 

 

 

 

 

 
29 /

  

 

 

 

 

 

 

 

bee €¢z
Oo} |
4 ‘aztduexo xoy ‘sn [Ta eseetd noA ptnom ‘ZTaAo TFaqtTooo ayy GZ : I syt esuodsez Ap ‘Kaxos we [I INGMET CUR Gz !
i worz BuTyYrOM “BGE Se peaqtTupe useq s,9I ‘3TuUN ehexzo04s vz . £e8Tt0D “AW PZ i,
y SsTy3 ybnozyqa sn yTeM NOA |saRY OF BURM T 6 €z ‘UTM UOTReSZeAUOD ayy aAPY TOA PTP OUM oO ez
a ‘TTeS 04 g ZOF aTeyR dn usyeQ stom AdUL “Ww Ze . ‘NEMAL “UA AG A
al ' snoeaoe
grog euenltTaew ayy} SF OUM ‘oO tT . : *ATsnotszag Zz
o ‘euenCyaew orpAy are ssouL 4 0z |. cudfSBETSRUOa CT DeraO on T zuwEMHDS “UN 0z
S _sebeyord osoyy ‘erey Jgngs stuy TTe st yeum OD 6T . , : coyqeues ©
g ‘d “Ww et SEM q eU peurTeeT pey I suoTyesrTeAuOD YybnosUL ‘YW
3 ZOUM TOZ |zem sunh ayyR ‘upeby o Lt . gmoux nod op ‘x0g ates TetTjusqjod eyQ sem oum.. “Oo
iL ‘NAMAT °C Un Aq || 97 ‘ates TetTyuszod roy AepAoS ut euentyzeu
© ‘eased S$,qjuewureAob oyq JO BssoTo ayy ye sbupputyz | Gt aud UATM ezeyuQ dn waya paqiodsuezy pey om “WT
~ aqyetadorzdde oj yoaelqns pue shutTtnz snotTssid uo paseq PT £97943 Hutop ssoyy sr19M 2eUM oO
= uopTzoeCgo ayy aTnxzeAo TTFM IT !$LUnod AHL et Sa1euw edéy-qoasTa ong Y
3 “Resxeoy ‘uotqoe(qo '2ZLyyMHOS “UW an ) ('peouszazyar
A "SOR OW IT Sem 9DUSPTA® UF ZSE-D ‘ON atatuxa)
ro) 2f03, etam sunb aya ot E9T9Uq UT ST 8STe QRUM ‘“paezytTupe
(D] oy qnoge uotysenb anoA oj puodsez soTazed pid 'O 6 _|ueeq Apearte sey Jeuy ZTSE FNogqe FTe} §,7eT Puy Oo
~ret ~_
a "SOk WY 8 : ‘azeuq Aeqs prnom 4ft ‘aazayy Aeqs pTNnods ALT “Y
8 '  gkovatdsuod sty UT PSATOAUT SOTIRD ST 0 ‘ L : 206 snq aud p{Tnom ezeyum puy O
S “Janoourqeg sotTre9 YW 9 ' -AqyTyoezy eHexoys vyy OUT weyR yTeM pue sysoyo g
3 LuaTM Buryeeds nod 929M OUM "3 S aot ayy e8XeQ PTNOM aM UTI usat6 ewe au ‘AQET PORT ebeszoqys Is !
a . INUMGT ‘UN AG TF ayy jo aouey ayy Jo eptsgno ayy uo yenf AttezeqTT ‘ueew |p
co encore 4 i
w UOT} enb su ysy ‘pesye of +! END FHL q € qT ‘st yotym AQT TTOeZ eyR FO Teex ByQ Ze snq ayy Yared oF |e :
§ a ‘uoTAeSTZAUOD STYR yHoqe oyeTTdsuos0o TZ SI@ATIP BYR JONAYSUT PTNoM eM “UNL BAUFNORT YW “ye :
zeyujzoue yayM exyods ey JT wFY yse OF Buyoh we ft 23euy sem Te304y yYOTUM "OO : T .

 

 

yooertg/eerzop ueyqeuor/OTOZ? ‘T Yoren joerta/earzop ueyqeuors/OTo? ‘’T YSIeN :

 

 

 
 

18-cv-10836-PGG Document 78 Filed 09/27/19 Page 46 of 89

Case 1

 

 

 

 

 

 

 

 

 
 

 

pO

: I

:

ez 6zz

- I.

LOTT TAXouy 07 yay asaty anoA epeu noA useym uofy zeupuexs GZ yoea uo suo eAey om os paduezo aq ptnom af dn eTotyaa GZ |

qoeatp uo Burdgtyseq Tyrese noA op ‘earI0D *4AW ‘oO A © 943 yoeq em usyM ZOZJ Apeart AT AZST sAemMTe 3M asneoeq A
SNOSIUMYH "UN AG |ez asnf A¥TTTORZ ayy FO septs yore uo suo eAPY SM "YL cz
NOTLWNIHWKH SsOUud cz . Zouyty ewes 94a We syoel asoyz yyOq 2%
‘UOFIRUPFWEXO—-SSOAD “nos KUBUL [LYOOD FHL 1Z asn noAé op MOH ‘gauroo ayuRZ ut xoel anTq auL "oO tz

*zouoyH ano, ‘ray zany HuyyIAoN INEMAT COUN . OZ “yny-un ard 0%

‘sox 'Lunod FHL , 6T EFeUTOO eyR ut yorel pex ayy eaeyu oem ‘OB ‘Wet:
ET0u0Yy Bt . ‘yore Aqup Aaeay ano st 3eUuL “YW BL
anox ‘juawowm e saey Tt Aew Nama an LT 207049 BUHTA waxy styQ st qeum ‘ATTeuTy ‘So fet,
et :

‘aptAgs Azeqrrru |/9t *sqods qybt4 UT : HOT

sem Jeya pey oy eyQ podyzy e uo pey ey Feu JerINGA B UO HST squtidzebutz Aue saatosstp Atayjetdwmoos 47 pue sburTyy reno | St 4

peajqunow sem yey unb edAéy unh suTyoem Be sem 4I °W ; bL 4t anod nox ‘syupadzebuty saowszr of Quabe pooh e& St fpt
‘Aant ey3 roxy 4eYR eqTzTOSep NoA ueD “6 el ostTe# 41 ‘af quem nod sefasnl Ay sayjzoous pue QT s3no 4T Et
*pey ag 3euy ou oj pekeper qanooueqeg 2T poyooTe peanjeuseq ‘'797eM YATM uMOP BT SdTM pue eaUuOooTTTS Zt
soTzeg 3eu] uodeam aeTnoTyred suo sem azeuL YW ___| tt go peeq e axe3 4,U0p nod smouy Apoqkuy ‘suc0oTTTsS tt
gunpb or dn ueeto of pooh Teaxr sf ToyooTe srnqzeusg ‘YW ot
oTetoeds e soTaep uytmM ssnostp az9ae nod pta Oo 6 2103 ToyooTe peanjzeuap asn nod op 3euM oO 6
ode : ‘4yanoosuRejzeg sOTIeD YUITM pxreeYyrTeAO |g . *ToyooTe peangeueg ‘YW 8
y"qeuq suot}eszeauod puke sTTRo auoyd ybnorzys “Ww L » 28TyQ ST 3ByUM ‘"AYHTA TTH oO L
é2euR Ynoge Moux noA ptp MoH Oo 9 ‘aqnutu e zoz yx0m SAnH azsyujZO syy FO suo Yo ReM ‘xeya vex | 5°

"SOK ‘W g e@ ayeq pue uMOp FS OF AF SSN PTNOM eM ‘eTeyR UT S : :
; ésunb v joy 396 op om pue petty 396 op nok ‘mouy nox ‘YW lp
savy og ‘qd ‘quepUszyap ayy MoUy zeao, nod pta ‘oO € . (* poousrejyax Ne | F
‘aTofuen aug dn yotd Fz SEM BGOUSPTAS UT LGE~9 "ON 3TqQTYXG). z
asnf{ pue oTxe 949 YyyeeUTepuN TaAO QF [TOT ue BM OS APTS |T 2X03 APLUD STYR ST 2eUM “PEeRATUpe’, +

 

 

 

Ss0ID/PAITOD ueyzeUCL/OTOZ ‘“T YoreH qoarta/eerz0g ueyqeuor/OTOZ ‘T YyoreN

+

 
 

|
|
|
t
i

 

18-cv-10836-PGG Document 78 Filed 09/27/19 -Page 47 of 89

 

 

 

Case 1

 

 

roll

vee

pup, 7earz7o0p enysop ‘pariop enysop Aq auop sem aTTTAxKouy

-09:,dn suodeem ayq butyeq oF uotsToep SouL “YW

zr0jeztTdsucc0oD pebatTTe ue ‘032 7dsu0D00 e OL o

Leer ow

_suodvam. esouy peysenbex ay asneseq $,4T puy o
7 rt

iho : ‘esodand 3eYy4 JOT pezueM ay suodeom

 

| sd&a3-Toasrd GT-UW O43 ‘suodeem oM3 qubnorq eM ow
| _suodvom awos wtTy Burraq of nod peyse ey Aexo ‘O
, : -suodeam pequen OH “Y

, : Lswreerty
popeeu pue pequem eH ‘suodeem paquem aH oO
“sox “Y

*pequem ay “ABO 3

“sox “yy
epequemM 29T9UR ST BSTS JeUM LPEPoON O
~~ uve IT ynq ‘pepssu ysnf oN WY

Z370ez7700 ‘sureaxrTy swos

 

Lou a,uptp ‘setTted worzz dn oueo nod usyM ‘noAé wory sou

yo atdnos e papasu aH. ‘YOTIOeTTOO ,spToudey atuuog jo

jyae'd HButeq se psonpozquT sey juawurzesohH ayy yeyQ suodeem
aseyuqy TTR Mes pue epeweTY je smoy SsTYy OF FUeM TeASU

‘nok xo Aepsanyuy, erey y,uetem nok ATsnoyzaqo Oo

ssoxp/PerTOD ueyqQeucr/OTO? ‘T yore

 

 

SZ
be
ed
ce
Te
0¢
61
8T
Lt
9T
ST
bt
eT
et
TT

OT

 

 

EES
*sptToudey aytuuog 307 “YW
gspToudsy atuuog 10g re)

‘eT [TTaxouy of} setteq woaz dn payzzodsuery
azam ‘Mpazxzodsuezy Huyeq ezem suodeem aseulL “yy
i

Esprtouday eTuuog of sureeATy

aseuy Bbuyburyaq exe nod Jeu, ‘suxeetTF swuos pepsesu
spjoudey atuuog yeyq Auowtyseq azanodA $,4I ‘Oo
“ST AT ‘sex YW

Leaossauuay,

‘aTTTAxouy 03 COTST AeYQ Hurbutaq 207 aTqtsuodsex

aze no&-fuowtysaq azanodé $,41 ‘eGE se peonporquy
useq sey zeym nod moys au yet ‘ACO ‘Oo
g “sox YW

é47 F,USF 3eud
uey} eznqzotd xebhHtq oT & S,4T ‘“SsessouUey, ‘eTTPAxoUy UT
TSeIOH BQUTNoeT ayy ge BbutAegs ysnl of uoTATppe UT SF AL

‘gassauusy ‘aT TTAxouy ut BHupees azem etdoed qusazegzztp

qeyum ‘JO puUuTy FeUM ‘SeSsouUSe], ‘aT{TTAKouy ut Bupees o7e
eM SaTOTYaA FO puTyY JeyaM ‘Hupses ae aM JRYM ‘“eBssoUusL
‘OTTFAXOUM UT SF Op OM JeYM “SspuTU TNO uo 8,7eYR

{le s,}eyR pue aassouue, ‘eTT}aAxouy uo huy_eaqueouoo [Te

are aM yey obe juewow e ysnf Aan€ syy szozeq pajuted

quauuresoch oy 3RUQ UOTZeENATS ewos Jou s,4I 6
‘ezay setyyo

asayuj go ysow yo ‘awos yo ezeme sem [ ‘SOR YW

ssorpj/eerzop ueyqeuor/OToZ “TE yore

 

 

 

OL OL
rs N

rt

9T

Gt

vt

eT

et

TT

OT

 
 

 

  

‘ SES
qn ut
Ppey om ‘doy ayq3 a9a0 quyed Aexds yoeTq ouy pey suo STL
&£ ‘pesn st qeua ooTHyT euo yzeuq asnf jou s,31 ‘YW
1. Pellet og . ZouTecos yxzodsuer oF
Groen SeM OOTHL 849 PeTITRsSeQ NoA usyM ‘ooTHI Stuy apTsut
r vuen(taew ST e794} MOUY 8M Op MOH “Keo Oo.
“sox we
L£34t pazyuBboost nox °O

‘aT pezpubooex IT ‘ON “W

 

 

LARTT ORS

abhezoys anoAé sem styuy nok [Ta suocewos ptd oS
‘sBhnzp YATM szreyQ UT
aTOTYaA e ut Butaq 03 xepxo UT ZeUyFeUOD Jeyy of sseoor
ufeh o} Zepto UT yoret 2euy RUeq I ‘“STYUR PTpP I “uvou
rfgeuy -— pasn IT 3eyQ AQTTFoOeZ BHer0YS |yQ FoF yo rey.
Loyal yoaet Au Kem 9yq oF zeqquts Ax@A ST STUL Yo

i
2AQTtTpoes; eberoys

-
I non St etua moux nok op moy ‘st uozysenb AW ‘oO
‘ou ‘pe yoedsutT Jou aaeu f YW
LAAT TTORS eber0js |ayQ Jo szoop ayuA dn uado of seTpuey
Aueq teyI0 Aue jou s,97943 Moux NOoA Op MOH ‘oO

i ‘ou ‘wey yoedsut

18-cv-10836-PGG Document 78. Filed 09/27/19.

oy} useq 7,UeARY JT ‘ou ‘wayg JO TT? ION Ww

   

ES2TITITTOeZ ehHezojs sy} Jo syuo0rz

Case 1

aseyy Jo TTe pazoedsuyT pue useq nod aaey 'O

 

*YOOT

 

(i ssoip/vertrog uryqeuop/oTo? ‘T YyoreN

 

 

Ge
be
ee
ct
Te
02
61
8T
LT
OT
ST
oT
ET
eT

TT

 

OT

 

Sez

ayy uedo 03 Zepzo UF YoReT JeYUA pueq oF PeY [ uoFsRooo

ug 'xe8 USO 944 UT YOReT Jueq ayq esnedeg “eT
zutq eHexzoqjs anod gs, 3eyQ MOUX

nok op mou 4eerzop ‘an ‘AqTsotTano Fo yno Asnyo °O
*Buryew uoysyoep Aw jou

sem JeUuRy ’SeM BRU UOTJeUAOJUT FOU sem JFeYL “Yl

ZeaptT ou pey nox oO

‘qeuq yo ereo aye}.09 enysor of dn sem JeUuL “YW
gusy} pepaau sy esnedaq spToudsy efuuog of wey

eaTHh TO swzeezTy ayy TTes oF Hutob nok areM ‘O

Sear

‘sax “YW
ZaoTttod ayy Aq usye} S9TOM SUZReITZ assay}

pue pagnoexes sem quezzem youess ayj asneosq. °6
‘dn yortd

AOF TOuTeRUOO 9YyA UT TTTIS eTem Assy asneoeg Ww

*‘asneoeq ‘Aeyxo “O

*zauTeqyuos ayq ut TTTI3s aze AouL ‘YW
EsppToussy

etuuog 03 wWeyyZ eATH JO wey TTes nod ptgd oO

an
ques 329m Jey suodeom YSATFF OMA BYR ‘ere SsSOUL “W

Espptouday stuuog
o4 swxeerty ouos [Tes AtTenjoe Taqyreo BY PTA O
‘sprTousey etuuod of Huy {Tes Jo

asodand ey} 207 dn way oy7eQ OF aU OR peketTaxr sem Zeyuy

ss0ip/eariog uryzeuor/OTOZ ‘T Yo7en

eT

ev

Tt

OT

ist

 
 

oe Ail

bye

            

gyo9a1z09 6‘ peatd of Quem — Aes

) pue xe3eT ut yoeq awoo nod useyL tetya yo Aue op 4,uptp
i AQ TPNH you we T pyres ATTeETITUT n0x *Keyo °O
“sex “Y

zA4ttnb you we yt Aes AUTeFIFUT

nod pta *queuutaach tersepaz ayq Aq paqotpuy weeq
;2eAdU SARY I ‘nok HuTyse we JT “Moux 9,4u0p T° *G

Epeqzotput 37ab pue

tT awoo nok usymM eanpedoad pzepueys Jey 7,UST “YW

hi
u
|

File

gemou peatTd of JueM T quemuzencs ‘Trem ‘Aes pue

4anoo Oo} UT XORq |aWOd nNoA UsYyZ pue Buryqdue op 4,upTtP
nok Kes 3saxTy NOA usym eatTd Fo ebhueyo kB ST o
‘st votd Fo ehueyo e QeymM puejszepun T YW

est eatd yo ebueyo e@ geym moux nox 297 SF Senta Ay }oeKs
you ST 2eUL “AatTENH petd pue uy aueo ysn€ nox o.
. : “yny-un YW

zgnoké 3,uptp sefseyo esayy of AQT TNH

petd nod -- nod payse quouuzeaod eu, "tT ydezbered

oy} uopaueray anoA yo0eaTp [I ‘quauoerbe eetd anoA zo
eatd yo ebueyo anok qnoqe 7ATeA $,3e7 “qubty ‘oO
. . “*40er709 YW

2qeua se yons ssoerd

pue equetT yy euTTorey YUAZON fuezZZTeEquny ‘nq uojHuTysem
oF Buyqunos you s,3euUL ‘eTTTAxouy of ¢, aes ‘3

‘Kes oq 2}ea wo

 

ssoip/e3ar10p ueyaeuop/OToZ ‘T Yoren

Ge
be
€%
ee
74

02

8T
LT
9T
St
bt
€t

et

TT

oT

 

6t

Eb?

gkes of Tez ‘owty Jo poftred e raAo
aT TTAxouy O1 aUuTeD0D JO SOTTY OGZ reso JYHNoAG noA zeyd
‘sdtzqz snq ‘sdtz3 ay} S5uypnpouT you Jsdta4 TI 2840 4Bnoge
HuTyyper aze em dn szequnu oseuy TTR ppe eM JIT ‘Oo
‘AQVETTQTssod yo wpeer ayy puofeq you s,3L “W
esuerbotty oz ATezeupeordde ‘dyzq yYRUsASTS ous oO
‘KATItTGtssod jo wteer syy puodesq Jou 6,41 “YW
esuerbotty o@ AtTeqeutroradde dtzq yqQuey eUuL oO
‘Aeyo |
EOTTTAXKOUY OF BUTeD0D Jo suexrboTTy

gy Apeqeutxorzdde dtr. yquTu ayqQ uo puy ‘oS

‘aang “YW
LOTT LAXOUN ©} suTeD0D Jo suexbot tx
uag Kpoqeuyxorddy ‘dyazq yyybte |ayQ 07 3ab ow 49T

‘Kaxzos we yt -- sdtaq ueass esoy} axe3 8M FT OS Oo

‘utTeez ayq puodeq jou s,3T ‘ON “WY

guotzeutTbeurt

yo wteax ayR puckeq qeyq st ‘aTTTAKouy oF SsuTed05
yo suexbotty oz Ateyzeupxordde dy~7q yyUsASS SUL oO
“sox YW

£398%705

“aTTTAXOUY OF BUTeD0D Jo sueAzboTTyA GE Aveyewtxordde
qyubnozq eaey Aew nod yeyuy dtaq uyxts ous "oO
‘atTqtssod s,41 “WW

LaTTPAxouy Oo} aupedod

 

ssoip/eerrop uPYyWeUCL/OTO? *T YOren

 

 
 

 

 

 

 

Case 1:18-cv-10836-PGG. Document 78 Filed 09/27/19 - Page 50 of 89°

 

 

    

 

 

 

 

 

92

 

 

“sak “YW
eesno0r9 yuebhy *O
‘aang “YW
éEsKsuroqz ye quewuzeacb euL 0
: -- 84} pue eH “wt
bo, 28M 8ST OUM %
i. ‘BOTMZ Jou SAVY OM “W
| “yny-un ‘oO
w~- zetnoyyzed
sty} rox sauztq Aueu moy *Kepoy a19H “WW

1?

yl gAepoqy exay 03 AZTISER OF Butob
|
aaze!l nod qeym gsnC gnoqe soFyTroyqne quewuzsaobB of yeeds

04 Aqqtungzoddo ue pey nod eaey Aepo3 axey Auowuyzysey

znok 04 zotzd sawt3 Auew moy "qyyuhTt2r TW 0

‘ats ‘SOK “Ww

gatez geuy st OC

i
i

 

i i ‘ats ‘sex YW

Leq you 4f ptnom ‘AZTISaRz OF Aepoy azay BuTwod st

{
i

juetuzeaoh ay3 butastsse AtTeTyueqsqns Jo 47ed OD

: ‘qZeyR pueqszepun T ‘seK Y

 

23eYQ pueqyszepun nod og

|

yaoueques rnok aonper of ‘NOT OU Se eTNu e@ /3aN0D ayy
i
yaya uotjow e eTTy Aew quewuxeaob ayy ‘quowuzeacd ayy

astsse ATtetqueqgsqns nok ZF ‘spIOM TOEYIO UT oD

‘st Ge aTNY & JeyUM MoUy TY

ssOID/eerI0D ueYyzeucL/O1LOZ ‘T youen

 

 

Gbe

2RPeTT00 “AW {ST

‘(q)Ge etna Be 2eyM Mouy NOAA OG ‘aDURYSTSSe Tepqueqsqns

peTapqyue ‘sTyy raac juem Aauzoj Ve anoA pue nod FT Bas
pue Lh udeabeaed nok mous ow yey ‘"3UHTzA TTY , ‘oO
“sax “Y

2katrnb6 of eatd anod shueyos of Ysera jut qeoq

anok ut eq pTnom 3F yey TeAmMeT anoX pue nod Aq paptoep

sem 4t suotssnostp esoyy yhnorzyL ‘3uBbtTaX TIw ' °S ,

‘sak Yy

EsexeL JO FOTAASTG ur9yseg

ay} UT quewuzTsaAOH eyQ oF Jrtesanok 20 azeAmetT azn0& ybnozuy

guotssnostp aaey nod ptp ‘azey peosuazeyoet se ‘eatd anok

pabueyo nod 3eyR awty au pue Aqzpynb you pe td ATTepvayzut

noA aut} au usemyeq suoyTssnostTp pey Nox 6

‘zaeAmetT B@ aaey I Kys-

St 228uL ‘ATHutTpzoooe shutyR prp LT suopxaonazsut sty uo
*xekmey Aw Aq sem auop sem qy AemM QOexXe BUL “Y

ekatyndS peatd of 4930e7709

yeuy ST ‘putw anoA peburyo ATaqzewtytn noA usyR pue

ybnoruy ob oy s6utuy auwos pey nox *AATTNH peetd of Quen

pue ATezeTpeuut ut swod q,upTp nox *aYyHFr TTY ‘Oo

*“AVXO YW

eybnous ateqg ‘jqueweexrbe.
eatd syuy Fo Huyprzoyyzne ey 0F AsFt eaeb 3eUL- ‘6
“qyubty

 

 

 

ssoin/eerr0p ueyqeuoP/OTOZ ‘T YOAeRH

 

9T

ST

bT

€T

TT

oT

 
 

 

Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 51 of 89

 

 

 

ee/

Bb

*zayoureg oFreW usyqQ ‘szAsATap
snq omy eyuy /eToTeD ooTeW ‘puUeTTOH STazyO ‘YW
ESATSATIp ssoyy FO suos
atom OUM ‘SeTTed OF STTTAxouy worzy AsuoMm pur eTTTAXOUY
oy setTted wozz shnap esozp oymM sasatap zeyjO FO soweu
ay3 FO SuoOSs pauoTjUSU noA 3oeaTp uo AaTTIey 6
NaHS "Un AG
NOLLYNINWKE LOUTH
‘zOU0H ano, ‘ATyetag iNaMat “Un
Z709TTpay 44009 SHG
*noA yueUL
‘zOU0H ANOA '3T ST 3eUL 'NOSTUUYH “UA
‘uTy wory AsUuOW PaATa09z Atpeuoszad azsaeu Yy
EsprouAsy ‘AW
woay Asuow eateossr ATTeucsazed 19Ae noA pta 'o

‘ou ‘AT TBuosazed xeaeu [ “Y

zearaey sptoudey aN 03 shnap

aath Atyeucszed zeae nod ptTp ‘MON ‘3ubTr TtwW 'S
“sak “YW
gve0the qou noAé prnoM *quewurasob

awes 341 S$,47 ‘Sexe, JO ZOTIASTA UTe}Seg Sy 10

 

pegsouuay Jo ROTAISTd UreqseG ouz $,97F TEYIOUM 0
rm "sox Wy
gpaonpeaz sousquas anok

Bur3qeH uy nod drey of uoF ROW (a4)Ge eTny e& eTTF aut3Z Aue

yoerTpey/werzog ueyzeuor/oTog ‘Tt YyoreW

 

€T

et

TT

oT

 

 

Lye

qe peoueques useq eavy noA zoqze TTTas ueo quewuresch

°

useq Apeorte aavy nok ybnoutw *Kexo

. ‘sox
gnok

Oj sexay of eued usMsy ADUTORReP quswureacS ul

‘sexog ul

ERP SF STSUM

‘qe pesnoy sem [ vostad sul”

épazeAé 7eUM

auy 2e ostTe usy} pue Ttep AQuNOD xouUy ays
Le,

“etreC AqunoDp xouy oud.

*Trel syq ye ou ses OF BUDO Avy} -- 32 Fau 9M

e7e weyq ees noA ptp e794M

“QUBTZ euy uo suo BUuL

Zauo0 YOTUM

‘sok ‘wauy Fo suo uses sAReYy JT

Egkepoy sxroszeq

skeuzoqye squawmuzeaoh omy asaya uses BARRY NOR

‘uTYyY uses sAeY T ‘SOR

zkepoy exozyeq wty uses sary :

nox ‘juebe sur euq /eaor9g quefy *3UubTA Tw
‘sak ‘xoynossord aus

2003 nok yRTM yew vsaorH yueby pta

ssorip/esrtop uRYyyeuor/OTO? ‘T yoreN

au. ‘sexey go yOTAASTq ure yseq yy ut peousquas

oO
“W

oy 4TeA

 

‘paed

9

“ew

‘o

oe

   

xe)

 

 

 

 
18-cv-10836-PGG Document 78 Filed 09/27/19 Page 52 of 89

Case 1

 

 

 

z8
(;aquapTas GZ
ut paatesed sem €655-9 ‘ON FFGTUXS) bz
‘paqqqupe og iLunod aNd ez
-zouoy ano, ‘Egg ATupe oF eAOW INGMAT "UW Zz

-sprtousay “In | TZ

 

AO} PTP eM BeYA YFOM Wo JsNd suios Se trem se |]0z

pTos am yeuy sunb go atdnoo e eztubooar I *SOX ‘W 6T
(ruoT zBOTITIUaPT 81
azoj paxzeu sem EGG-9 ‘ON FFQTUXA) ut

zyeuq eztubooexr nok og ‘€SS qTqtyuxgy yuewuTeACH se OT
uoTIeOTJTIUSpyT OZ payrew sy FeuUM noA HurMoUs ‘oO GI
“aang mid bt

gaao3s anoAé wory jybnog ay Weud sunB ayujZ jo auos €L
eztubooe, O74 atqe aq nok prnom ‘ystred ‘AW ‘O ZL
‘ATaqgntosqe tt

‘uaz doq eyQ UT ST sprouckey “AWN Aes p[nom JT “YW Wot
gkarowry AeeTD TeOD Jo Aoaulaqsno kB se Juepuayap aud 6

ajyer nod ptnom moy ‘3unoue TeTTOp 2eYR UeaTyD oO
“tog‘49$ "W L

EAXOWIY YIATID THOD Fe pueds quepussep [9

“guy prtp Aauow Yyonw moy potzed aut} 3yeyy TAAO oO S
‘goog yo Ae ut ssautTsng Butop pases. P

pue g00Z JO TFadw ut aueo ysrtT sprtouday ‘In ‘W €

eAzoury yeaetg TROD Zz

oj abeuorjzed sty jo potiad aut y euz sem 7euM ‘O T

 

yoarta/ustzed/otog ‘2 yoren

BEMTLITL

OUETTitt

 

 

18

sano jo aauoysnd eB sem ai “W
. Equepusezep ey] MOUy nok 3% ST MOH ‘Oo
‘zezeTq uoozew e Huyrzeem ST SH ‘W
. ehutyqzoTto
jo aptotzze uv Aq Wty AgyquSpt aseatd noA ued Oo
‘op I “YW
zAepoy} WMoorzANedS ayy UF WY Bes no& og Oo
‘op I W
Equepueyep ayy MOoUr noA oq. ‘6
‘asamnoa Jo ‘YW

zorayy ydey are yeyq spxzodeT pure Sa0TOAUT
pue AzoQqUsAUT 244 YtTM TepTtwes noé ezy ‘A4ex0 "oO
‘saoyy arty & 3eU3 saakotdwa ayy se [Tem se

suxzeaaty Jo ates pue aseyoind ay] aasaraao OL “YW

gAazowszy Ye97D T2909

yo zabeuew Tezeuah se satynp zynof aze VeumMm puy O
‘mou szeah omy] YW

guotytsod yeu. pTey no&é aarey HbuoT MOH ‘O

‘qoeazo0D St WeUuL “YW

giabeueWy TersuSeH syA are nok pauotzusu NOR ‘oO

*pzaqeoqe

‘9Guer ButTyooys OopuT ue BAey OSTe eM "uoTtyqTunuue
pue sefTzoss900e wresrTy ‘sureeryy TT9Ss OM ‘YZ
ekacowry yaeTQ Te0D SF sseutsnq Fo puTy 3euUM ‘Oo
saytTyaxouy up ezey Azoway AY99TD TROD yo zabeuew TezaUuaD

qoarta/ystrzed/otoz ‘2 YeteW

BT

Lt

9T

ST

bt

ey

et

Tt

OT

oN

a

 

 

ec:

 

 

 

 

 

 

 

 

 

 
-PGG Document 78 Filed 09/27/19 Page 53 of 89

18-cv-10836

Case 1

 

88

 

S]s9q Juspuedepul ‘uodeem styy worry peaATF usym puoodes

zed yeez oGe’z saey AsyQ 3nq ‘suTerH oF Anoqe ATuo ore

asouL “sutez6 gtT Suteq yYybtem uter6 styy ‘juBtem utez6

yO qunowe x ue HuTATH puopes azad yeay go0Z zrea0o BuTyqdue
pueqsuatm FOU TTTM JI *'4sea eg adAQ TeasT eB pensst aie
JuewedTOsJue MET TeWION ‘sisaa Jooud ye [NG aqexjouad

OF ®TA2 984 TTT 3t ysebhns seop AjTooTeAa ayy “YW
éToxtTuow yeyqQ 7oHh saey AayQ AyM mouy nod og ‘oO

a StOTT TA
doa, se umouy axe Ady. sysexqs aug uo ‘YW

z7euq St aeum  'O

‘we T YW
ese
OF petzezer ATUOWWOD ST 47 FeYM YRTM AeTTTueY Oo

*szetTTtwezy Azan we JT YC
eustzeg ‘an

‘unBpuey azetnoT4azed yey YIM ZeTTTMWeZ NOA aay Oo
“EZE6LE sessouues

: ‘aTTTAxouy ‘peoy sHhutzrdgs peyoors TOOT W
e9seuoind sty} xox Azoway Y88TD TROD YATM

OTTF uo oaey spToudsy ‘aw se9op sseirppe yeym oO
‘Kep aues ayy uo

suxvexty Seu) Jo omy poeseyornd sproudsey *an ‘W

ZAep Jey aseyornd ay ptp aeuMm Oo

‘OMA are eTaUL ‘W

. OSITG/USTIVd/OTOT 'Z YOIEH

 

9SILTITL

 

 

L8

“OMY Oe OT9Y SATT SHOOT FT estuRy st aeum ‘oO
"sf 4 ‘WY
POxXTeM sy Jey} ejep |yq eq yeUua PtTNom os puy me)
"azep ayy Sst 2euL CY
29704} 7ZYHTI Syep ayy 3eYyR sz oO
"e002 ‘pug~ Azenaqeg
styuQ peseyoind spjtoudey "AW SATT SsyooT 4L ‘.aaay yybra
suo stu sft Jo Hbuyyeeds ere am suo ayy ‘unb parzaquinu
TeTres oTyToOeds oy smoys Adteoea sTuUL °W
(*paousazejezr sem

BOUSPTAS UT BGI b-D ‘ON ATQTUXH)

 

203 upeqztead jAdteoar sfyq seop yeum ‘esrp
se pajqytwpe useq sey qyeym nod Gutmous we 7 Oo

‘amay oes

é3920QRS ayy go Ano;

1

noA uoTzTunuwe Jo spunoz 0Z Sptoy stu, ‘autzebew punoz

O@ & YATM HBuote uoT}Tunuwe 7¢°¢ BYR ST STU, ‘Ta QOUTT TIM
L£°S$ S,31 ‘aTeuotqzen orzqeg Aq wor6teag ut perznjoeynuem
teqsxey 9 Jd ue se uMouy osyTe £°¢ e St 4r ‘sptoucay can
Aq peseyornd sem 3— ‘aaqunu Teftaas ayy Aq 4t PaTITIUSpPT
aaey TL -~ sem WIesITZ TeTNoOIzed sty “W
gaze Aaya yeuM sn TTAR
pue Azn€ ayq azoxy dn asouy proyu aseatd nok ue Oo
‘Op I ‘sax “YW

{‘peouerajar

yOaITA/UsSTIed/OTOZ 'Z yoreW

 

 

8T

LT

9T

ST

oT

eT

ot

TT

 

 

 

 

 

Obrot:

 

 

 

Cr

 
18-cv-10836-PGG Document 78 Filed 09/27/19 Page 54 of 89

Case 1

 

vOT

"FTSeUS BUR FFO UW HuyyAom eB syT 4T ‘uv Tings Aes Tr usyM

‘sjzaed ey} Jo Ano ssaTosmauy jt

Attenjzoe Aaya Sst op atdoead qeym AtTewazou -~- BbutTyqewos

S,3r  ‘aitaq ATtay st uv Ting wo ‘Aazos we 5 YW

éug TNF B ST FeUM

 

‘UW TIng P SP euo ZeYyRO OY ‘YY

ue 2oj Teatepezr remo, peddtays e ¢,4t TJequnu TetTz9s 9yR

OF aNp used BABY PTNOM Bug *'TeIOR OMA MOUS fT “W
éeAuet moy ‘oO
P ‘sox ty

anoA worzy Gt-uy ue

Anq Jeaae ay PTp pue sautqreo Jo puty querezstp TaAayeym
esayy pue stoqjstd ezem erayq puy “AexO oO

"GZ °Y

gAnq ay ptp sunB Auew moy or.

"ON YW
é€24- PTP 2243 YRTM weTqord eB pey tansu aH +B
*yoezzoo st yeu, Yl

, 294 7,UPTP esoyy Jo suo Ang o4

yoayo punorbyoeq eB savy oj pey ey nod worzy unb e ayuBnogq

spTouAoy “IW swt] ATeaq ‘oarey. UT peyTem sptoukoey ‘apn
aut y Azeaae JO azeyy ut ypem T suty Azoaq 'O
‘out y Aqoay ‘YW ,
‘ EqyBTtsr ‘oauty Azaag me)
‘out Ateaq “yoOeTAED st JeuL ‘YW
ssoxo/ustied/otoz ’Z yore

PTtnq pue ZamoT e Anq-

Se
be
Ec
ce

Te

6T
8T
tT

ot

 

 

eG'SETTT

 

£ot

Anq 0} yOoYyo punoazbyoeq e saey 03 eaey Aouy
“ON
‘ énoA ued sTeutwtz> oj sund {TTas 3,ue5

*STRUTUTID Jo

 

 

é€au9 3,u0p sunfb asauy jo auo !

‘Oo
“et
‘O

spuey auy

oqut Butob 3,ueze sunh aseyy sansue 03 x998Y9 punorbyoeg .

eB st 9794 4JeYyR pue suofTjoesuery unb tebsttt

‘BuTuung

unB ‘mouy noA ‘yo Aem |ayuy UT Uo Butoh TeheTTyT butyqou

ST e194 fou ere axauR yeYUR ains syeu oy

“a

é7e8y] Butop

no& uo 3stsut Aayq JeUuQ UOSeaT |yQ ST jeUM

‘ButTaes ue
g t TP

‘6

ut SHutuos

are swreartyz. ayy ateyM Jo saseyoand ayy ezayM mous

0} Syooq punog giv dsex ostTe om
asoyy dasy em ‘“‘seatsoTdxgy ¥ swazeeaTa
eYyq Of HuTpzZoose prAodeT e& daay Asnwu nod
waeeraty ayy zo Aoewtyrbet ayy moys og

éaeyy Fo asodand ayq st yeum

"yoaet1090 s,3Py. ‘saz

‘oon Reqoy

‘esouepzOsoRe UT sprooer

‘TOuooTY

‘seseyoind

Y
6

“YW

enoAé 4,uop etdoed

aqewtyTbey oF sunb ssoyuy Fo ates anoA mous of sary

no& pue spzooez azanoA way moys o3 oaey nod puy
“uq0€
éyq0G ~8ue YOTUM

"sox

SSOID/YSTIPA/OLOZ

“a

‘2 yoreR

 

 

 

 

 

 

 
  

i
!
i
'
i
i

BETLETTL

CEte_ertr
PGG Document 78 Filed 09/27/19 Page 55 of 89

18-cv-10836-

Case 1

 

80T

"BOTASP BATIONIAASep Aue osTwW ‘YQhueT [Terteao sayouT PZ
uey} SseT 20 saeyouT g{T ueyq sset umop yan. atytz yo adky
Aue ‘at3Tl petTexreq-qazoyus waqt It SSPTO e ATTeOTFTOeds

‘WIRBITJ OTFTOads e soz GHuTyorrzy Juewureacb Texrapeayz

e ATTeOTSeq S,At ‘Pp wIO, YNo TTTF 0} zapszo uyT

 

é8emM 7 WOW FLY ue
qyeum ‘pynom nod gt “Aan ayqR TTayz ‘upebe aouo re)
‘yp WI0d GLW ‘p WIOd YY
/enodk yO quOTy ut st
3eY] FeUuM OW TITEL ‘sptoudsy ‘ane yo xoq aysodap Ajyazes e
jO JUPXZeM YOTPaS eB OF JuensInd qyuswureach ayy Aq paztoes

susqjt jo setdoo eze asoug, ‘nod papuey ysnf T swaqt uy

ynoqe nod yse 03 Butoh we x “queazem yorteas Aq uayeq
azamM JeYI sHuTtyy owos noA puey o} BHutoh we j ‘O
‘21s SOK "WY

éshutyy Jo puyy esayy
Oop 03 yx0mxeded Aue ayeu xene sprtoudey ‘an pta ‘Oo
‘41 aqetduoas o3

weyg o7 dn s,qy ‘yazomtaded oy wayyy purey ay ‘Ww

éuay. Istssy ‘Oo
‘op OM OE
{£towoysndo Be Tozy yIomaeded yeyR op nod og ‘O

*SUOTIBOTITIUEPT
‘dqyoyd' yzodssed omy uyTM Huote Butseyoand err nok 2eUM

Arqoexe Hbutjyeubtsep 7 uszog aby se TTemM se souettduoo

: sso2p/ustxed/otaz ’zZ uoren

Té

OZ = FOloHt TT
6T

8T

LT

oT

ST

vT

eT

e

ET Sec

TT

OT ecOrsbitr

 

 

LOT

-JO @YPOTIFRAVO ‘squpadzaeHuty saey nox yromreded

‘yoeg

®y2 386 of syqUOW Annoy ynoqe seyeq AT ‘ssa00ird
AyjzbuetT Aqqead e ybnorzy y o6 03 SaeYy nozZ ‘YW
eduejzs Xe} [exepez e yah nok op moy Oo
“ON ‘W

édueqys

xe Terepaezy syQ sary 3,Use0p ZeY Ssucawos 03 suNB asauy
TTas noA ueo ‘’sunh assyq Anq no& ued ‘Kexo. ‘Oo

‘duegs

xeQ Terepey_e sexrtnbeaz auo yorg

 

‘op AouL 'y

‘sqytuzed Tetoeds sary 07 aaey

 

é3y6tr yeyQ st

 

 

‘AemM WUBTI Buy ST ssen6 ~ sun6 ofqjewoyjne ayq jo auos

‘are sun6S au} go auios ‘sun6h asayq jo auos MON 'O
‘Looe ‘3sn6ny PT uo ‘YW
ésppoudsy ‘zm OF PTOS Feu SeM UsUM pUY Oo
“Yk YPHuST TINZ ayQ st yey YW
2ustied ‘IW ‘unH Jeuy sy suo YOTUM "AT UuINA of BuTos
we g ‘ertey 43UuBTI qg se suo sty peyreu T oO
'SLUVMHOS "UA AG
(°S0uUepTAS uT
PAATSIAT SRM q-P9~q “ON JATqQryUxd)
‘euTZ s,3eU2 ‘q pue eg ‘*paptoap

eM JeuM ST ZeEYI YuTUy I eg *hyNoD GABL
*AUOWT ISSR S,YsSTrAred "AW OF BO ATATUKT se paonporquT

eq oF Jeyqz quem 7 *ZLYUUMHOS “UW

SsOID/YSTIPd/OTOZ ‘Z YyoreN

L

 

 

TT

OT

 

 

 

i
t
i
}
I
!

 

      

 

 

OOtoHiLE] ©
PGG Document 78 Filed 09/27/19 Page 56 of 89

18-cv-10836-

Case 1

 

8¢T

‘ITs ‘soR "YW

é9y6ta
‘sunh 50 JOT & §,41 ‘uotjertado a6xzeT e st 4 ‘Oo
‘uotjezado abazeqtT Azan y “YW

‘eBuez ayy ynoqe yoHhszog7 _

 

‘buryytusunS ‘sesanes yFurzed Arzzeo unBpuey feuty

ehuer ‘uot jtunuue ‘sunb Ateat zepnunyg ‘ETLOM YW

2re9h ysetT Ajunog xouy uy uot ytunuue

pue sunh yo yRIOM saxeT {Op UuOoTTTTW p'Z PTos eTTTAxouy ut

aay peoYy TTSaoT JzJO payzeooz, AzouryY yeeran TeOD xe)
“UOTTT Tu

b°%@ JO yATou apeys & ysn€ sem sates ssoiz6 sys ‘YW
£6002 read

euy TOF ssauTsnq Jo aoetd azanok ye sates ssoay ‘Oo

EsaTes ssorb yy ‘WY
greak

yeep Azowxze anoA ut sates ssox6 ayy sem 2euUM Oo

"qy6ty W

ZyuqUCU eB aDUu0

‘buty3 Tensnun ue jou st yeu, ‘azeak e essay jo GT pue

us} UBaMIEeq SaTayMoulos HhuTT Tes aze nox *Kexo G6
“GT ueyy ssat Aes ptnom y ‘Aueu se JoN ‘W
gae0A eB ut TTss nod pTnom sssyy Fo Auew moy re)

*"Teyuyoue auo

4qata uotzounfuoos uy pasn aq o4 savy AsuR ‘“TTEM YW

Ssora/YUSTIEd/OLOZ.‘Z yoreN

Ge
be
ec

ce

oc
6T
eT
LT
9T
ST
vt
€t
ct
TT

oT

 

octetiet

90*2tial

 

Let
éJTOSAT unH ayy zo ‘qyHtz aeUA ST ‘QUusTOTA
QP sayew Jey uotytunuue ayq AtTTeaxr s,4z Oo
“sax “YW

' ('paouezajoxr sem

SouSpTAsS UT PGLZ-D “ON BTQTYUX)

6927038 anoA ut 4ayuhNoq roastd e fa703s ano0oA ut
"und

qubneq sem ay ‘quUbneq ey yey unB e st utebe STUL

nemo tmarmnseeminincee

 

be

 

eZ
zz
Iz
oz
61
et
LT

9T

 

eyy FO SueUyoTU ayy “eGLZ ‘A@TTTY dod eB se paztrszoeeYD
nok yotym unh e& ynoqe syxTeq eGLp ‘Mon

“nod yueuL ‘zeok e og ueyy ezou ‘Aexo Oo

‘aang W ,
a Ereak e& OZ urea eTOW ze)
‘aead & OZ uPYy} azou Aes ptnom t "YW
greek eB ut TTes nok sun6B aseyy go Auew moy oO
‘sax “Y
é3yuH61Ta ‘sunbh esayuq TTes nox ‘oO
"yoeT409 8, 7PUL ‘Ww

é3T Quem f
gt ‘ar Anq ptnos auofue ‘nodé og Aes of BHutAza we Tt eum
‘20J 37 BSN nNOA ReYM MOUY 4,U0P T -- SsyooT 4IT oO

a ter- adele) ‘W
(*‘peosuazeyez
SemM DOUePTAe ut 97-9 “ON JFIQTUXd)
é}0eTT00 ‘unh sty Anq ptnoo Avpo3 azey

asuokuy ‘“*sseutsnq go soerd anod worz paseyound AT Tebat

SSOLD/YSTIFA/OTOZ ‘7 yOTeW

uy
HH

DT

£T

et

TT

oT

 

 

 

 

HTEDTESL

 

 
18-cv-10836-PGG Document 78 Filed 09/27/19 Page 57 of 89

Case 1

 

9€

 

"BABY T ‘sax “yy
EuOTIOAIOAId sseuRztTM pezezzo useaq nok sary ‘O

‘~Teqgzeo

 

 

ayy JO epy~s Jusweorvozue ayQ sae AsyYL “OOTKeW UT TdéqzeO

   

Jin ey yo 3aed st zeuR dnozh e st sej9Z2 suL ‘YW

 

LE239Z ou are ouM fg
“seaoz ayy wow ma
édnoirp

qeym wor égpuas of Butoh Aayy oken ouM puYy "OD

| ow TTTy 03 auocauOS pues |
ptnom Asuy eu, “FTAs qT uopqeztuebso ayy wor ‘W
| £0UM wordy "oO
“oAeU I ‘sox “YW

guot}eredood anoAé jo assanoo ayy Buyanp esTT
anoAé ysutebe syeexyy Aue paajtaocar nok savy ‘oO
‘gou saey AauQ ‘on “Yl
guoTzeredooo anof az0z abueyoxs uy uopqzonpaz Hutouejquas
.2 7868 03 Burob axem nod yey, nod paajquerenb gzaao
quauuzeaob eu. JO quebe Aue sey "parry ‘ah oO
-oste Tyew-3 yhnoryy
rsasue 6Hutpuodsezz09 ev 496 TTTM I ‘asanoo yo ‘pue wayyy
patyew~a aaey I "'TTew-o ybnorzyy oste pue sotzgo Aw ut
ZO BOTJJO TTayR Je yeu saey aM ‘auoYUd [Teo |y UOC Wey

PSTT#O sary JT TO aw paTteo teyyte aaey Aout "Y

ésquebe yyIM Hupyeotunuuos useq nok aaey MOY °O

qOG8ITI/PeITOD/OTOZ ’E€ YoOreNW

Ge

be

cS

Te

0¢

6T

ST

bT

et

eT

TT

OT

 

 

Kooi

 

o
pet
ok

Sy vo

£
1

Ge

 

“BaP JT ‘saR “YC '

gouya:

styq Butanp quewuzaaoch ay yo squahe yaTM SutqQeopunuuos |

useq nok saey uotyerado0oo yeyy jo yaed se puy ‘oO

‘BARPY [I ‘SOR ‘WY
290, go Azenazaqeag ut ysaaxze anoA aduts Juewuxrsnoch |
ayy uyTM burgezedoos usaq noA sAey ‘MON ‘oO
‘azow 2OZF 31 TTEeS prtnom AsyQ ‘on ‘YW i
é6T 19 QT TOF 3Y TTas:
Aauy prnosm

‘asta suosaucs 09 4T pros AayR JT ‘eTTtAxouy:

ut 02 41 TTes ptTnom nod yey uoszed sug, ‘Aexo °O

‘000‘8T 37 BSurt{Tes sem T STTtTaxouy cz

2

"000‘6T
E9TTFAXOUY oO
‘uo ybutysey
UT 000/22 29 000'TZ 903 OZ ATAaRQeUWTxXOAddy W
24843 TTe pue puewep pue Atddns
yO sutej ut Tenbea HSuyaq shutyy zayjo Tre ‘uojIbutysem
uy TOF 3T TTes 09 Buyoh nok ere AeyM ‘aTeSaTOUM
LT no&é $3809 3T JI ‘atTdwexe ue sn aatg Oo
‘sqsoo qt szow ayy ‘SseTTeq woxzy Aeme of I xayyang
au, ‘ABsuow sysoOo AT eturoFTTeD ‘“osTe setTTeqd worsz

Aeme Tey -OG are OM |aSNedesq $4609 At asBssouUsy ’9TTTaxouy

‘aeuqanz o6 nok asneoseq ezow jot e& ebazeyo ureo [ 'oO°q
uojbutysem ‘puewep pue Atddns uo spuedep yt ‘Axqunoo

ayuq sO 4aed yeym uo HuTpuadap yeyy Fo FIO YW
WOeITG/P8TAOD/OTO?’ ‘€ YorRN

 

 

GZ

ve

£?¢

cS

TZ

0@

ST

“tT

9T

ST

tT

et

at

TT

OT

 

 

 

 
 

 
BE
bop
‘pIp:I ‘sax W
sons é27 Butmouy wyy ynoygTs
aanjotd styq butyeq Aq ysrxr e ayeq noA pra. oO

‘waud TITTY 03 Apoqauos pues noA zo dn Anb ayy: ybnor
o6 nofé axaym auarzXe ay} Of aXe Saanseaw JUawMaoTOzUS

ayy .-- 84 Jt 10 shnap peq spuss ey Jt 'TTOM ‘W

 

£03 buTazajeaz
, HOA are aAinseaw QueuUsorojue Jo adhy yeu ‘O
“ugtm wetqord e buyaey we JT AnH aya st styq ‘Aay

‘kes pue. AnB e of eanyzotd e aatH ysnf ues noA aanjotd

e buTaey ‘“‘eaey noA susytqorid rdsaaqzeym aotojzua of nok jo
quory UT esSTe suceawos puas TTtm nod ATTewuAON “Wl
équeqzodwuy aanqotd e Butaey st AyM Oo

‘uaTM buryTesp T sem oyum Jo aanqjotd e
pey sAemtTe J “ButyqAue soxrozuea of pey AeAS JT JT FO UTM

Sutteap sem zy Anb ayy go axnqotd e pey ~t “buorm quam

SuryqAue JI “gpTasdu Joy uotRoaQVoad zoz yonw AQ yaad sen
sainyoTd 3¥u Yoo) IT Uoseer ey, *shnip go y0oT e burteep
|
sem Jeyy AnB e@ UTM Teep of Hutyreqs sem fT ‘W

‘ geangotd sty3 Hbutyeq nok oz9mM AyM ‘oO

- 4 : ‘TTe 3B Jou “ON CW
: taanjqoqtd sty

af ButTyel arom nok mouy foptoeqta ‘AnB sty pta ‘Oo
‘dn Moys OF JSATAP Tayjzoue AoJ Hut Item |ar9mM OM

t

‘USTTWVON Worx Aeproq eyA ssoroe jYbTA sft yoTyM esouday

ROBATG/ePeIIOD/OTOZ ‘E UDIeW

 

S@

bc

ec

ce

Té

Oz

6T

gt

LT

9T

ST

bT

ET

eT

TT

OT

 

 

Le

 

P8TTe® UMOR STITT & 32 Hutqqrs arama om ‘Ww
geanjotd styz yoo, noAé uaym nodé arzam |azaym ‘oO
‘auoud wad etTrqow Aw butsn aangotd qeyy yoo} 7 “YU
. Zeangzotd styy axey nod ptp moy 0
‘ *gooz FO Azenaqay “YW
E£uTebe pajysaize nod aram usym "9002 *O
‘9002 ‘YIp Taquedagq Ww
geanyotd
sTuy 4004 nok 2eYQ Szep eyz sN [Taq Nod ueD ‘o
“zeqytuog
opfoetd FO yoo] TF 3e43 eanjotd eB st yeu Ww
eq} St 3eyum = 'O
“sax Y
(*paouszajor
SEM SOUSPTAS UT POE-D “ON ATAFYX|)
é2e8yg azztubooaar nok og ‘POE ATATYX_ JuawuraaoH
se pajqjtupe useq sey yeym nod Hutmous we fT ‘oO .
‘zeqtueg optoRetra ‘Ww
LOOTXEW
UT 03 Butyzz0odazy azamM NOA 3eUR YT SBM OUM ‘“‘OOTXaW UF
uoyjezTuebr0 Stuy r03 pexr0m nod ptes nok ‘Mon “0
‘seTqTed W
cATTeurH6yzo woxry nok axe sxr9dyuM ‘oO

‘Jou pTp I ‘ON ©

29¥ axe NOA ptq “Od

WoetTIC/BarIAOD/OTO™? ’E YoreN

Se

ve

oA

ce

Te

0d

6T

8T

oT
ST
bT
eT
et
TT

oT

 
18-cv-10836-PGG Document 78 Filed 09/27/19 Page 59 of 89

Case 1

 

09

i

mouy 4,U0p J -= eB sanses of ane T STTTAKOUYy Of BATT
euwos fT uaumM ‘Aep uteqgrzao e fauTy upeaszes eB qe pazaattTep
396 07 Butob s,at ‘eotad e vodn seabe om
‘auT} Jeu Je OTYO UT pret sen ‘atduexs rox
‘ONTE UT YORqG pTeT sem yrompunorh aus *soTsreo YW
‘sotsze9 evo Sty UL So
‘oq sBhnaip auy [tas
04 Butoh we JT OYM TeNPTAtTpuy 3yy uqTM qoou T TIAVTIYM
S}jiejys 190 seyTteg ut yoeq sqzaeqs 4zompunox6 aUuL ‘'W
éXToOmMpunorzbh Kue AetT of asaey nok og
"OTTTaAxXouy axTT AQTO Mau e uo eye nok sroyaq Bury zAue
op of saey nod op ‘sn TTaq7 NoA ues ‘AexO ‘oO
“OTT PAxouy UL YW
LaT(TPAxouy UL 3
*goA sem
zeAnq sty oum dn yubnorzq 4,upeyu ay "“pauotjusu ey TTP
s,7eun. ‘uoqjdeq ut stdoad yoereTq autos O07 HutTtTas sem ay
ow Butte sem,oy mMouy JT ~~ ST BY BUTR 3eUA AW ‘W
ést zeAnq sty OYyM 4NnO pUuTZ
oO auoo noA uUsyM suUTI Jeux puNnore AO uT ‘“YRaZ “O
Lotuo huoghea ul “Y

Z2TTTAXOuUy ut ST

azehnqg sty oym nod of uoT}USU SOTIRD seop otyo ‘uoqdeg ut
yono2zy4 TTes STRap ayy rZaqge ouTz3 sfTuy 3B ‘MON 3

a RE ETT yg a ea TRENT, i :
*pettty 396 atdoad ‘suatqozd jo JOT @ ST STBYL ‘smeu

39977 /P@I709/010Z fe yoreH

rn

Sc
be
€%
ce
TS

0¢

Bt
LT
9T
ST
bt
eT
eT
TL

oT

ct

 

6T,

 

6S

auq seas ApoqAxzaas ‘mouy nod ‘ou JT ‘wetqoid e st qe

“4sez [eer puejyszapun way ayxyew nok ‘shuteq uewny TTe
aze om Aep ayy Jo pus sayy qe puejszepun weyy ayew nod
‘wayyy OF ¥TeQ Of NOA st qeyy Aq uPawW T ZEUM “YITM ATeep
436 Aeyy ‘ueaw yt ‘AayR TITFTNS a,uop Aeua FT ‘W
EuotzeztueHbzao sty ut saptoxr saat yoedsaz
IFSUI TITITNI Y,uop sydoed zy susaddey jeumM ‘Oo
*qyoea10D ‘WY
gupebsaeq ayq fo yred sty sem qeug ‘dO
, *Aouow ayy aw omo
Tttas nox suatgoad Aw AyTeer you S,4T pres pue soypres
qe payootT saey pTnom T ‘/aTTTAxouy of ButTwoo otuq ‘“uoqAeq
uasmyaq paddod 406 akey Ptnom shnap.9uq gr-
“yeuqy aoz axzow Aue atqrsuodser
jou we [ ‘TTS8M ‘"8aTTTaAxouy of uMop weyy BurTrq o3
ou Butyse s,ay mou OTYUO ‘uoqAed ut eae 8M UsuM
‘yoreq Aguow Aw quem ysn€ J *'Of3 WeyR s{Tes
ay oyM ZO shnrp aya YATM Seop By ZFeYM TO seop sy AeYyM
ered 4, uop Y uo qutod yey4y wory “Teep syy Fo pus Aw st
2eUL “OTYO ‘uoAAeq Of WAY HuyIaq of eu pexXse NOX ‘qaed
Au ptp r ‘say yeu9 wry 03 ButTAsauod sem T ‘YW
é£utTy of BHbutTAaauos
nok azem aeym 23eu3 Aq uesw nod op eum ‘sty OT
eTdTsuodsex ere nok zeyR pueqyszapun noA edoy [ ‘mouy nod

qeyy uty o3 ABauos 03 nNOA quejzzodutT 3T sem AUM ‘Oo.

qoarTd/eerI0D/OTO? *E YOreW

 

GE

be

~m
N

Ze

T?

02

6t

8T

LT

9T

ST

eT

el

ran

tT

oT

m7

 

 

 

 

 
18-cv-10836-PGG Document 78 Filed 09/27/19 Page 60 of 89

Case 1

 

96

opTortd WorZ Tebpaey e paatsoezr rsaea nok aaey °o
"BuO BABY PTNOM zejTUueg oOptToe{Td ‘esanoo
yo ‘pue aut] ay} Jo 3souw umop 47 puss pue raqnduoo
2y3 uo dn suo axRu prtnom fj BbutTdsaay pajieys I “Jou sen

at Buruutbeq ey}y ut ~- ydoay sem aabpat 6nap wv “YW

uot ZeztTuebsro Hupyotyzery Hnzap styzy ut jdey siabpet Bnap

BIOM ‘tatTy~zTee aehHpst Snap e pauotTyuem nox “2g
“yeus

ayTT unb e pey yeyy g sem 4} 9m ptoa soTre9 ad

288M SUOSWOS JeYR OUM MoUY NOA PT Oo

“Feu BHYTT unB e saey

qybtu yey suoswos mouy rt ‘Aoy ‘ptes yo puty asnC pue ow
Ze peaxYyOOT Jo purty sozzeg uoTzesraauoD yeuq UL

*sqseaa jooad

aeqtTing ybnoryy aozatd ptnom yey. unb e& so 4a0s owos

paquem ay /jeyy Aq Jueew ay qeuM ‘Uodeoem eB Jo uoTsazeA

TaTTf#4 doo e zoz buyyooy we 1 shes sy au ptoi ysnt go

purty $,ey ‘sawt} 9e oCOoTxeW OF UMOp sucdeeM GuTpUSss o7e

am 3843 SutTMouy wry Burkes st apoun AW *UOTIRESATBAUOD

TTeus BuTaey eze om se GuTyYTeR asnf{ st sToun

Kw “4aT4 STAITT &@ SF SOTIPD CUM spUeySTepuN ay ~“HutTytTeq

in, i
ATT#eq You axe dtxq styuy uo atoun Aw pue ow -~ 9yQ
ae
yo awos Jnoqe suotTjeszeauoo SutTaey 37,9mM sy YW

‘Jeu Jnoqe sn [TAL ‘Oo

‘azem Aauyn ‘sex “Y

Bt

Lt

9T

ST

bT

eT

aT

TT

OT

 

JOOTTG/PerI0D/OTOZ ‘E YoTeW

 

S6
2passnostp suodeam arem dytzq styq bHutszng Oo
. “SOR “YW
éXORID FO praeay Asae nok aary Oo

‘dn Buazp 943 Bburbueyo ere AayQ 20
‘yqeu TeqsAz. zo yReW ajeetD ssanB [ 04 ButAaq eae Aayy
ST MOUY T Jeym urew JT st op Asyr mouy Tt 3AeyM “YW
é98U9 ST QRUM e2TeqeM |ByQ UT
BuTeosos ayy Butqand ‘st aeuQ FeUM MoUY nod og ‘oO
*yoRrq yonpoad euq Jo
Juaored ¢g zo JUusozed og butqz3e6 Atuo areMm Aauq yonpord

ayy FO ZUsoxed pazpuNy suc zo queor1ed paxpuny suo

5utq3e6 Jo peaqsut jzey) ou HUTTTA Sem sSoTreD ‘mMouyxy nox

 

‘QuUFePoOOD ay TTas I Taqye ‘Bupyeood ayy Bsawat I aaaye

S¥TOM Ssa50id ayy moy Jo op AsyqQ yeum eans TeRaaT yoU

ue tf ‘zeqem oyg ut at Burdunp at Treo AsyR ‘aezam AayR
veyQ mMouy JT pue su pToR soTzen “sem soTrRD °W

emouy noAé og zezautecoo ayy Bursn AdyuR aram

moy ‘SutAtddns ezem nok JeyR eutTeo0D ayy Fo szaseyound
S,Juepueyep ayy Moy MOoUY NOA ptq “AeYO ‘O

‘sn worz Jou ST 4T 3nq ‘way of HuTYyjauos

butop st Apoqewuos ‘Suryjzewos ‘Aay ‘pres Aeme yybta etoun

Au qjnq ‘su woxry Aeme ssoupremMyme yy yYooR AL *Hutpues

ore noAé Burkes ore nod yeym you are Ady, ‘*shnap syy

qnoqe Bututetduoo are am ‘fay ‘Aes pueyysaqy 2} pareey

aH ‘shnip ey butAnqg sem yey, Anb suzy pzReey pueyysats

WO9ITG/PAITOD/OTOS ‘E UOIEN

 

 

 

 

 

 

 

 

Té

02

6T

8T

9T
Gt

PT

ev

UT

oT

 

 
 

cot
D- EAaTaVzUop oF
se)
| umop ueatap buyeq ere sunh pue Aasuom ‘go, 'UI6 Axenueg
S uo, -qapz0 Jo yno Jo 4320S §,4F Bsnedaq aray aARaTO
b aq og quem ysnf x qurod styy 03 dn "Kexo ‘oO
S p;37no ye6 pue ut 306 pue 47 9286 09 way} quem ysnft I
‘seTaTO UmouyUN OjUT are AayR usymM “Bate sexe] ‘seTTed
Pi ‘uory atu Asyy erSYyM YOeq JTS wayA 7eT WeuyAeI ptnom
N : i. ‘Hutqqats are Aeuq Jt ‘quauestojuea MeT Of pasodxa
E> aae sknbB Aw *jyuamaozojus meq ‘sansodxy “YW
6B ebuot oo3 punoze BbutTbuey
4TY a,uptp nod Aym uoseazr ayZ sem 2eUM veuta oO
*BuotT 003 punoze
bureuey pue azeymAue dn Burmoys ayTtT 3,uUpTP I ‘astoaiad
kazaa sew y ‘yarodsuez3 ptnom [ ueum st yeyz usyq ‘Apeesa

ST °O°’q uoqybutysem yo Apear st eT {TTAxouy ‘Kay ‘pres

Doe

Kay uatim ‘weyy rog Aed oj Apeoaar Aauow oyQ pey 4eu4
: 1

Aqyto 2 0} aaTaAae OF pequem y ‘uUTebe souo Bains eyYeW OF

paqyuemM JT puz omy 10 Kep eB qgnoqe XoJ zaao wWaYyy PTOY pTnom
1 : !
“?'seqTed ur sataze prTnom shnip ayy usym “eT TTAxouy

 

|
IT azey buyeq sem yt Azenuel Jo yIpT “UIET ‘ZT ‘W

L | . : Zayep jeum ATazeutxordde eq prnom

1. UOT eyy zaqze sAep anoy 03 OM} O§ *Keyxo Oo

  

"S@T ATO

    

 

awaujo zo aTTTAxXoUy 03 BuyoH sem 4T sAep ANOJ Of OMA
hi

ust, ‘seTtTeq oy Aazequow woazy Bburob sy aptayzyaa

 

qoerza/eerron/0T0Z “€ yore

G@

ve

ez

co

Té

OZ

6T

8T

LT

9T

GT

bT

et

er

TT

OT

 

 

auqy s,9a7f Aep yxau sul
auy ‘g00z ‘Ua6 Aaenue
quem asne I sem azay asne

saaeatT FF Qeyg Aep

TOT

‘Aaezaquope ut saatrrie
f¢ ‘aeaTo are nod aans

d [ vosesz aus ‘sax

apTopyea

“eyeu OF

“YW

Z0oTKaN ‘AaTBVUOW

auy St ‘gooz ‘UI0T AZenuep ayy

-- SBTTEG 339T 2aey 4T pTnom ueum ‘quota Ty

oj Butoh sem yazed ray zo
aiam wauy go yred ~~ of Bu

eskay pp eng

eshax pp

‘auTed0D JO SOTTY pe UTM SeTTed of AazeQUOW

ButTwoo sem qt ‘Ot-T SF

Hutyeq SEM gO-G-T UO

Lr-My ue osTe st suo

‘6

*satqqtTo aeuq0

ay uey, ‘eTTFaAxouy of Butoh

toh azem shay pb AUL
YUYEM Op 03 NOA YeYUM

*pTP I ‘soK
ayy eaTedaezr nod pta

g
yotym ‘ep 3xau ouL

“e

‘0

“YW

‘Oo

worz yoeq

oy

‘ootxep OF sunB pue Asuow

aTOTYeA JeUL ‘ooFxeW OF Hutoh

2aeu, ‘QuUeuUgredwod AZeYyR epTSsuT

6uTo6 osTe 979M 4eYA SGT-HW euUTU sem ar7ayR ASTSqQUOW OF

Butoh dtzz AeYyR uo aXeYy 3a
azoy aes noA yeyR sbhutyy
qeyuz qe syayoered ET eso

peutTetdxs IT exTT *zeyoed

Aauow eve sem atau aroum

s nod JT ezay ‘atdurexs

Zoy ‘ST

ZeuI0 = 000’SZIS peTenbse auty

UL ‘syzaxyoed ET sem 4T
Be ST qeyy °*3Jo8T70D
eAqunog [TpTorseD wows

7a1OzZaq
“Ww
‘0

aanzqtes

‘snoyfaerd ayy ye ButTyooT aram

qoartg/eerI0D/0T0Z2

’¢ yore

a

v2

ec

cA

Te

6T

8T

LT

9T

uw
wt

 

 
18-cv-10836-PGG Document 78 Filed 09/27/19 Page 62 of 89

Case 1

 

got

SeM soueptTAe UT PBE-D “ON JAFATYXY)
“zayoues OTZeW WoT ‘uTebBe ‘pge nod Hutmoyus re)

‘“quTod e saord of aFTT aAnoA szaaze Butoh usaa

‘Zo ‘szaquew Aytwey xrezze Hutoh ‘gary noAé yeyuR BupyyAreas

zo buryqdue Aeme Sutyeq Aq poeorozua eae syqed ‘WT

—O

 

Euotyezruebsio sTyuy ut paozrozua siqeap are moy
“@ATTe SARMTE ST JQap 3eYUR ‘AATTe are
szequau ATtuezy se HuoT se /saTTe we T se Huot se ‘Aqap
aJTT &@ S,31 *Aeme of q,Use0p 2eyUR 4Aqep e s,41 “YW
éAum 8
“sure JT ‘sax W
eyoeq yt Aed of BurobB nod aay SO
*3,uUSe0p 4T 4nq ‘PFP 4T usTM I Ww
épatTTsoueos 7ab yqap Jey 4,useo0g Oo
‘wry 9Mo
qT youu Moy ST qVeUL ‘Mou 4YuHTA aay YTS fT sy Yl
E9r9y 4ts nok sv o
‘mou 4ybra
ZaqTUag OPFOeTd amo T 3eYI AGEap By ST 4eUL YM
ESE‘ pee ‘aTaY

zeaqunu sTuy St JeyM ~~ sn [Taq Nod ue ‘AEG "8

- ‘OOTXaW OF
paut3zsep sem oy pue r9a0y obuey FYI YOoOR BY pues sTOTYaA

sty Yoo} eM ‘seT{Ted Oo} dn pamous ay ‘uoqsnoyH worgz

dn pamous zayouesg oTaen ueyM Bupuzou 3e8u, (9 pabeyoed

qoertq/eaerton/olez ‘E— yore

S¢

bz

£2

Te
Od
6T
81
LT
9T
ST
bT

et

eT

 

 

ez

Wem reneaaeenasitnan
ae

 

Lot

pue Asuow paqunoos pue 4ybtu TTe peytom em 3YyHTu snofaaad

©

auq ysnf pey eM ‘*SAeT [OP UOTTTTwW Be z94Q) 6
éETaaoy ehuey eyq ut st yzeum 'g

‘sn Aq dn psteas useq Apearate pey ey} Taacy

'

abuey ay 3 03 shay ayy aanao papuey J ‘azsyqoaq Aw pue wty

uyTe yaw gsnf peu tT ‘wry yatm jouw ysenl pey ft ‘WZ
E28 TTTas6uty ut peddoqs ay uaum ‘gooz ‘Aep Azenuep
yeyg wory Buywos zeyoues oTren sem azrauUM ‘Oo
“SATap
03 f‘aetoz ATuO sty seM AeUL ‘'AT sem jeuZ ‘AdzeqUOW
O41 SeTTed pue seTTeq 07 Aeze ,UOM Wor xzaspxroq ey} ssorde
yqyIoy pue yoeq Saatazap SeM PTpP ey TT ‘sexeay ‘uo SNOT
UT PSATT 8H ‘aATaAp Gy uo yoeq paaty sem ey ueyy pue
JyJo duTz BWOSs Yoo, eH *HOeq SzTePaA UOTReZTURHIO BYyQ AOZ

PeYIOM BY ‘zaqzTueg optoeta Aq paeztTy sem oH ‘WY

Z89TTTAXOUY WOT sued QeyqA spsasdord Hnxap

Burqszodsuezy Bq OF sWOD zayouesS OFIBW PTP MOH ‘O
“uMOP sn MOTS eINZtes sxreT Top UOTTT Tw
ZeyjO BY AO BAINZTES sTeTTOp UOFT{TW sTYyR Jet F,UOpP 3H
‘dn yoeq atoka sua 196 03 306 om ‘adop azow TTes OF YOK

am ‘ueeu yt fsuaddey sty} exTT SutTyjzewos usyy “W

gsuaddey Sty eyTT Bburyqeuos uaym

‘optoetTd emo nod JeyM O41 Op 4eYyq soop JeuMy oO
*yoerTIOD Ww
ZuoTssassod s,zayoues oTrenN uy “oO

qoerfTa/eexrson/otoz ‘E€ yYoOrTeW

t
'

 

sy
Nn

Lt
9T
ST

bT

m
ct

et
TT

OT

 

 

 

 
 

18-cv-10836-PGG Document 78 Filed 09/27/19 Page 63 of 89

Case 1

 

ptt
‘ ‘azayq aq oF
pesoddns sem yey} autTesos ayR ‘yeoh ‘st szauL “W
g7aptooo yeuy woxzy GuTsstu HburyzAue azeyq st "oO

cereeemeninee
_rompAy zo euen{yTzew eyy ete asayy ueyz pur SST-Uw PUA

qo6 nok uayy pue azey sdtto eyyZ 30H nod fasanod Jo ‘sft

QE FO aptsuy ‘sqysayo soy Ano Jo auo St FeYyL

 

é9F, st eum
‘op I ‘Sex “W
(* paouarazer
sen asduaptas ut ZGE-D “ON FFATUXA)
e7eyQ eztuBosex nok og “"2ZGE JFEATYXA Jusuursscy
se peazitupe Apesrzye ussq sey jeym nod butmous 3

*Huyop aeTaM BM YeUM TS8AO

ainsodxs o70W sem areyR suRaW jeu, ‘uosted e But{qTeo
seu TeyjJow s,asucewos Jeyy sul pazey jog AL YW
eAum 'O

‘au pazeyyoq
QE uOTPeUFOTUT STYR Bw PTOI SOoTIeD uaYyM ‘TTOM ‘W
euoT eusojzuP stTyy
nok Hut{Tteqy soTseDo ynoqe yuyu noA ptp JeyM oO
‘ ‘a7 ur Asuow auos ‘shnazp ‘sun6 punogz
fayj pue papted sem yyun e6er0ys e 3eYy SsmauU 943 UO Mes
qsol y ‘hey ‘wry proj pue uty TTeo pey wou s,q ad
éguow asouM re)

‘WEY paeTTeo wou sty yeu

1981TG/eerI0D/OOZ /E UOIRW

Ge

be

iA

ce

it

3T

ST

bt

eT

eT

TT

OT

 

 

ett

au pToq pue ou patTres ysn€ q ‘TTEaM PTes eH *watqord
Jo puty JeymM wTYy peyse [J ‘aeesseuuay_ ut swetqoad st
az9y3 ‘Kay ‘Apoqetpawut aw ptTo} ey eray a wTYy Jaw T usym
‘aqTS uoT}RONAYsuOD ayy Fe TasO0 su Jasw OF pazUeM BY YeUD

pres pey pue au pajzoequod yrNooduejzsgq soTzeD “W
EquUaUaDTOgZUS meT Aq FTY useq pey QTun

aberoqs STuR FeYyR sreMe |swodsq Nok PTP MOH “Oo

‘80, go Aew r0 TTIdy Aes oF Quem T *Y

gueym Apayzeutxordde mouy nod og O

‘quaueasTOoJUS MET “Y

2oyum Ag ‘Od

‘pepter ob 4 Ww
é}ey} 03 peuaddey yeym mouy nod Op

qtun ebezoys grTes gga tepen stu ‘MON *Kexo “Oo
“z0z aq oj Butoh
SBM JE JRUM ST FEU 2eYQ ‘au PTOR SoTTeD JFeuM SF ReUL
‘sharp auos 05 Aed oj 3q oF ButoB sem 41 W
é70Z FeYUF SEM FeUM oO

"000 ‘pas “Ye

23,unowe JeuM 203 *O
‘pzeo yTpaero sty unzJ ptnoo JT JT

Bas OF ow paquRM g JeUy euWw PTO} soTzepn ‘sax YW
i£spreo 4ytpezs

sty unt 03 noA queM rene JUepUaTap ayy PTd ‘Oo

‘auwty

q987TG/verI0D/OTOZ 4 YOTEH

 

 

 

 

 

 

 
PGG Document 78 Filed 09/27/19 Page 64 of 89.

18-cv-10836-

Case 1

 

 

BTT

am azojyeq 3ubtTz2 dn 34T Ttoest T moy sft 3eUL “YW
29% ebeyoed nod moy 8, 9eUL oO
"}3eu2 09 3,u0p sTdoad

Tewa0oNn ‘at abeyord om moy Aauow st JeyuyR /Be7ayR BATT

aainjoqd yeuQ UT sqZayoed TTOT am usm .°3eUF SYTT sqaeyoed

 

AzievD ,uUOp nox, ‘ouRes ayy SHOOT FF ‘sox
*Kauop
zkoauow eaUuL y

Ed9ues aU YOOT [Te At saog zkauow Aw zo Asuow Ta ,red

S,}7T se9yQeyM eues oy YooT Asuow TTe 3,uUse0q ‘Oo
~- aztubooaz x Op MOH “Yl

iso 30ud OMQ Bes0uq aztubooea nod op moy ‘Oo
*yoerr09 YW

guofFqzeztuebszo0 ayq go
Aouow se@ petyTjuept saey noA yeuy ‘ege ‘"AexO 6
“‘uofzeztuebszo ayq go Aauow ayy st AeUL “YW
£4998z100
‘Keuow anok se patyrqyuepT saaey nod 3eyUL ‘O
“yuny-yn YW
{"peocuertazyar
SeM BOUSBPTAS UF EG6E-D "ON AFQFYXA)
"e6E Nod moys aw eq 'O
"auTtTy
aq T{tm nod pue Huyfoh ssapoid ayy eH TT,amM 3nq ‘ATMoTS

euen(Txew sTuy JO pyr 3eH TlTf~m IL ‘ew prTozy utTebe usayy

8S0ID/PaTI0D ‘P/OTO? *E YOTeW

 

 

 

LTT

OH ‘zeqsey JOT etToym e Hutaow ssaovord ey} Woh ay sopaeD
OF pexyTed pey © zaqgw ‘b6utoh mots sem qT ‘sseutTsnq
autTeoos ayy pue shnap TTSs OF ST{TTAxouy of awed 4sAaTy
BM USYM BTTTAxouy ‘uTebe eau0 "3szBD op I "ON “YW
- 2i0FNb yotnb yoTNb buyeq
ynoqe oxe0 ATqTeet 3,u0p nok ‘umo anok uo euenftaeu ‘adop
Butop pue gol apts e uo Hutoh aze noA JT 4ynq ‘yOTHD sAow
aaow BAOW pue astoaid aq o3 st TROB ayQ ‘auteood pure
Teqie~o ayy pue optoetd yRtm BHButTyeep ere nod Jr ‘oO
‘aTaatt Aq eTaaFT Ptos Buyazeb sem aI ‘euTty
Buoy Azan e& TOF |rayQ Fes FT ‘mMouxX NOAA Se ‘asneosBq YQATM
peatToauy 306 zeaeu sary pTnoyus I ‘uT paaToautr 396 3,u0p
AtqTeer T RzeyuQ HufyzZewos ‘euenftzew sem axay RYyHTI STuyL
‘aUTeDCD URTM ATeEP IT *aftyou noA 31 ‘UT paeaTOAUy sem
aste ApogAue JO pasaTOAUy Sem OpyToRtd Jeyy uot Ieztuebso9d
aToum sy jo yaed se jou ‘apts auqy uo ptp —T 3eyy TeAap ke
sem 4I ‘seTted uz shnaip esoyq peseyoaind pey f "Y
éq7F seop
‘astoeid Buteq 8,4T AYTT punos 4,usaop yeuL ‘oO
"ST AL w
gasfoeid aq ‘aaow aAou sacow
0] Sem TeITeD |aYQy JO Teoh aToym ayQ yYybnoy] T Oo
“sax “YW
Zouty Huot eB arzauj Hutz ts uaesq pey AsuL oO

‘owty

ssoin/eerzon ‘C/OTO? ‘€ YOmeW

oT
s1
oT
eT
eT
Tt

oT

 

  

 

 

 
18-cv-10836-PGG Document 78 Filed 09/27/19 Page 65 of 89

Case 1

 

 

 

eet

 

“AT aqVeTpewuyt Aauow ayy
payoodxa J ‘quazezyzjtp sem asta ApoqAkue oj AT patasreo
y ABM ayA pue FToskwu usemjzeq suotTieTIobau AW ‘Quazezystp

SBM OpToeTd pue yreskw YIM suot yet zobau AW ‘queTeTJTp
: i a TE et ROCA a,
SOM JI “OptoeTd uyTM Appeao pey fT *sunh 4ynq butTyzou

 

yaFM dn paprot szam day pue 000'Szt$ pey sapToTysa

auwos ATahbpert Kauow ayq uo aes ued noA JT ‘uMOp saTotyoea

puas pyTnom [ pue adop aw puss pTnom oproeta ‘pues pTnom

ay auty AzTaAq ‘pesnyuod Butyycue 396 OF QUeM 4,uU0p

I “stu utetTdxes of QUueM T —-- seqTrTed 03 dn sdop pues
ptnom say eutqy Azaao ~~ aw aath prnon optoetd ‘YW

ETINOSSTHW ‘STNOT *3S xO BY Soop ‘sexay, ‘aTTTasbuyty azo

erbhaoag ‘AqunoD TTOIzZeD Ynoqe aazed 4,UOp aH ‘no&é 07 3

saath ‘skoy ph nod saath oproeta “qyuBTaA TlW ‘oO
*soK “YW
eeu 2,uUST ‘ssoq aznod
Sf} ay ‘OPTIe®Td UTM TazAeO oUES euy ut Butyz0mM aze n0f

aouTs aunsse ptnom fr ‘AzoayZ 7eYR xepun ‘MON 0
+y0ea709 YW

éay6ty 0
/'4oergro09 “Y

edauiou ayqQ noA 396 03 wWatqozd ,so{TreD St 3yeUL ‘Oo
'*qoamr%09 ‘YW
Enodk

4, uop 000’O00Es anoé Quem ysn€ nox, ‘sotTazep pue shnap auy

8S01D/P2TI05 ‘c/0T0% ‘€ Yyoren

Te

0c

6L

8T

LT

 

 

 

 

Tet

uatm suoddey jem area 3,u0p noA ‘soTzeD of pueqexzyuoD

yey} usatb asey nod asuo ggo‘oaes rosy A9% B QOO’OTS

qe skoy og soptzep 3aaTth nok Ft ‘optoeta JI oO
‘uTebe uot jsenb ayy ow ysy “Ww

' , Z0U XO sax ‘oO
“TT28M “YW

ERUBTA *nOA
wozy Aasuow sty sqyueM BH “STTTAShuTyY ynoqe eazed 4,uo0p
ey pue Aqunoy TToOsAreD Ynoqe ezed 4,uop ay ‘skax pp nod

spuss optoeTd Jt ‘*e't Aem Jey saqzerado optoeta ‘Kem
yeu aqezeado noA asuTs aunsse fT ‘quBta2 TT "Oo
*qoerI10D ‘YW
€000’00€$ eYyR JueM ysnf nox “ated Q,uUOp
noA 4T sTTas ay aoaezeym ZO woorqzanos ayy ut Apoqhkue
oj edop eu STTss ay JT er2R9 4,uop nod ang ‘Oo
“qUubty W
é£000‘00¢€% noA samo soTazeQ ‘SOTIeD 03 Bdop yeyR aaTtb nod
se uoos se ‘oTaeusaos qeyj tapuqg *3YyHTr Tw ‘Oo
‘QoemtoD “Ww
é3aybFa Zeya
S¥ ‘900 /00€8 toy Kax © QOO‘OTS ‘YReA ‘000'0T 32 ‘aTduts
qt ayem s,jaqt ‘skex og soptzeg eatTHh nok Aes 8,39T
‘noA gy ‘Axoauy JyeyuR Zaepun ‘og ‘"jybTaA TT ‘oO

*yoarz09 YW

zkguow tnofé paquem ysntl nox re)

SS0ID/PeTI0D ‘“f/OTOZ ’E YOTeW

 

1Z
Oz
6T
BT
Lt
ST
St
vt

eT

rte

 

 

 

 

 

i
I
r
4

 

 
g

18-cv-10836-PGG... Document 78. Filed 09/27/19 Pa

€ 66 of 89

~ Case 1

 

 

 

 

ber

i

(*peouarayex
|

SeM DOUSPTAS UT BOP-D “ON 3TQTUXE)

E7Derr0 ‘aTtTrasbuty ut poeztyes sem 2eYQ Qunowe oyy
‘04 Butrqutog ‘“gOF JUewUTaaAOH nod nous ou 427 3
"ou qnouy TA SOM FPUL “PAaTTtTy
uty 3ea6 of AeM ZEeYZOUR pUNOZ opToRTad |. peddoas sem perry
roaeuy Anb ayy ‘peyeaTioed T TCUT TTT sya ON YW
. sever
aty ayq 3e6 0} uTeYyo ay jo xed nok B19M "oO

‘ON YW
égAuout3saqy zanok yey st "aTy BUI paqeqryp~pToes
nosé pue 4TYyY Be parspx0 optoetd "KeExO oO

“374 8 sy JeUL ‘ETP 09 Spseu

IO PaTTTY eq oF Sz0H YeYyQ uvosre8d aya st atu wu WY

Est aty e yeym Aarn€ ayy of utTetdxa.

a satu Auew Mon ‘gOb MeIpyaTM y AeW “AeyXO ‘oO

i "ON YW
éyeyq roy BTpero yah nod pta *AeEXO ‘oO

. 5 pee EAATETE MON,

' *Joarz05 :

| gopyzoeta 203 peTtty Apoqauos yaH og  *O

gupeyo eum JO 4xed W

gnok 3,u979Mm

 

“keyg 0

“ureyo eTqatt qeuay go qyaed ere nok os

 

 

- Kpoqautos TITY OF perty sem suosuos pue atdoad maz

; etinmeenay
# OF peyted I ‘PeTITY sucewos paquem oprortd ‘W
|

i

; ssozp/eerI0p "p/OTOZ “E YoOreN
i i .
i

Ge

ve

ez
i

zz \
iz |

 

 

 

ect

 

gg TATE

é0pFoetd 107
Apoqawos TTtx of Apoqawos jeb o3 sary nod pta Oo
“ON ow

é3,UpTp nox Oo

“ON YW

2opToetd azoxy Apoqdkue [TTX oF aaey nod ptq oO
-~ TO} payse oy AtTezetTpeuwy Aeme yuHbTI yoereq Aauow ayy
ayuBnorq pue ‘sBhBnazp ayq yooq AnbB stuq ‘Aay ‘/3eyR peotqou
BY B9ouo Usyz puke UeASS YRTM 3NO pagqzeySs JF ‘auo yYyRIM
qyno payzeqjs Al ‘qtpezo yoh nok 06 nok azay ‘Aay ‘soTty

Of eaeYyY OF JTpero ATayetpowut 37 3296 a,uop ‘W
éOPToOeTd UTM JFEpero
726 AyTeayetTpauut nod pue Aazayuow O32 uMOop Of nod pue

BettTed uf ere nod pue AatoquoW Fo yno Huryersedo fayrzeo

Bnzp ureotxeW ey} Jo peey syy 30 prot Buxzp ¥ ‘oO

“sax “y
2X7 azeTpewuy °O

“wry
U}IM BEpezTO oh zy Apyeqetpewwr Azea ysnC ‘on ‘YW

Lowytz reA0

2OPTOPTA YATM ZFPSTD aeyR 38H NoA pTp MOH OB
.‘zaqzezt Asuow eyy puss ptnom ry ‘bufop
SEM I JeYM MaUyY 9H ‘IT 2OZ AeTTOP eB JOH A,upey ey
pue SpeoOT Inox 20 sary ou pues PTNOM ay Saltz seM aTeUL
‘OPTOeTa UFIM YTpeto peu T “UTE, pey oppoeretd

ssoig/rertop ‘c/otog “’e youen

Go

bz

ee

ce

TZ

6T

8T

LT

9T

ST

bt

eT

eT

TT

ot

 
Case 1

18-cv-10836-PGG Document 78 Filed 09/27/19 Page 67 of 89

 

 

  

O€ET
zezay dn ouetd e youed no& ptad oO GZ
‘sak ‘AT {nzedou Ww be
eaqkew auetd e yoqeD ‘SO €z
‘sex fY ce
EbutAzTysey ybnosryy 3eb |Z
nok 20438 STOOP asoy}R FO BNO YTeM OF Butoh noz o oz
‘sod ‘3eyq pezemsue Apearte sary I u 61
| 2Azyqsayz pue ut 8T
auoo oy Aepoy sroop asoyy ybnoru43 yTea nod pia ‘Oo LT
"ON Ww OT
eAepoy Apoysno ut nok ery ‘Apoysnod ut ST
you TTT As eae nod pue zeqytued optoetd Jo eanyzotd e uayeq PL
aney nox ‘Aauow va 4TY paueoT Saey NOX "SATY A0F €l
pted aaey noA ey] BN OF aaeh pue uot zewroyUT spyR pey Zt
quewureach ayy yeyq AZT {saz NOA pue zeaezoyn wory arey {tt
ut ATJ noKR ‘azey punoze BuTypTem are no&é pue peouaquaes oT
uageq 3,ueaey noA pue azey} worry TaRzeT aeek e jZnoqe arey 6
aze aM Usyy, ‘gzaqey, syuquow pt ‘601 yo ttidy ut peatd 8
nod °g0, go Aazenzqeg ut peysarie are nox Oo L
‘pTp I “aTs ‘sex ‘WV 9
LAFF3803 03 Aepoy axey uy yTeM NOAA ptd ~EABpoR G
Azyquneod sty up punoze Hur, Tem Tits nok say ‘O We
oe
bee *yoeTzIOD SF JeuL “YW €
E20aeTTOD 3eUY ST “OOPS ANH ATY |ayQ pauUueOT nod Zz
uayy “3TY B® 705 000/0TS PTed ATUO you nok os 'O T

 

Ss0ID/eerT0D “L/OTOZ ‘E YOTeW

 

a I
——

 

62et

 

‘AnB 4TYyY ,SOTIeD OF peueoTt I “'W
gegtam nod pyp 7euM *e7EyQ ANNO BbuTyAewos
“ueqaTam aaey noA pue uMeAp euTT & SF azeouL re)

*qoear09 “YW
"03 Buypjutod we I aray 2UHTX OOPS “ON *O
2000/0TS 843 OF XOeBqG OB BM URD “YW

~~ 0} UMop of $,9eT UeYL "34YHTI TTY Oo

“sok “y

LApoqaulos TITX 03 000/0T$ Apoqauos pzyed nox = *O

"ON Cw
é7euq uo aqyep e ane OM Og ‘ABO oO
‘anzy st 3euL “W

ekpoqeawuos [TTX OF QOO'OT$ auceWOoS pred nox ‘Oo

9

‘auocauos pted I 7ON.-'Y
200070T$ PeATIOEX noé 30 oO
*qo0eat0g YW

2398x200 ‘000’0T$ Apoqeuos

pred no& ‘479997709 STyy 3sebtp I Ft “3eYyYQ SI oO

,’BAOTH JFUuRSLaT A WOTZ TenpyaTpurl ‘oayxew

exorer acetic carer Aretha rpeecencrinntcameer tf

OUT, wory peaepzo0 sem 3eYR ATHY JOZ pted ASUOW A YW
2000701 e43 Aq 23TIM
nok pTp aeyum ~ezeyR Aes Veyy saop yeyM PUY ‘0
‘qyoerm09 W
é}087700 ‘hutpatampuey

anok pzemoq Butquzod goo’OT worzy umearp auTT eB

ssoipg/earzm0d ‘f/OTO? “E YOTeN

 

 

 

 

 

 

 

 

 

 
ge 68 of 89

 

 

_Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Pa

 

 

 

cel

"y,u0p I oN +W

-€47 uo aweu ,sprouday atuuog sas nok

op noX Aq paexoyjne yusums0p styq uo artaymAuy ze)
eg : :
2utTebe uotyzsanb ayy sem qeum ‘W

‘AxZOS we fT ‘sg

 

“uty atToum
au] 99s Oo} JueM IT ExeTTeus AT ayem nok ueg ad

Z}uUsUNDOp Jey. vo sUeU ,SspToUAaYy sTuUOg

285 ‘nod Op GL AFATYXg ssuazaq ut exeymAuy Oo
‘NOSIYUYWH “UN AG
‘ATS ‘sax *ALNdAG NOOULYNOD
; “S0b ‘NZaTO wepem puy "oO
“SOK YW “|
LAST IeaR OF
asTe 2 roumfue 06 prnoo no& nok tTtaq Aay pta 8

"ITS ‘sax Ww

ZA&FTQSaR pue

aTtTaxouy O3 awos pTnos nodA nod TT{e3 Aayy peta ie)

‘wayd PSMOTTOF TF ‘“pey fT suorqozzysst
qeyA x0 seere JEYUM OW PTOI sBsaey Avy, ‘azay Aeqys o} ou
pt 3 Kaus *queausetbe puogq Aw yo jaaed sem qeyus “Y

. . LOOTXON UT eq Of UBeYQ seqeqIs peytun ayq ut

|
|
aq
{

QO] Tazyes §,4T esnedseq ~g3eY4] Op NOA Op Aum O
: “puoqg 2eyR uo ues I 3euq BuzpyqAraaa
pamorroy *puoq Aul,o} SsuoTROTAWsSOT sem ora “W

|

 

ssompj/eermop “f/otoz “€ YyoreW

 

 
 

6T

eT

Ly

 

 

 

TET

éptnom 3t nok ptoq Apoqhkue sey Oo
“JE peTTZ F,useaey T asnedaq mouy 2,uU0p T ‘YW
£9FpP PTNoM nod pue Asproq euq ssoz5D

nod uayum dn motq 3at prnom ‘spzom zaujoO ut “LZOOTXaR OF

Butoh worz nok quaaaad zozyuow Bayt yeyR TITM re)
‘qoerr05 ‘Ww

étoytuow Het wy ‘oO

*zoqyTUOoU Het w ‘g

égsuteuo O

‘sed ‘/JaTeoRaAq aTbuy “W

epunoze yrem

pue supeyo Jo JeTeorriq aTyue ue uo 4nd 03 psezeps0S aq 0}
Buyob nod ore /settead os 406 no& uaum *Keyo “oO
“seTTed W
29z7aymM YORq ATYy °O
“3ubty “YW

eaybra

a «¢ a

‘yorq Aty 07 nok xoz Aed Of Butoh aze Aduy
: *qyoerIT0D

ef40uq 2,Uptp 'ptp queuurTeAch ayy, ,

‘Jou pTp IT ‘on ‘W

2nok ptq ‘Oo

*quouuzrasog ‘W

yea Joy pted oum ‘G

“sex ‘YW

SSOID/PAITOD “P/OTOZT “E Wore

SZ

pz

Ez

zz

lz
oz
ct

at

LT

9t

St

Pt

eT

Zt

tt

OT

 

 
Document 78 Filed 09/27/19 Pai

Case 1:18-cv-10836-PGG

 

 

 

sy futqezadooa ArtetTzueysqns Jo jared puy Oo
‘am 03 3B4Q peuTetdxa saey AayL “YW
pope g €FPUD Jnoge no& ptTo} zaa0 szakmeT eezyQ zno0A

‘Apogkue sey 2784] pueiszepun no, *paonped Teyzany,

|

udAe, @DuazUaS ano&é 386 of uotjJow (q)GE eThYu eB paTTeo

i

ST JeYA OTTF uvo AayR Huyouajues raqye usss /srozareyy

‘pur AtTetqueysqns peqyeradooo eaey nod jeyy ebpnl

ay} OF pusulmosex UPD QUaUUTeAOH ayQ 279UM O
‘aTna 3eu} uo AeaTO AzaA You we JT “YW

Eearzo0g “AW “ST (qQ)GE atnu eB zeYyM mouy Nok oq +O
*qae8rIt09 “Y

eqoarr00 /AQTTNS

BurpeatTd toyz vuotzonpexr e nod eath TT,8em ‘Shay PE
’yuno9 auo 07 peatd nod ‘equnod sary sstTustd Od
*squnoo anog “W

ETTeo9er noA op /yuqTa

poebaeyo nod aqlam squnoo Auew moy *3y4HT2 TTY ‘O
*qoer70D W
27007590. ‘huyouaques Jo swt ayy Fe pessTUSTp aq TTT

juewaoypur ay} yo szunoo Hututewex ayy yeyQ pue ART_Nb

patd nok: asneseq aSsearDap TeAST OMA & AATADAA NOA Jeyy

putouajues je puawmooesr [TT TM Juawuraaoch oys ‘oO

*hupTouaques
$m Jo swy3 eyz 9e abpnf aqy og dm st qeuy ‘az ‘w

2 987109 ‘dz
|
-ssorp/eaztop ‘f/OTO? ‘E YoreN

S@

bz

ec

ce

Te

02

 

 

NO

 

eet

‘passtustp eq [TTTM szUuNoOD buyuteuer ayy puy ‘oO
"qQDexXI0D YW

é]9ezZ0D ‘souequas anoA ut voTJINpaxr Teaat om}

e shay pe asoyg 07 butpeatd exe noA asnedeq puswmoder

TTTM Juewureacb ayL +2 ydearbereg “quBta TTIW oO

, ‘yooerr0D ‘YW

eshay pe oF petTd nox xe)

*sueabotty pe SkesS JT puke aroul Jo aaTy Y

204 BHBurpeatd nod are yeum oO

“ON “YW

£079

HButpeetd exe nok 4yeyy SOTTYX eaTF Qnoge buryTe sre nod
qyeuy p Funog ut peuretdxe, nod aAaeTTAG IT puy oO
*yoerr10D Y

EUOTSTATC USTTUOW

‘sexay JO JOTAISTG UAeYyQNOS |ayQR UT St AeUL Oo
*yoarsi09 YW
£}90ea70D ‘JUuaeWROTpPUT eYyR JO p yuNoD

03 AqttnS peatd 04 seerbe Juepusazeag ‘TT udezbereqg yno

quted eu yeq ‘eatTd oj saezbe quepuajep eauL "o
“sox Ww

g970971090 ‘styqQ aztTubooaa op nox ‘paodaa ayQ
TOT 90h JIQTUXY JUSwUuTeACH ST STY} pue pexTey Juoewureaob
aBuL ‘paysarze aze nok tayqze syquow PIL ‘60, 3°

Tyidy patajzue jueusarbe eatd abed omy “KeXO “oO

ssorpg/eaziIon *f/OTO? ‘€ YoreW

co

Te

02

6T

8T

LT

OT

bt
eT
er
Tt

oT

 
18-cv-10836-PGG Document 78 Filed 09/27/19 Page 70 of 89

Case 1

 

SET

23007700 ‘seTtpTted

UT YUTT Ojny Je Te e wTtYy ptos noA ueyum ’10, Jo ArTenIzGag
‘sowt z oma sptouckey atuuog YyytmM jeu nod sem AuowyT yseR
InoA voTRBUTWRXS JYOsrtp sy} zo Auowtysey yoosrtp

anoA wor ‘e8t70D “AW ‘styua nod yse aw yaq °O

-—

“wry e4TT qene
Atqveqoid yoot I “TTEM ATSA BANGOTA 4,uUOp fT WwW

é7euy

uses Tane noAé aaeH eETteo9ea noAé oq 280, 30 Axenaqoa
ut peyseraze jyoh nod uaym aanqotd pooh y o
Z2973YM |UO DYeR IT pta ‘ey

Z£89u0 ayey noA ptq emMouy noAé op ‘Ttel ut Bute
aTTuM arngotd pooh e& ayeq stdoad Auew moy O
*yoer105 W

Ejoatt0s foqyoyud yeu.
ut peqsertze uaeq asnf pey eu aXTT SxYooT 4L Bo

‘sansst Apoq 18yjo pue sazyaqeTp pey sy ‘saeek ayy raA0

uty umouy asey yt ‘“AyQtTeayun Area syoot ay buTses ysnl

we “yey [Teo oF JUeM NOAA JeUM ST VEU TT YW

"3ey st ey ezeu, ‘5

*aanqotd
34, uO ses ued nox ‘Ayatesyun Azan sem sy ‘ON °W
2962 pTo guesu noé op jeum o
- *sasned [TeRaInjeN ‘YW

2eTp ay PIP MoH ‘OD

ssoig/essrr0p ‘f/oloz ‘€ yoreN

GZ
be
eS
ee
TZneon
Oe
6T
8T
LT
oT
ST
vt
€T
eT
TT

OT

 

 

SET

“ON “w
sO 2aty e@ go yoelqns ay, <“Aexo *3
‘peap St 3H od
> 2A4n6
snq aud fetoreg uezyq of pauaddey 3eum *KeEXO “Oo owl

zybnouse zreg ‘pagjeredooo AT{etqzueqysqns saey nod asnedveq
uoTqjonpex eve 4yab of noA TOJ sexs, ‘USTTYOIW UT Jarnoo su
o7 Sutpusmuoses UqaTM op 03 Butyjeuos saey op Aayq ang

‘ou ‘Aes nox 42984 op ‘uoTRZONpaxr e futaqeb no& yaTM op of

ButyjAue saey 2) uop am sAes yuawursacoh ayy og oO
“3ubTY Ww
g Z£uoTIONpax souaquas

e pusuwooez ptTnom juswurecco& ayy ynq seTS. OoUM ‘Oo
goum ow Huryse ore nox Ww

Equawuzeacb

Bua 3,usem at ST ‘abpn€ ay oF uoTyonper e puswmWOdar

PTnom este oym ~gAayQ 3,uU0p ‘eHpnl e of SdUaQUeS
ze GuTpusewmuover Jano TOTAUOSD aaeYy op AayL “Oo
“aybTy W

23997200 ‘soueqjuas anoA azaao

Toaquos ou sey ay sAes yuowureach ayy “Aazzos we [ ~~ Aue
saey 3,useop su shes ueMmeyT. ‘AN YbnoyyrTe puy oO
°qyoerr09 “Ye

é39084209 384 ST 'puyArtasey

SS0ID/e8TT0OD ‘p/OTO? “E YoIeW

 

SE

be

oy
N

Lt

9T

St

bT

ot

Dn

 

 

 

 

 
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 71 of 89

To: CMU Unit Team/Legal Dept.

From: Martin S. Gottesfeld (Reg. No.: 12982-104)

Date: Thursday, September 12th, 2019 an
Subject: Correspondence to fed. officials and ist Amendment

Salutations CMU Unit Team and FCI Terre Haute Legal Dept.,
I hope that you are well.

May I please send copies of the attached letter to Senate Minority Leader
Charles Schumer, Senator Chuck Grassley, Attorney General Barr, and Acting
FBOP Director Katherine Hawk Sawyer without being punished or facing other
retaliatory or negative consequences from the U.S. Department of Justice? I
note the copies to the senators would be sent care of the Office of Senate
Legal Counsel.

Thanks for your consideration,

CRS E—

Martin S. Gottesfeld

- Page 1 of 1 -
Date: 08/15/2019 Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 72 of 8Gocation: THA

Time: 05:07:16 PM :
Federal Bureau of Prisons

TRULINCS Account Transactions - Commissary
Personal Inmate Information

 

 

 

 

Inmate No: 13177081 Inmate Name: JOHNSON, KURT F _ Available Balance: $228.02

Date Reference # Transaction Type Sender Last name Amount
01/31/2019 TLO131 TRUL Withdrawal -$2.00
01/30/2019 31 Sales -$63.00
01/23/2019 30 Sales -$56.50
01/23/2019 29 Sales $0.00
01/21/2019 33319021 Western Union HARRIS $50.00
01/16/2019 3 Sales $74.25
01/13/2019 TLO113 TRUL Withdrawal -$2.00
01/13/2019 70175102 Lockbox - CD LEFFEL $100.00
01/08/2019 32 Sales | -$18.25
01/07/2019 70174603 Lockbox - CD CULLUM $48.80
oijoe/2019 Toi TUL Withérawat
(01/04/2019 UIPP1218 Payroll - IPP $51.20)
01/04/2019 TLO104 TRUL Withdrawal “$5.00
01/04/2019 TLO104 TRUL Withdrawal -$5.00

&

Inmate #: 13177081
‘Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 73 of 89.
Case 3:17-cv-01010-DRH Document 1 Filed 09/21/17 Page 8o0f12 Page ID #8

TRULINCS 13177081 - JOHNSON, KURT F - Unit: MAR-L-A

Mc ee en en ee ee ena ae eam me aaa eae eee SS RSS TERR RASS TS ESS ES ES

©

FROM: 13177081

TO: CMU

SUBJECT: ***Request to Staff*** JOHNSON, KURT, Reg# 13177081, MAR--A
DATE: 11/28/2016 06:00:37 PM -

To: Unit Team, CTU; all dicision making administration
Inmate Work Assignment: n/a

Today November 28, 2016 you denied me sending out my legal materials to my lawyer. You also made it clear that you have
adopted some new (and probably unlawful) definition of what can be sent to a lawyer. Upon your examination of one of my

- International Private Administrative Processes you said this is not legal mail. itis based upon a treaty to which the United
States Is a participating party. Further you do not and will not let me mail it out regular mail because you insist on making legal
determinations about all documents mailed by the inmates even though ron of you are qualified to make such legal
determinations. You refuse to provide a clear and concise list of what is contraband and now refuse.to provide a clear and
concise list of what constitutes priviléged communication between the client and lawyer. Only in this unit is it presumed you
even have an authority to examine the content visually and comprehensively. So when | have no access to the remedy by
which the treaty provided will you please explain to me how it can be effectuated. The démand is based upon the mail crimes
you have already committed and based upon your self preservation lawlessness. What expectation can | have that the
Postmaster General to whom it is directed will receive it if there is no way to redress my grievance without your tortious
interference?

Please supply me the concise list of privileged communication before you steal my legal work which might be qualified.

Also let me know if! send this Administrative Demand to the Postmaster General will | be able to communicate directly with Her
about your crimes without your examination comprehensively. | am willing to seal the envelope and have your scan it but! feel .
based on all the retaliation and ignorance of the law practiced by you that it is not safe for me to send it with your reading and
‘interpretation. Especially when there are no published standards by which you are regulated.

- <x bt is
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 74 of 89

 

 

 

 

BP-A0327 RETURNED CORRESPONDENCE ‘cprru
APR 10
U. s. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
TO: (Sender-See Return Address) FROM: (Institution)
Josiah Zochiates - Federal Correctional Complex
284 Shalom Rd PO Box 33
Waynesbore, VA 22980 Terre Haute, IN 47808
RE: (Inmate’s Name and Register No.) DATE:
Cox, Francis, Reg. No. 16179-006 August 8, 2019

 

 

SUBJECT: Correspondence With Inmate Returned

Your correspondence to the above named inmate is being returned. This
correspondence was not delivered to the inmate because:

This correspondence is being rejected. It was determined you attempted to mail
communications which threatens the safety, security, and good order of BOP
institutions.

 

The rejection of this correspondence is ,in accordance with the Federal Bureau of
Prisons policy on‘Correspondence” as published in Title 28 Code of Federal
Regulations, Part 540 and in the Federal Bureau of Prisons Program Statement on
correspondence. You have the right to appeal this rejection by writing the Warden
in care of the above address. The inmate to whom you addressed your correspondence
has been notified that this correspondence has been returned to you and of his or

her right to appeal the rejection.
B. Lammer, warden Zy

(Printed or Typed Name and Writter{ Sigpatdre of the Warden)

Record Copy - Addressee (with Correspondence); Copy - Inmate; Copy - File (with copy of
Correspondence)

WDP “Prescribed by P5800 Replaces BP-327(58) of FEB 84
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 75 of 89

NAME: ian nergy Selif es Cee

NUMBER: (6 /4AG@-~ Od Cs
Federal Correctional Institution

P.O. Box 33

Terre Haute, IN 47808

= 16179-006<
Josiah Zodhiates
284 Shalom RD
Waynesboro, VA 22980
United States

&

: fh ae? mess 4
MAME BES — 1G

LUVIH AaTdund

 

FOREVER USA
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 76 of 89

TRULINCS 16179006 - COX, FRANCIS.SCHAEFFE - Unit: THA-D-A

FROM: 16179006
TO: Clemons, Angela; Zochiates, Josiah
SUBJECT: August 4 Page Copy
DATE: 08/06/2019 01:13:48 PM

~ SCHAEFFER COX ~
Tze

Dear Same
| need to get some horrible things off my chest.
My good friend was taken hostage when the Jihadi fighters in here attacked the Christians who wouldn't convert to Islam.

His hands and feet were bound, then, while he was still alive, the terrorist started sawing his head off with a long piece of
‘wire, executing him ISIS style.

He must have hit bone or something. Because he couldn't get his neck completely severed.

It was a gruesome death. He was a good man, soft spoken and kind. He played guitar for our bible studies. | could smell his
life blood as he bled out on the floor of the cell. It smelled like a handful of wet pennies. __° > __, the memory haunts me.

 

As soon as the 1st target was dead, the IS!IS terrorist moved on to attack my other friend, stabbing him 12 or 15 times.

| don’t know how he survived. But he did. He had holes all over his neck, chest, and torso. Afterwards, ! put my finger in the
wounds, utterly astonished,

But what's even more astonishing is how the attack was stopped. A 3rd Christian friend of mine simply commanded the
terrorist to stop. Just two words, calmly spoken to a man in a demonic stabbing frenzy. The terrorist froze instantly, knife in his
fist, mid stroke, trembling as if held still by invisible hands. Then he put the knife in his pocket, turned, and walked away. lt was
like Jesus had told the waves to "be still."

There's more | don't really want to talk about. | was next on the list to be killed, along with two other Christians. But the
terrorist attack had been cut short.

What happened next really shocked me. The Deep State bureaucrats who run this black-site prison (nicknamed "Little
Guantanamo") went into overdrive trying to cover it up. They swept the whole terror attack under the rug. Would you know any
of this if | hadn't written you this letter?

The Deep State thinks it's better to give ISIS terrorists a free‘pass on martyring Christians in here, than risk bringing
unwanted attention to this secret prison.

#8622? my friend who was taken hostage and executed {SIS style, was only a few months from finishing his sentence and
getting out of prison. | wonder what his children were told by the prison? Surly not the truth. Probably just "No Comment," or
"H's Under Investigation.”

Someday, if | get out of here, I'll have to go find his kids and tell them about their father. That he was a good man, who died
for his faith.

This black-site prison is really taking its toll on me. It's very strange to live in a cage with terrorists who want to kill ail
Americans; to pass in the hall the people who martyred. one friend, wounded another, and meant to kill me. We never speak.
We just try to stay out of each other's way.

I'm starting to go numb from all the danger and injustice. But one thing | can't go numb to is the pain | know my two little
children are feeling because I'm gone.

| have the same horrible nightmare every night. | see my son, Seth, and my daughter, Bri. They are lost and looking for me.
It's starting to get dark. Bri cries, and Seth holds her hand to comfort her. But they can't find me.
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 77 of 89.

TRULINCS 16179006 - COX, FRANCIS SCHAEFFE - Unit: THA-D-A

| bolt upright in my bed, frantic to go take care of my children. Only to see the prison bars, and the locked s steel door to my
cell, and realize I'm still in prison.

God of Mercy, it's awful. I've endured physical torture of the type that goes on at Guantanamo Bay and Abu Grab. But
nothing compares to the anguish my heart feels for my children. I've been away from them too long. And if | don't get out of
here, then they will NEVER know their father.

But now, thanks to YOU, | got some charges overturned, and I'm going back to court to get my sentence reduced. | owe
you my life for making this possible. Your donation helped right a terrible wrong.

Can } count on you again?

 

The judge could possibly reduce my sentence enough to let me out right away. Or he could not reduce it much at all. He has
broad discretion. So we need to show him evidence of my innocence.

But to have an investigator collecting that evidence full-time between now and when | get sentenced will cost $11,800.00 at
a minimum.

The only way we can rise that much is if you respond back generously within the next two weeks.

lf | don't hear back from you, | can go into resentencing blind and empty handed, and just hope for the best. But I'm scared
to do that.

I'm embarrassed to ask you this, but I'm doing it for my children's sake: Could you possibly send a gift in the $300 to $500
range?

Let me confess; I'm afraid to get my hopes up. | know there is a very real possibility that if we present the evidence, I'll be set
free. But I'm scared of what will happen if we drop the bail and go in to court unprepared. It feels good when you stand by me.
Thank you.

Do you know how bad | want to send you a letter announcing that I'm free and making up for lost years with my little
children?

We are so close to bringing this horror story to an end. We've come this far because of you. Now everything you and | have
invested in is coming to a head, and I'm feeling overwhelmed. Does that make sense?

I'l either hold my children in my arms in real life, or have to see them lost and fatherless in my nightmares each night over
and over again.

And why am | even here in the first place? Because Obamatsent his dirty DoJ after his innocent political enemies -- like me
-- and threw us in a secret prison full of ISIS Jihadi fighters who've been given a free pass by the Deep State to kill Christians.
This doesn't even seem real! But everything they did to me, | see them now doing to Donald Trump: Fake warrants, imaginary
crimes, witch hunts lead by the FBI. It's exactly the same. EXACTLY!

Please don’t think I'm ungrateful for your help. You rescued me, and may end up saving my whcle family. Because of
YOUR prayers and donations, we got some of my charges reversed and a chance to get out. Thank You! You're a hero to me,
and especially to my two little children. It's just when you get this close to victory and the moment of truth is bearing down, the
pressure becomes intense. Thank you for not abandoning me.

 

:_, agift in the $300 to $500 range feels like a lot to me. Maybe you can't afford that right now. Or maybe Goc has
blessed you ‘to where you could could afford way more than that. But whatever the case may be, will you please be as
generous as you are able to be? You've come so close to reuniting my family. Would $61 dollars be doable? What about $29?

Here is a picture of my whole family. Everyone's there but me. Everyone has their father except for Seth and Bri. Because
Obama's DoJ put me in prison with lies.

Do you know what we just found out? The main witness in my case, Bill Fulton, is an ANTIFA thug. And the corrupt
prosecutors offered him $160,000.00 for his testimony, CONTINGENT UPON IT RESULTING IN MY CONVICTION.
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 78 of 89

TRULINCS 16179006 - COX, FRANCIS SCHAEFFE - Unit: THA-D-A

TUTTE SST ST Roe eo sean a ee ee eee

That's not what they told the judge and jury at my trial. The prosecutor said Bill Fulton didn't get paid to testify, and he had
no reason to lie. Turns out he had one hundred and sixty thousand reasons to lie.

We'll be showing this to the judge. But with your donation, we can collect the proof of my innocence. It's not enough that
their star witness had a motive to lie. We have to prove I'm innocent.

Could you donate $160.00, just one one-thousandth of the bribe Obama's dirty FBI paid their liar-for-hire to take the stand
and destroy my family because we were conservatives? You'd be an answer to prayer.

 

We only have two weeks, _& p__. Will you please invest in the completion of this undertaking you and | started
together? Can I count on you to send your most generous support, right now, before you set down this letter and it slips your
mind? ,

__, you're a godsend for the good you've accomplished so

a

  

Please, for the sake of my children? To save a family? _ 4
far. Would you be our hero again?

-- Schaeffer Cox

PS:
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 79 of 89

Martin S. Gotte¥feld

Reg. No.: 12982-104

Federal Correctional Institution

Ms. Diane Lee P.O. Box 33

Certified PREA Auditor Terre Haute, IN 47808

11820 Parklawn Dr. Suite 240
Rockville, MD 20852

Wednesday, May 15th, 2019

In Re: Lack of Acess to Hotlines and OIG At FCI Terre Haute
Communications Management Unit (CMU)

Salutations Ms. Lee,
[ hope that this letter finds you well.

My name is Martin S. Gottesfeld and my federal registration
number is 12982-104. I am an inmate in the communications
management unit (CMU) at FCI Terre Haute.

I believe that you are the PREA auditor for, this unit based
on a notice posted on the bulletin board in our cafeteria. If I
am mistaken, then please do let me know and I will endeavour to
find the appropriate person to whom to direct my correspondence.

I am writing because I wish to inform the appropriate
designated individual that here in the CMU (which is its own
self-contained unit within the FCI wherein inmates do not have
access to all of the same resources as those elsewhere in the
institution), we inmates have no access to PREA hotlines
whatsoever~--nor access to hotlines of any other kind. For that
matter, we cannot contaet the Office of the Inspector General
confidentially.

The one working inmate telephone in the CMU is generally
off throughout the day and.is only turned -on for pre-arranged and
pre-approved calls to pre-designated parties. Further, even if an
inmate wanted to try to gain pre-approval to call a PREA hotline,
no such numbers are publicly posted for that purpose. And such a
phone call would require that inmate to use one of their two
weekly 15-minute-maximum weeehy social telephone calls, thereby
depriving them of that call with their family. Moreover, many
inmates are on phone restrictions here at any given time and thus
could not emese schedule such a call to a PREA hotline.

Obviously too, having to pre-schedule a call to a PREA
hotline through the same staff whom an inmate might need to
report presents serious issues and is manifestly untenable.

Further, CMU inmates have no direct and unmonitored means bi}
which to contact the Office of the Inspector General (OIG). The
button to do so via TRULINCS is simply disabled on tha. computiers
here--it does not work. Then, any mail which inmates here wish to
send to the OIG (the address. for which is not posted publicly) is
subject to discretionary review by the FBOP and its contractors

prior to being allowed out in the mail.

For just one example of such pre-screening, I recently was
told that I am not allowed to mail the OIG sworn affidavits from

other CMU inmates backing up my factual narrative.

- Page l of 1 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 80 of 89

Also, it should go without saying that many inmates might
not feel comfortable trying!to contact the OIG at all based on
the knowledge that the FBOP and its contractors would read their
mail days, if not weeks, before the OIG.

Ms. Lee, I consider these issues to be very serious and to
require prompt resolution. I hope that ou agree.

apemeitieey Crom listing the various national
news publications for which I write, but I do believe that a
quick Google search of the name 'MartyG" would be quite
illuminating. I am also forbidden from requesting a comment from
you prior to publicatilon, so your only response which I could
note would be your actions in response to this disappointing
information} actions which I do hope will be fast, decisive, and
comprehensive.

Should you have any questions for me, please do let me know
and I will do my best to answer them despite the wanton and
unlawful interference from the FBOP and itsscontractors which I
anticipabe based on my recent past experiences. ™

 

- Best Regards,

JAE

Martin S. Gottesfeld
Rolling -Stone--Featured Human Rights Activist

- Page 2 of 2 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 81 of 89

Martin S. Gottesfeld
Reg. No.: 12982-1004

Federal Correctional Institution
P.O. Box 33
Terre Haute, IN 47808

The Wall Street Journal
Attention: Customer Service
1155 Avenue of The Americas
New York, NY 10036

Wednesday, May 15th, 2019 .
In Re: Subsctiption of Martin S. Gottesfeld

To Whom It May Concern,

My name is Martin S. Gottesfeld and about.3*weeks ago I
stopped receiving my subscription to The Wall Street Journal. I
have pursued the matter with the institution's mailroom here at
FCI Terre Haute and the staff there assure me that the problem is
with the WSJ and not in any way their fault. Theyshave asked me
to inquire with the WSJ at this address in order to rectify the
issue.

In order for me to receive the WSJ, it is very important
that my name and federal registration number appear on the
mailing label of each and every issue. My address should be
specified on the mailing label as:

Martin Gottesfeld
Reg #: 12982-104

FCI Terre Haute

P.O. Box 33

Terre Haute, IN 47808

It is possible that instead my wife, Mrs. Dana E.
Gottesfeld, may have specified an address on N. Bureau Road,
which up until recently would have been fine, but now, due to a
sudden changeiin policy, could result in the current
difficulties. I had previously been receiving the WSJ here at FCI
Terre Haute at the P.O. Box above, and I would like to continue

doing so again.

Please let me know what is going on with my subscription, to
which address it has been being délivered, and if there are any
other steps which I need to take to resolve this problem.

Sincerely,

Alay

Martin S. Gottesfeld

- Page l of 1 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 82 of 89

Martin S. Gottesfeld

Reg. No.: 12982-104

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

Mr. John Durham, Esq.
United States Attorney

157 Church St., 23rd Floor
New Haven, CT 06510

Thursday, May 16th, 2019
In Re: Investigation Into FISA Abuse, Etc.

Salutations U.S. Attorney Durham:

My name is Martin S. Gottesfeld. In 2014, I helped defend
the life of Connecticut teenager Justina Pelletier while the
Boston FBI and Massachusetts U.S. attorney's office indemnified
her torturers. (Please see The Brutal Battle Against Medical
Kidnappers, Michélhe Malkin, The National Review, June 28th,

, and The Hacker Who Cared Too Much: How a Crusade to Save
Children Landed a Hacker in Prison, David Kushner, Rolling Stone,
June 29th, 2017.)

I should also note, that unlike other inmates elsewhere in
the Federal Bureau of Prisons (FBOP) system, I am not allowed to
send U.S. attorneys such as yourself sealed legal mail. So, your
office was most certainly not the first in the Justice Department
to read this letter. (Please see 28 CFR §540.203(b)(1).)

Additionally, my correspondence to your office is subject to
discretionary content-based review by the FBOP before it is
allowed out into the mail. For example, I am told that I am not
permitted to include signed affidavits from other inmates in my"
letters to your office and the Office of the Inspector General
(OIG), notwithstanding the fact that there is no written policy
which I can find anywhere enacting such a non-sensical limitation
clearly aimed at dodging accountability.

For another example, I am told that I am not allowed to
identify myself to your office as a reporter for the various
widely-read national political publications for which I write, by
name, even though the only applicable such FBOP policy was long
ago struck down as unconstitutional by The Honorable U.S.
District Court for The District of Colorado and then rescinded by
the FBOP with mandatory guidance to its staff not to enforce this
rescinded and unconstitutional former rule. So, suffice to say
that I wrote much aboutthe issues which your office is now
investigating. In particular, your office may find my article,
"McCabe's GoFundMe A Gold Mine... For Investigators" interesting.

The choice of the FBOP to try to silence my reporting by
enforcing~these unconstitutional former policies and by moving me
to a communications management unit (cM) may also be an
interesting topic for your office to explore, especially
considering that Mr. McCabe voluntarily shut down his
aforementioned GoFundMe less than 24 hours after requests for

- Page 1 of 2 -
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 83 of 89

comment went out to your predecessor, Mr. John W. Huber, of The
Great State of Utah, following the publication of my article on
Mr. McCabe's fundraiser. 7 “

I also want to note that there are a great deal of cases
hidden by the FBOP's CMUs which may be relevant to the periphery
of your investigation. Unfortunately, another one of the
unwritten CMU policies, as best as I am able to understand it,
prohibits me from naming any of my fellow inmates. However, I
believe that I can say that some of the cases here are related to
"Operation Fast and Furious," the 2008 financial crisis, and
"Operation Polar Pen." Once again, I am told that I am forbidden
from asking your office to relay anything I say to any other
parties. However, I do believe that such would be unnecessary.

If I can answer any questions for yourself or any of your
colleagues, please do just let me know.

Sincerely,

WG

Martin S. Gottesfeld

- Page 2 of 2 -
/

Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 84 of 89

COX, Francis -
16179-006

FCI-D04-045L |

Page 1

Notification of Electronic Mail Message Rejection

On April 3, 2019, you authored an Electronic Mail messages to
eliclem0607@gmail.com. Please be advised in accordance with

 

P.S. 4500.12, Trust Fund/ Deposit Fund Manual, your email has
been rejected. It was determined in your email correspondence
you' directed the above referenced recipient to provide comments
and questions intended to be relayed to a third party. Third
party communication aré a violation of Bureau of Prisons Rules
and Regulation and can be detrimental to the safe and good
order of the institution.

Date 04/04/2019 - oe SD

J.R.Bell, FC! Warden
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 85 of 89

TRULINCS 16179006 - COX, FRANCIS SCHAEFFE - Unit: THA-D-A

FROM: 16179006

TO: Clemons, Eli
SUBJECT: RE: RE: 3-20-19 Call
DATE: 04/03/2019 07:13:36 AM

| do have my calls set up this week. Tuesday and Wednesday at 6:30 pm Eastern, as usual. .
Ask Ammon Bundy for the name and contact info of a good attorney in Colorado. | think he knows one. Maybe his name is
Morgan Philpot, if | remember. Ask him if he wants to help me sue the guy (who is an informant) who stole my defense fund.

Point him to the 2328 case on PACER.

--Schaeffer
-Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 86 of 89

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

FROM: 12982104

TO: Villa, Virginia

SUBJECT: Memorializing My Conversation with FCI Legal
DATE: 04/18/2019 11:48:43 AM

PRIVILEGED AND CONFIDENTIAL
ATTORNEY-CLIENT COMMUNICATION | }
WGg Uf ASI)

This message was sent at approximately 11:48 A.M. on Thursday, Apri 1%th, 2019.
Hi Virginia,

You are Virginia Villa, Esq., attorney at law, and | am your client in The United States Court of Appeals for The First Circuit
(case number 19-1107 and others), Martin S. Gottesfeld. This is an attorney-client privileged communication.

Yes, you may call me Marty and | am happy to call you Virginia.

May | ask you to please print and mail me a hard-copy of this letter and also to keep a printed hard-copy of this email in your
records for my appeal. | believe in good faith that it may be relevant to the issue of disqualification as one of the ways inmates
end up in CMUs is by referral from courts and | think it's plain to see that Judge Gorton would have had plenty of means,
motive, and opportunity once the disqualification issue was briefed to want me in the CMU and that if he did make such a
referral that would be relevant to the issue of disqualification on appeal.

Please also confirm that you have received this message and please let me know either way as to whether or not it's something
that you can and will preserve.

| am writing to memorialize a conversation | just had with a member of the FCi Legal team, a Ms. Katherine Seireveld. It has
now come to my attention that she is not an attorney licensed to practice in Indiana though, and that she advises the legal team
here. | believe that the staff here intentionally had this conversation take place near one of the better microphones and cameras
which are placed in the CMU and that therefore the FBOP has a copy of both the video and the audio from this conversation,
which occurred in the hallway just outside the CMU law library after | was asked to leave the law library for this conversation.
Kester %
| was present, as was Ms. R. Eisele, who is the CMU case manager, as well as Mod ner’ Seireveld, and three COs (one of them
was Mr. Harvey and another was Mr. Eddie). A couple of inmates also witnessed large parts of it. It took place around 10:00
A.M. today, April ee Trg just after the Mueller report press conference by Attorney General Barr.
MOG WAG
That being said, it was not ularly intimidating experience as either prison or journalistic experiences with bureaucrats
can go. ,
&
This conversation was in regard to a pair of written inmate requests to staff, i.e. “cop-outs," which | had written asking for
clarification of the communications rules here.

First, | wanted to know if | could continue working with my journalism team to publish an open letter to Mr. Kanye West and Mrs.
Kim Kardashian West in The Daily Mail, which is one of the most-widely-read English-language publications in the world. The
Daily Mail had already agreed to publish such an open letter prior to my transfer from Plymouth.

However, there is an unwritten rule disallowing CMU inmates from engaging in third-party communications. My cop-out asked if
that applied to open letters published in major international papers and openly stated that i want to continue working on this
open letter with my team.

The other cop-out was asking if, as a journalist, the third-party rule precludes me from having my team reach out to people and
organizations for comment as part of articles. The example | used in today's meeting was for a hypothetical article in which |
would ask Attorney General Barr to comment as to why a particular part of the Mueller report had been redacted.

Ms. Seireveld wanted to know if | get paid for publishing articles. | told her that | do not, which is true. (None of the FreeMartyG
accounts are in my name and while people may donate when they see my articles, | do not accept a quid pro quo payment from
any outlet for my published works.)
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 87 of 89
TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

a mas Satoh mrt mm me mt tat sae meee mem tatoos mee meme ete tts eee oes ak amet tt mate sO em Pd OO mae Sm me nt tt koe OY Det eat ee drm Om ome te

She told me that | "do not have a team anymore," as | am in prison. While | do not agree with this assessment given the First
Amendment and Turner v. Safely, | did not try to pre-litigate the issue with Ms. Seireveld at the time.

She asked for clarification on my written requests, which |-explained, similar to how | just explained them above.

| asked, explicitly, whether there is a canonical set of communication rules for the CMU. Ms. Seireveld and Ms. Eisele referred
me to the institutional supplement for the CMU published by FCI Terre Haute and the FBOP's program statement. In turn |
informed them that | believe that | have read both, but that there was no list of communications rules in either. | told them that |
have learned that most communications "SHOTs" (inmate discipline charges) are written under code 196, which is a catch-all
charge, but that there do not appear to be specific codes for specific communications rules and | cited some examples,
including that there is no specific offense code for violating the third-party communications rule.

Ms. Seireveld told me that they have no rules because "you guys,” i.e. us in the CMU, are always "coming up with new things’
on a frequent basis, i.e. "every week.” | did not litigate the obvious Due Process issues of trying to enforce unwritten, arbitrary,
ambiguous (and likely unconstitutional) communications rules.

After Ms. Seireveld seemed to be satisfied that she understood the nature of my inquiries, | asked her if | could issue requests
for comment as a journalist through my team and whether or not | could publish open lettérs. | advised her that there will be

other open letters after the one on which my team and | are currently working, which is addressed to Mr. West and Mrs.
Kardashian West.

Ms. Seireveld answered that she felt that | "probably" could do both things, but that it was a "murky" area. She said that she
wanted to run some things by some other people to be sure.

| asked for her to please answer me in writing. She said that she would do so, and | told her that | would await her answer. -

| told her that, full disclosure, | have a pending case in The Southern District of New York and that her answer may be relevant
to that case and litigated therein. She told me that she was already aware of that case.

| told her that | wasn't trying to ambush or bushwhack anybody by surprise.
Ms. Eisele responded, in good humor, “Except for the people you're requesting comment from."

| clarified that in some cases it is necessary for journalists to wait until just prior to publication to issue a request for comment in
order to, for example, protect sources from retaliation.

Best Regards,
Marty

MRE A Se Mocha Gekesiak >

Loar waasseqe hp
Ty Medtin Se Goblest2U), De Werlog obit Shetthe Foreqoing alee :
Wn Nay Bsen Jade “owas rosa 4:48:43 ees Secure Yo the

he ice \SSmadion OWN leet Ne on nas us Bey aM WAL) dos,
Siaye alee P pero, ,

Z —— | |

    
Case 1:18-cv-10836-PGG Document 78 Filed 09/27/19 Page 88 of 89

CERTIFICATE OF SERVICE
I, Martin S. Gottesfeld, hereby certify that on Thursday, September 12th,
2019, I mailed a copy of the foregoing document to counsel for the defendants
in the case of 18-cv-10836-PGG in The Honorable U.S. District Court for The

Southern District of New York pursuant to Houston v. Lack, 487 U.S. 266 (1988)

 

by handing such copy in an envelope bearing sufficient pre-paid first-class
U.S. postage affixed to Ms. J. Wheeler of the FCI Terre Haute CMU unit team
for mailing in her official capacity as an agent of the defendants in the

above-captioned case,

 

 

Martin S. Gottesfeld, pro se

~ Page 1 of 1 ~
  

 

pioz

VSN WAATUOA
PURPLE HEART!

PURPLE HEART
VSN UFARUOT
PURPLE HEARTS

YSN YaaauOEg
PURPLE HEaRT

URATUOT

 

vsna

         

8S 806E cL0P 2220

        
 

 

 

   

     

eo 2 Sa}eIS payun an
8 ces < 20005 AN HYOA MAN ee |
a Plog = 1S HE8d 00S ge
= sg 2 1819 ag Cid is
_ Leg a HNeD DUSIG SF By
3 et - ee @v0l-c86Z1O # ONDIOWNLS

 
  
  
  

|
* SF HIAGES

SSLULS €

 

 
